               Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 1 of 144 PageID #:40


                                                                                           Renewal

                                           Commercial Lines Policy Declaration

Customer Number: 1000071695                            Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                              at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                          Agency Name and Address:                        12202
Mashallah Inc.                                                      CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                             150 N MICHIGAN AVE #2400
Chicago, IL 60608                                                   CHICAGO, IL 60601
                                                                    312-566-9700




   In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
   insurance as stated in this policy.
   This policy consists of the following coverage parts for which a premium is indicated. This premium may be subject to
   adjustment.

   Coverage Part      03:23:36.913 PM                                                                                  Premium

   SMARTbusiness™ Coverage                                                                                                   $815.00

                                                                                        Total Premium:                       $815.00

                                                           Total Including Taxes, Fees and Surcharges:                       $815.00

   This is not a bill. A billing invoice will be sent separately.

   See attached schedule for forms applicable to all coverage parts.




   DCP 01 01 18                                                                                            06/03/2019 15:23:21
              Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 2 of 144 PageID #:41


                                                                            Renewal

                                  Commercial Lines Policy Declaration

Customer Number: 1000071695                Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                  at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                            Agency Name and Address:                    12202
Mashallah Inc.                                        CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                               150 N MICHIGAN AVE #2400
Chicago, IL 60608                                     CHICAGO, IL 60601
                                                      312-566-9700




                                           Named Insured Schedule

   Mashallah Inc.




   DCP 02 04 14                                                                           06/03/2019 15:23:21
             Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 3 of 144 PageID #:42


                                                                                Renewal

                                   Commercial Lines Policy Declarations

Customer Number: 1000071695                  Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                    at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                Agency Name and Address:                     12202
Mashallah Inc.                                            CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                   150 N MICHIGAN AVE #2400
Chicago, IL 60608                                         CHICAGO, IL 60601
                                                          312-566-9700




                                                Location Schedule

   Loc   Address                                   City                County             State         Zip

   1     1747 S Halsted St Ste 1                   Chicago             Cook               IL            60608




   DCP 03 04 14                                                                                06/03/2019 15:23:21
             Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 4 of 144 PageID #:43


                                                                               Renewal

                                    Commercial Lines Policy Declarations

Customer Number: 1000071695                   Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                     at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                               Agency Name and Address:                    12202
Mashallah Inc.                                           CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                  150 N MICHIGAN AVE #2400
Chicago, IL 60608                                        CHICAGO, IL 60601
                                                         312-566-9700




                                                  Forms Schedule
   Number            Edition   Description
   WB214             0119      MEMBERSHIP AND VOTING NOTICE
   BP0523            0115      CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
   WB660             0109      TWO OR MORE COVERAGE FORMS OR POLICIES ISSUED BY US
   IL0985Z           0115      DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT




   DCP 04 04 14                                                                              06/03/2019 15:23:21
       Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 5 of 144 PageID #:44


                     MEMBERSHIP AND VOTING NOTICE
MUTUALS – MEMBERSHIP AND VOTING NOTICE
The named insured is notified that by virtue of this policy, the named insured is a member of the West Bend
Mutual Insurance Company of West Bend, Wisconsin and is entitled to vote either in person or by proxy at any
and all meetings of said Company. The Annual Meetings are held in its Home Office, on the second Tuesday of
March commencing in 2007 and each year thereafter, at 10:00 a.m.
MUTUALS – PARTICIPATION CLAUSE WITH CONTINGENT LIABILITY
No Contingent Liability: This policy is nonassessable. The policyholder is a member of the company and shall
participate, to the extent and upon the conditions fixed and determined by the Board of Directors in accordance
with the provisions of law, in the distribution of dividends so fixed and determined.
In Witness Whereof, we have caused this policy to be executed and attested.




                Christopher C. Zwygart                                    Kevin A. Steiner
                       Secretary                                President and Chief Executive Officer




                                   West Bend Mutual Insurance Company
                                           1900 S. 18th Avenue
                                          West Bend, WI 53095
                                              800-236-5010




WB 214 01 19                        West Bend Mutual Insurance Company                             Page 1 of 1
                                        West Bend, Wisconsin 53095
        Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 6 of 144 PageID #:45


                                                                                              BUSINESSOWNERS
                                                                                                  BP 05 23 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       CAP ON LOSSES FROM CERTIFIED
                            ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following provisions are added to the                       If aggregate insured losses attributable to terrorist
Businessowners Policy and apply to Property and                 acts certified under the Terrorism Risk Insurance
Liability Coverages:                                            Act exceed $100 billion in a calendar year and we
A. CAP ON CERTIFIED TERRORISM LOSSES                            have met our insurer deductible under the
                                                                Terrorism Risk Insurance Act, we shall not be
   "Certified act of terrorism" means an act that is            liable for the payment of any portion of the amount
   certified by the Secretary of the Treasury, in               of such losses that exceeds $100 billion, and in
   accordance with the provisions of the federal                such case insured losses up to that amount are
   Terrorism Risk Insurance Act, to be an act of                subject to pro rata allocation in accordance with
   terrorism pursuant to such Act. The criteria                 procedures established by the Secretary of the
   contained in the Terrorism Risk Insurance Act for            Treasury.
   a "certified act of terrorism" include the following:
                                                             B. The terms and limitations of any terrorism
   1. The act resulted in insured losses in excess of           exclusion, or the inapplicability or omission of a
        $5 million in the aggregate, attributable to all        terrorism exclusion, do not serve to create
        types of insurance subject to the Terrorism             coverage for loss or injury or damage that is
        Risk Insurance Act; and                                 otherwise excluded under this Policy.
   2. The act is a violent act or an act that is
        dangerous to human life, property or
        infrastructure and is committed by an individual
        or individuals as part of an effort to coerce the
        civilian population of the United States or to
        influence the policy or affect the conduct of the
        United States Government by coercion.




BP 05 23 01 15                         © Insurance Services Office, Inc., 2015                          Page 1 of 1
       Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 7 of 144 PageID #:46


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       TWO OR MORE COVERAGE FORMS OR POLICIES
                    ISSUED BY US
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
   GARAGE COVERAGE FORM
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE FORM

If this Coverage Form and any other Coverage Form or policy issued to you by us or any company affiliated with
us apply to the same “accident”, the aggregate maximum Limit of Insurance under all the Coverage Forms or
policies shall not exceed the highest applicable Limit of Insurance under any one Coverage Form or policy. This
condition does not apply to any Coverage Form or policy issued by us or an affiliated company specifically to
apply as excess insurance over this Coverage Form.




WB 660 01 09                        West Bend Mutual Insurance Company                             Page 1 of 1
                                        West Bend, Wisconsin 53095
        Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 8 of 144 PageID #:47


     THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
     RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
    INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
   CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

          DISCLOSURE PURSUANT TO TERRORISM RISK
                      INSURANCE ACT
                                                      SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts) $
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s), Cover-
 age Form(s) and/or Policy(ies):

 If you have previously rejected coverage under this policy for Certified Acts of Terrorism under the Terrorism
 Risk Insurance Act, Coverage will remain excluded unless you request coverage within 30 days of the policy
 effective date.




 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses 85% Year: 2015            Federal share of terrorism losses 84% Year: 2016
 Federal share of terrorism losses 83% Year: 2017            Federal share of terrorism losses 82% Year: 2018
 Federal share of terrorism losses 81% Year: 2019            Federal share of terrorism losses 80% Year: 2020
 (Refer to Paragraph B. in this endorsement)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk In-
   surance Act, we are required to provide you with a
   notice disclosing the portion of your premium, if
   any, attributable to coverage for terrorist acts certi-
   fied under the Terrorism Risk Insurance Act. The
   portion of your premium attributable to such cov-
   erage is shown in the Schedule of this endorse-
   ment or in the policy Declarations.




                              Contains material copyrighted by ISO, with its permission.
IL 09 85 Z 01 15                      West Bend Mutual Insurance Company                               Page 1 of 2
                                           West Bend, Wisconsin 53095
        Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 9 of 144 PageID #:48


B. Disclosure Of Federal Participation In Payment           C. Cap On Insurer Participation In Payment Of
   Of Terrorism Losses                                         Terrorism Losses
   The United States Government, Department of the             If aggregate insured losses attributable to terrorist
   Treasury, will pay a share of terrorism losses in-          acts certified under the Terrorism Risk Insurance
   sured under the federal program. The federal                Act exceed $100 billion in a calendar year and we
   share equals a percentage (as shown in Part II of           have met our insurer deductible under the Terror-
   the Schedule of this endorsement or in the policy           ism Risk Insurance Act, we shall not be liable for
   Declarations) of that portion of the amount of such         the payment of any portion of the amount of such
   insured losses that exceeds the applicable insurer          losses that exceeds $100 billion, and in such case
   retention. However, if aggregate insured losses at-         insured losses up to that amount are subject to pro
   tributable to terrorist acts certified under the Ter-       rata allocation in accordance with procedures es-
   rorism Risk Insurance Act exceed $100 billion in a          tablished by the Secretary of the Treasury.
   calendar year, the Treasury shall not make any
   payment for any portion of the amount of such
   losses that exceeds $100 billion.




                             Contains material copyrighted by ISO, with its permission.
Page 2 of 2                          West Bend Mutual Insurance Company                           IL 09 85 Z 01 15
                                          West Bend, Wisconsin 53095
              Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 10 of 144 PageID #:49


                                                                                        Renewal

                                       SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                        Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                          at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                      Agency Name and Address:                        12202
Mashallah Inc.                                                  CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                         150 N MICHIGAN AVE #2400
Chicago, IL 60608                                               CHICAGO, IL 60601
                                                                312-566-9700




   Form of Business: Corporation

   Businessowners Liability Limits of Insurance

   General Aggregate Limit (other than Products/Completed Operations)                           $2,000,000

   Products/Completed Operations Aggregate Limit                                                $3,000,000

   Each Occurrence Limit                                                                        $1,000,000

   Personal and Advertising Injury Limit                                                        $1,000,000

   Medical Expense Limit, Any One Person                                                            $5,000

   Damage to Premises Rented to You Limit                                                         $300,000

   Refer to the attached schedules and forms for other limits, premiums and coverage provided by this policy.

                                                                Premium:                              $751

                                    Additional Premium to Meet Minimum:                                  $0
                                                           Total Premium:                             $751




   DSMT 01 04 14                                                                                       06/03/2019 15:23:21
            Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 11 of 144 PageID #:50


                                                                                  Renewal

                                    SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                      Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265                           at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                  Agency Name and Address:                    12202
Mashallah Inc.                                              CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                     150 N MICHIGAN AVE #2400
Chicago, IL 60608                                           CHICAGO, IL 60601
                                                            312-566-9700




                                      Description of Location or Premises Schedule

     Loc   Bldg Building and Occupancy Description                      Construction                 Protection Class

      1     1   Building #1                                             Joisted Masonry                    01
                Jewelry Stores - Imitation and Novelty




   DSMT 02 04 14                                                                                06/03/2019 15:23:21
            Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 12 of 144 PageID #:51


                                                                              Renewal

                                   SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                  Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                    at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                              Agency Name and Address:                     12202
Mashallah Inc.                                          CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                 150 N MICHIGAN AVE #2400
Chicago, IL 60608                                       CHICAGO, IL 60601
                                                        312-566-9700




                                               Coverage Schedule

     Loc   Bldg Type                                                           Limit of Insurance         Premium

      1     1   Business Personal Property                                              $21,200                 $232

                   Replacement Cost

                   Deductible – $500

                   Automatic Increase – 2%

                Businessowners Liability                                                                         $22

     Loc   Bldg Type                                                           Limit of Insurance         Premium

      1         Money and Securities

                   Inside the Premises                                                  $10,000                  $55

                   Outside the Premises                                                   $5,000             Included

                   Deductible – $500




   DSMT 04 04 14                                                                             06/03/2019 15:23:21
              Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 13 of 144 PageID #:52


                                                                                    Renewal

                                     SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                      Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                      12202
Mashallah Inc.                                               CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                      150 N MICHIGAN AVE #2400
Chicago, IL 60608                                            CHICAGO, IL 60601
                                                             312-566-9700




                                   Schedule of Coverages Applicable To All Locations

   Type                                                                              Limit of Insurance         Premium

   Business Income and Extra Expense – No Waiting Period                 Actual Loss Sustained, Not To           Included
                                                                        Exceed 12 Consecutive Months

   Employee Dishonesty                                                                          $5,000           Included

     Deductible – $500

   Forgery or Alteration                                                                        $5,000           Included

     Deductible – $500
   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DSMT 04 04 14                                                                                   06/03/2019 15:23:21
              Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 14 of 144 PageID #:53


                                                                                   Renewal

                                       SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                       Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                         at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                    12202
Mashallah Inc.                                               CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                      150 N MICHIGAN AVE #2400
Chicago, IL 60608                                            CHICAGO, IL 60601
                                                             312-566-9700




                                    Schedule of Endorsements Applicable to All Locations

   Description                                                                  Form Number                Premium

   Cyber Suite                                                                  WB2843                               $294

   Equipment Breakdown                                                          WB80SM                                $21

   Limited Fungi or Bacteria Coverage Liability                                 BP0578Z                           Included

   Plus Pak – Businessowners Property                                           WB1537                                $75

   Plus Pak – Businessowners Liability                                          WB2109SM                              $50

   Voluntary Property Damage                                                    WB1166IL                               $0


                                 Schedule of Endorsements Applicable to a Specific Location

     Loc    Bldg Description                                                    Form Number                Premium




   DSMT 07 04 14                                                                                 06/03/2019 15:23:21
              Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 15 of 144 PageID #:54


                                                                                    Renewal

                                       SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                        Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                          at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                    Agency Name and Address:                    12202
Mashallah Inc.                                                CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                       150 N MICHIGAN AVE #2400
Chicago, IL 60608                                             CHICAGO, IL 60601
                                                              312-566-9700




                                              Schedule of Miscellaneous Premiums

   Description                                                               Form Number                    Premium

   Terrorism Risk Insurance Act (Property)                                   See Forms Schedule                         $1

   Terrorism Risk Insurance Act (Property – Fire Only)                       See Forms Schedule                         $1

   Terrorism Risk Insurance Act (Liability)                                  See Forms Schedule                         $1

   See attached Forms Schedule for forms and endorsements applicable to this coverage.




   DSMT 07 04 14                                                                                  06/03/2019 15:23:21
             Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 16 of 144 PageID #:55


                                                                                  Renewal

                                  SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                      Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                        at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                  Agency Name and Address:                    12202
Mashallah Inc.                                              CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                     150 N MICHIGAN AVE #2400
Chicago, IL 60608                                           CHICAGO, IL 60601
                                                            312-566-9700




                                             Businessowners Forms Schedule
   Number            Edition   Description
   BP0003            0713      BUSINESSOWNERS COVERAGE FORM
   BP0417            0110      EMPLOYMENT-RELATED PRACTICES EXCLUSION
   BP0441            0713      BUSINESS INCOME CHANGES - TIME PERIOD
   BP0454            0106      NEWLY ACQUIRED ORGANIZATIONS
   BP0483            0110      REMOVAL OF INSURANCE-TO-VALUE PROVISION
   BP0497            0106      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US
   BP0578Z           0110      LIMITED FUNGI OR BACTERIA COVERAGE (LIABILITY)
   BP0707            0106      BUSINESS LIABILITY COVERAGE - AMENDMENT OF LIABILITY AND MEDICAL
                               EXPENSES LIMITS OF INSURANCE
   BP1007            0702      EXCLUSION - YEAR 2000 COMPUTER-RELATED AND OTHER ELECTRONIC
                               PROBLEMS - WITH EXCEPTION FOR BODILY INJURY ON YOUR PREMISES
   BP1504            0514      EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                               INFORMATION AND DATA-RELATED LIABILITY - WITH LIMITED BODILY INJURY
                               EXCEPTION
   BP1511            1216      EXCLUSION - UNMANNED AIRCRAFT
   WB1468GL          0414      EXCLUSION - ASBESTOS OR ASBESTOS PRODUCTS
   WB1537            0118      PLUS PAK - BUSINESSOWNERS PROPERTY
   WB1718            0118      AMENDMENT-LIQUOR LIABILITY EXCLUSION
   WB2077            0118      SPECIAL BUSINESSOWNERS AMENDMENT




   DSMT 09 04 14                                                                                06/03/2019 15:23:21
              Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 17 of 144 PageID #:56


                                                                                   Renewal

                                   SMARTbusiness™ Coverage Declaration

Customer Number: 1000071695                       Policy Period: 08/01/2019 to 08/01/2020
Policy Number: A178265 03                         at 12:01 AM Standard Time at Your Mailing Address Shown Below

Named Insured and Address:                                   Agency Name and Address:                    12202
Mashallah Inc.                                               CS INSURANCE STRATEGIES INC
1747 S Halsted St Ste 1                                      150 N MICHIGAN AVE #2400
Chicago, IL 60608                                            CHICAGO, IL 60601
                                                             312-566-9700




                                              Businessowners Forms Schedule
   Number             Edition   Description
   WB2109SM           0118      PLUS PAK - BUSINESSOWNERS LIABILITY
   WB80SM             0118      EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT
   WB2843             0819      CYBER SUITE COVERAGE ENDORSEMENT (CLAIMS-MADE THIRD PARTY)
   BP0154             0118      ILLINOIS CHANGES
   BP0643             0406      ILLINOIS CHANGES - DEFENSE COSTS
   WB1166IL           0414      ILLINOIS VOLUNTARY PROPERTY DAMAGE COVERAGE
   WB2844             0819      ILLINOIS CHANGES AMENDATORY ENDORSEMENT




   DSMT 09 04 14                                                                                 06/03/2019 15:23:21
       Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 18 of 144 PageID #:57


                                                                                           BUSINESSOWNERS
                                                                                               BP 00 03 07 13

                  BUSINESSOWNERS COVERAGE FORM
Various provisions in this policy restrict coverage.                 (5) Personal property owned by you that is
Read the entire policy carefully to determine rights,                    used to maintain or service the buildings
duties and what is and is not covered.                                   or structures or the premises, including:
Throughout this Coverage Form, the words "you" and                      (a) Fire extinguishing equipment;
"your" refer to the Named Insured shown in the                          (b) Outdoor furniture;
Declarations. The words "we", "us" and "our" refer to
the company providing this insurance.                                   (c) Floor coverings; and
In Section II – Liability, the word "insured" means any                 (d) Appliances used for refrigerating,
person or organization qualifying as such under                             ventilating, cooking, dishwashing or
Paragraph C. Who Is An Insured.                                             laundering;
Other words and phrases that appear in quotation                    (6) If not covered by other insurance:
marks have special meaning. Refer to Paragraph H.                       (a) Additions      under      construction,
Property Definitions in Section I – Property and                            alterations and repairs to the
Paragraph F. Liability And Medical Expenses                                 buildings or structures;
Definitions in Section II – Liability.                                  (b) Materials, equipment, supplies and
SECTION I – PROPERTY                                                        temporary structures, on or within
A. Coverage                                                                 100 feet of the described premises,
                                                                            used      for    making      additions,
   We will pay for direct physical loss of or damage to                     alterations or repairs to the buildings
   Covered Property at the premises described in the                        or structures.
   Declarations caused by or resulting from any
   Covered Cause of Loss.                                         b. Business Personal Property located in or on
                                                                     the buildings or structures at the described
   1. Covered Property                                               premises or in the open (or in a vehicle)
      Covered Property includes Buildings as                         within 100 feet of the buildings or structures
      described under Paragraph a. below, Business                   or within 100 feet of the premises described
      Personal Property as described under                           in the Declarations, whichever distance is
      Paragraph b. below, or both, depending on                      greater, including:
      whether a Limit Of Insurance is shown in the                   (1) Property you own that is used in your
      Declarations for that type of property.                            business;
      Regardless of whether coverage is shown in
      the Declarations for Buildings, Business                       (2) Property of others that is in your care,
      Personal Property, or both, there is no                            custody or control, except as otherwise
      coverage for property described under                              provided in Loss Payment Property Loss
      Paragraph 2. Property Not Covered.                                 Condition Paragraph E.5.d.(3)(b);
      a. Buildings, meaning the buildings and                        (3) Tenant's         improvements        and
          structures at the premises described in the                    betterments.       Improvements      and
          Declarations, including:                                       betterments are fixtures, alterations,
                                                                         installations or additions:
         (1) Completed additions;
                                                                        (a) Made a part of the building or
         (2) Fixtures, including outdoor fixtures;                           structure you occupy but do not own;
         (3) Permanently installed:                                          and
             (a) Machinery; and                                         (b) You acquired or made at your
             (b) Equipment;                                                 expense but cannot legally remove;
         (4) Your personal property in apartments,                   (4) Leased personal property which you
              rooms or common areas furnished by                         have a contractual responsibility to
              you as landlord;                                           insure, unless otherwise provided for
                                                                         under Paragraph 1.b.(2); and




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 1 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 19 of 144 PageID #:58



        (5) Exterior building glass, if you are a                 i. "Electronic data", except as provided under
             tenant and no Limit Of Insurance is                     Additional Coverages – Electronic Data.
             shown in the Declarations for Building                  This Paragraph i. does not apply to your
             property. The glass must be owned by                    "stock" of prepackaged software or to
             you or in your care, custody or control.                "electronic data" which is integrated in and
   2. Property Not Covered                                           operates or controls the building's elevator,
                                                                     lighting, heating, ventilation, air conditioning
      Covered Property does not include:                             or security system; or
      a. Aircraft, automobiles, motortrucks and other             j. Animals, unless owned by others and
         vehicles     subject   to    motor    vehicle               boarded by you, or if owned by you, only as
         registration;                                               "stock" while inside of buildings.
      b. "Money" or "securities" except as provided           3. Covered Causes Of Loss
         in the:
                                                                 Direct physical loss unless the loss is excluded
        (1) Money       And      Securities  Optional            or limited under Section I – Property.
              Coverage; or
                                                              4. Limitations
        (2) Employee          Dishonesty     Optional
              Coverage;                                          a. We will not pay for loss of or damage to:
      c. Contraband, or property in the course of                   (1) Steam boilers, steam pipes, steam
         illegal transportation or trade;                                engines or steam turbines caused by or
                                                                         resulting from any condition or event
      d. Land (including land on which the property                      inside such equipment. But we will pay
         is located), water, growing crops or lawns                      for loss of or damage to such equipment
         (other than lawns which are part of a                           caused by or resulting from an explosion
         vegetated roof);                                                of gases or fuel within the furnace of any
      e. Outdoor fences, radio or television                             fired vessel or within the flues or
         antennas (including satellite dishes) and                       passages through which the gases of
         their lead-in wiring, masts or towers, signs                    combustion pass.
         (other than signs attached to buildings),                  (2) Hot water boilers or other water heating
         trees, shrubs or plants (other than trees,                      equipment caused by or resulting from
         shrubs or plants which are part of a                            any condition or event inside such
         vegetated roof), all except as provided in                      boilers or equipment, other than an
         the:                                                            explosion.
        (1) Outdoor Property Coverage Extension;                    (3) Property that is missing, where the only
              or                                                         evidence of the loss or damage is a
        (2) Outdoor Signs Optional Coverage;                             shortage disclosed on taking inventory,
                                                                         or other instances where there is no
      f. Watercraft (including motors, equipment
         and accessories) while afloat;                                  physical evidence to show what
                                                                         happened to the property. This limitation
      g. Accounts, bills, food stamps, other                             does not apply to the Optional Coverage
         evidences of debt, accounts receivable or                       for Money and Securities.
         "valuable papers and records"; except as
         otherwise provided in this policy;                         (4) Property that has been transferred to a
                                                                         person or to a place outside the
      h. "Computer(s)" which are permanently                             described premises on the basis of
         installed or designed to be permanently                         unauthorized instructions.
         installed in any aircraft, watercraft,
         motortruck or other vehicle subject to motor               (5) The interior of any building or structure,
         vehicle registration. This paragraph does                       or to personal property in the building or
         not apply to "computer(s)" while held as                        structure, caused by or resulting from
         "stock";                                                        rain, snow, sleet, ice, sand or dust,
                                                                         whether driven by wind or not, unless:
                                                                        (a) The building or structure first
                                                                             sustains damage by a Covered
                                                                             Cause of Loss to its roof or walls
                                                                             through which the rain, snow, sleet,
                                                                             ice, sand or dust enters; or




Page 2 of 53                         © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 20 of 144 PageID #:59



           (b) The loss or damage is caused by or               5. Additional Coverages
               results from thawing of snow, sleet                 a. Debris Removal
               or ice on the building or structure.
                                                                     (1) Subject to Paragraphs (2), (3) and (4),
        (6) Lawns, trees, shrubs or plants which are                     we will pay your expense to remove
            part of a vegetated roof, caused by or                       debris of Covered Property and other
            resulting from:                                              debris that is on the described premises,
           (a) Dampness or dryness of atmosphere                         when such debris is caused by or
               or of soil supporting the vegetation;                     results from a Covered Cause of Loss
           (b) Changes in or extremes of                                 that occurs during the policy period. The
               temperature;                                              expenses will be paid only if they are
                                                                         reported to us in writing within 180 days
             (c) Disease;                                                of the date of direct physical loss or
            (d) Frost or hail; or                                        damage.
             (e) Rain, snow, ice or sleet.                           (2) Debris Removal does not apply to costs
                                                                         to:
      b. We will not pay for loss of or damage to the
         following types of property unless caused                      (a) Remove debris of property of yours
         by the "specified causes of loss" or building                       that is not insured under this policy,
         glass breakage:                                                     or property in your possession that is
        (1) Animals, and then only if they are killed                        not Covered Property;
              or their destruction is made necessary.                   (b) Remove debris of property owned by
        (2) Fragile articles such as glassware,                              or leased to the landlord of the
              statuary,     marble,     chinaware      and                   building where your described
              porcelain, if broken. This restriction does                    premises are located, unless you
              not apply to:                                                  have a contractual responsibility to
                                                                             insure such property and it is insured
             (a) Glass that is part of the exterior or                       under this policy;
                  interior of a building or structure;
                                                                        (c) Remove any property that is
            (b) Containers of property held for sale;                        Property Not Covered, including
                  or                                                         property addressed under the
            (c) Photographic or scientific instrument                        Outdoor        Property     Coverage
                 lenses.                                                     Extension;
      c. For loss or damage by theft, the following                     (d) Remove property of others of a type
         types of property are covered only up to the                        that would not be Covered Property
         limits shown (unless a higher Limit Of                              under this policy;
         Insurance is shown in the Declarations):                       (e) Remove deposits of mud or earth
        (1) $2,500 for furs, fur garments and                                from the grounds of the described
             garments trimmed with fur.                                      premises;
        (2) $2,500 for jewelry, watches, watch                           (f) Extract "pollutants" from land or
             movements, jewels, pearls, precious                             water; or
             and semiprecious stones, bullion, gold,                    (g) Remove, restore or replace polluted
             silver, platinum and other precious                             land or water.
             alloys or metals. This limit does not
             apply to jewelry and watches worth                      (3) Subject to the exceptions in Paragraph
             $100 or less per item.                                      (4), the following provisions apply:
        (3) $2,500 for patterns, dies, molds and                        (a) The most that we will pay for the
             forms.                                                          total of direct physical loss or
                                                                             damage       plus    debris   removal
                                                                             expense is the Limit of Insurance
                                                                             applicable to the Covered Property
                                                                             that has sustained loss or damage.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 3 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 21 of 144 PageID #:60



           (b) Subject to Paragraph (3)(a) above,                      The debris removal expense is less than
                the amount we will pay for debris                      25% of the sum of the loss payable plus
                removal expense is limited to 25% of                   the deductible. The sum of the loss
                the sum of the deductible plus the                     payable and the debris removal expense
                amount that we pay for direct                          ($49,500 + $10,000 = $59,500) is less
                physical loss or damage to the                         than the Limit of Insurance. Therefore,
                Covered Property that has sustained                    the full amount of debris removal
                loss or damage. However, if no                         expense is payable in accordance with
                Covered Property has sustained                         the terms of Paragraph (3).
                direct physical loss or damage, the                    Example 2
                most we will pay for removal of
                debris of other property (if such                       Limit of Insurance           $ 90,000
                removal is covered under this                           Amount of Deductible         $     500
                Additional Coverage) is $5,000 at                       Amount of Loss               $ 80,000
                each location.                                          Amount of Loss Payable       $ 79,500
        (4) We will pay up to an additional $25,000                                           ($80,000 – $500)
            for debris removal expense, for each
            location, in any one occurrence of                          Debris Removal Expense       $ 40,000
            physical loss or damage to Covered                          Debris Removal Expense
            Property, if one or both of the following                   Payable
            circumstances apply:
                                                                                Basic Amount         $ 10,500
           (a) The total of the actual debris removal                           Additional Amount    $ 25,000
                expense plus the amount we pay for
                direct physical loss or damage                         The basic amount payable for debris
                exceeds the Limit of Insurance on                      removal expense under the terms of
                the Covered Property that has                          Paragraph (3) is calculated as follows:
                sustained loss or damage.                              $80,000 ($79,500 + $500) x .25 =
                                                                       $20,000; capped at $10,500. The cap
           (b) The actual debris removal expense                       applies because the sum of the loss
                exceeds 25% of the sum of the                          payable ($79,500) and the basic amount
                deductible plus the amount that we                     payable for debris removal expense
                pay for direct physical loss or                        ($10,500) cannot exceed the Limit of
                damage to the Covered Property that                    Insurance ($90,000).
                has sustained loss or damage.
                                                                       The additional amount payable for
            Therefore, if Paragraphs (4)(a) and/or                     debris removal expense is provided in
            (4)(b) apply, our total payment for direct                 accordance with the terms of Paragraph
            physical loss or damage and debris                         (4), because the debris removal
            removal expense may reach but will                         expense ($40,000) exceeds 25% of the
            never exceed the Limit of Insurance on                     loss payable plus the deductible
            the Covered Property that has sustained                    ($40,000 is 50% of $80,000), and
            loss or damage, plus $25,000.                              because the sum of the loss payable
        (5) Examples                                                   and debris removal expense ($79,500 +
            Example 1                                                  $40,000 = $119,500) would exceed the
                                                                       Limit of Insurance ($90,000). The
             Limit of Insurance            $ 90,000                    additional amount of covered debris
             Amount of Deductible          $     500                   removal expense is $25,000, the
             Amount of Loss                $ 50,000                    maximum payable under Paragraph (4).
             Amount of Loss Payable        $ 49,500                    Thus, the total payable for debris
                                                                       removal expense in this example is
                                    ($50,000 – $500)                   $35,500; $4,500 of the debris removal
             Debris Removal Expense        $ 10,000                    expense is not covered.
             Debris Removal Expense
             Payable                       $ 10,000
             ($10,000 is 20% of $50,000)




Page 4 of 53                        © Insurance Services Office, Inc., 2012                   BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 22 of 144 PageID #:61



      b. Preservation Of Property                                        (b) Insect or vermin damage that is
         If it is necessary to move Covered Property                         hidden from view, unless the
         from the described premises to preserve it                          presence of such damage is known
         from loss or damage by a Covered Cause                              to an insured prior to collapse;
         of Loss, we will pay for any direct physical                    (c) Use of defective material or methods
         loss of or damage to that property:                                   in construction, remodeling or
        (1) While it is being moved or while                                   renovation if the abrupt collapse
              temporarily stored at another location;                          occurs during the course of the
              and                                                              construction,       remodeling      or
                                                                               renovation.
        (2) Only if the loss or damage occurs within
             30 days after the property is first moved.                  (d) Use of defective material or methods
                                                                               in construction, remodeling or
      c. Fire Department Service Charge                                        renovation if the abrupt collapse
         When the fire department is called to save                            occurs after the construction,
         or protect Covered Property from a                                    remodeling       or    renovation   is
         Covered Cause of Loss, we will pay up to                              complete, but only if the collapse is
         $2,500 for service at each premises                                   caused in part by:
         described in the Declarations, unless a                               (i) A cause of loss listed in
         different limit is shown in the Declarations.                             Paragraph (2)(a) or (2)(b);
         Such limit is the most we will pay
         regardless of the number of responding fire                          (ii) One or more of the "specified
         departments or fire units, and regardless of                              causes of loss";
         the number or type of services performed.                           (iii) Breakage of building glass;
         This Additional Coverage applies to your                            (iv) Weight of people or personal
         liability for fire department service charges:                            property; or
        (1) Assumed by contract or agreement prior                            (v) Weight of rain that collects on a
             to loss; or                                                           roof.
        (2) Required by local ordinance.                              (3) This Additional Coverage – Collapse
      d. Collapse                                                         does not apply to:
         The coverage provided under this                                (a) A building or any part of a building
         Additional Coverage – Collapse applies                                that is in danger of falling down or
         only to an abrupt collapse as described and                           caving in;
         limited in Paragraphs d.(1) through d.(7).                      (b) A part of a building that is standing,
        (1) For the purpose of this Additional                                 even if it has separated from another
             Coverage – Collapse, abrupt collapse                              part of the building; or
             means an abrupt falling down or caving                      (c) A building that is standing or any part
             in of a building or any part of a building                        of a building that is standing, even if
             with the result that the building or part of                      it shows evidence of cracking,
             the building cannot be occupied for its                           bulging, sagging, bending, leaning,
             intended purpose.                                                 settling, shrinkage or expansion.
        (2) We will pay for direct physical loss or                   (4) With respect to the following property:
             damage to Covered Property, caused by                       (a) Awnings;
             abrupt collapse of a building or any part
             of a building that is insured under this                    (b) Gutters and downspouts;
             policy or that contains Covered Property                    (c) Yard fixtures;
             insured under this policy, if such
                                                                         (d) Outdoor swimming pools;
             collapse is caused by one or more of the
             following:                                                  (e) Piers, wharves and docks;
            (a) Building decay that is hidden from                        (f) Beach or diving platforms or
                  view, unless the presence of such                            appurtenances;
                  decay is known to an insured prior to                  (g) Retaining walls; and
                  collapse;
                                                                         (h) Walks, roadways and other paved
                                                                               surfaces;




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                         Page 5 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 23 of 144 PageID #:62



            if an abrupt collapse is caused by a                     We will not pay the cost to repair any defect
            cause of loss listed in Paragraphs (2)(a)                that caused the loss or damage, but we will
            through (2)(d), we will pay for loss or                  pay the cost to repair or replace damaged
            damage to that property only if such loss                parts of fire extinguishing equipment if the
            or damage is a direct result of the abrupt               damage:
            collapse of a building insured under this               (1) Results in discharge of any substance
            policy and the property is Covered                          from an automatic fire protection
            Property under this policy.                                 system; or
        (5) If personal property abruptly falls down                (2) Is directly caused by freezing.
            or caves in and such collapse is not the
            result of abrupt collapse of a building,              f. Business Income
            we will pay for loss or damage to                       (1) Business Income
            Covered Property caused by such                            (a) We will pay for the actual loss of
            collapse of personal property only if:                          Business Income you sustain due to
            (a) The collapse of personal property                           the necessary suspension of your
                 was caused by a cause of loss listed                       "operations" during the "period of
                 in Paragraphs (2)(a) through (2)(d)                        restoration". The suspension must
                 of this Additional Coverage;                               be caused by direct physical loss of
            (b) The       personal    property    which                     or damage to property at the
                 collapses is inside a building; and                        described premises. The loss or
                                                                            damage must be caused by or result
            (c) The property which collapses is not                         from a Covered Cause of Loss. With
                 of a kind listed in Paragraph (4),                         respect to loss of or damage to
                 regardless of whether that kind of                         personal property in the open or
                 property is considered to be personal                      personal property in a vehicle, the
                 property or real property.                                 described premises include the area
             The coverage stated in this Paragraph                          within 100 feet of such premises.
             (5) does not apply to personal property if                     With respect to the requirements set
             marring and/or scratching is the only                          forth in the preceding paragraph, if
             damage to that personal property                               you occupy only part of a building,
             caused by the collapse.                                        your premises mean:
        (6) This Additional Coverage – Collapse                             (i) The portion of the building which
             does not apply to personal property that                           you rent, lease or occupy;
             has not abruptly fallen down or caved in,
             even if the personal property shows                           (ii) The area within 100 feet of the
             evidence of cracking, bulging, sagging,                            building or within 100 feet of the
             bending, leaning, settling, shrinkage or                           premises described in the
             expansion.                                                         Declarations, whichever distance
                                                                                is greater (with respect to loss of
        (7) This Additional Coverage – Collapse will                            or damage to personal property
             not increase the Limits of Insurance                               in the open or personal property
             provided in this policy.                                           in a vehicle); and
        (8) The term Covered Cause of Loss                                (iii) Any area within the building or at
             includes the Additional Coverage –                                 the described premises, if that
             Collapse as described and limited in                               area services, or is used to gain
             Paragraphs d.(1) through d.(7).                                    access to, the portion of the
      e. Water Damage, Other Liquids, Powder                                    building which you rent, lease or
         Or Molten Material Damage                                              occupy.
         If loss or damage caused by or resulting
         from covered water or other liquid, powder
         or molten material occurs, we will also pay
         the cost to tear out and replace any part of
         the building or structure to repair damage to
         the system or appliance from which the
         water or other substance escapes.




Page 6 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 24 of 144 PageID #:63



           (b) We will only pay for loss of Business               (2) Extended Business Income
               Income that you sustain during the                     (a) If the necessary suspension of your
               "period of restoration" and that                           "operations" produces a Business
               occurs within 12 consecutive months                        Income loss payable under this
               after the date of direct physical loss                     policy, we will pay for the actual loss
               or damage. We will only pay for                            of Business Income you incur during
               ordinary payroll expenses for 60                           the period that:
               days following the date of direct
               physical loss or damage, unless a                          (i) Begins on the date property
               greater number of days is shown in                             except finished stock is actually
               the Declarations.                                              repaired, rebuilt or replaced and
                                                                              "operations" are resumed; and
           (c) Business Income means the:
                                                                         (ii) Ends on the earlier of:
               (i) Net Income (Net Profit or Loss
                    before income taxes) that would                            i. The date you could restore
                    have been earned or incurred if                               your     "operations",     with
                    no physical loss or damage had                                reasonable speed, to the level
                    occurred, but not including any                               which would generate the
                    Net Income that would likely have                             Business Income amount that
                    been earned as a result of an                                 would have existed if no direct
                    increase in the volume of                                     physical loss or damage had
                    business due to favorable                                     occurred; or
                    business conditions caused by                             ii. 60 consecutive days after the
                    the impact of the Covered Cause                               date determined in Paragraph
                    of Loss on customers or on other                              (a)(i) above, unless a greater
                    businesses; and                                               number of consecutive days is
              (ii) Continuing normal operating                                    shown in the Declarations.
                    expenses incurred, including                           However,       Extended     Business
                    payroll.                                               Income does not apply to loss of
           (d) Ordinary payroll expenses:                                  Business Income incurred as a result
                                                                           of unfavorable business conditions
               (i) Means payroll expenses for all                          caused by the impact of the Covered
                    your employees except:                                 Cause of Loss in the area where the
                     i. Officers;                                          described premises are located.
                    ii. Executives;                                   (b) Loss of Business Income must be
                   iii. Department Managers;                               caused by direct physical loss or
                                                                           damage at the described premises
                   iv. Employees under contract;                           caused by or resulting from any
                        and                                                Covered Cause of Loss.
                    v. Additional Exemptions shown                 (3) With respect to the coverage provided in
                        in the Declarations as:                        this Additional Coverage, suspension
                            Job Classifications; or                    means:
                            Employees.                                (a) The partial slowdown or complete
                                                                           cessation of your business activities;
              (ii) Include:
                                                                           or
                     i. Payroll;
                                                                      (b) That a part or all of the described
                    ii. Employee benefits, if directly                     premises is rendered untenantable, if
                        related to payroll;                                coverage for Business Income
                   iii. FICA payments you pay;                             applies.
                   iv. Union dues you pay; and                     (4) This Additional Coverage is not subject
                                                                       to the Limits of Insurance of Section I –
                    v. Workers'          compensation
                                                                       Property.
                        premiums.




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                        Page 7 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 25 of 144 PageID #:64



      g. Extra Expense                                                (c) To:
        (1) We will pay necessary Extra Expense                           (i) Repair or replace any property; or
            you incur during the "period of                              (ii) Research, replace or restore the
            restoration" that you would not have                              lost information on damaged
            incurred if there had been no direct                              "valuable papers and records";
            physical loss or damage to property at
            the described premises. The loss or                           to the extent it reduces the amount
            damage must be caused by or result                            of loss that otherwise would have
            from a Covered Cause of Loss. With                            been payable under this Additional
            respect to loss of or damage to personal                      Coverage or Additional Coverage f.
            property in the open or personal                              Business Income.
            property in a vehicle, the described                  (3) With respect to the coverage provided in
            premises include the area within 100                       this Additional Coverage, suspension
            feet of such premises.                                     means:
            With respect to the requirements set                      (a) The partial slowdown or complete
            forth in the preceding paragraph, if you                       cessation of your business activities;
            occupy only part of a building, your                           or
            premises mean:                                            (b) That a part or all of the described
           (a) The portion of the building which you                       premises is rendered untenantable, if
                rent, lease or occupy;                                     coverage for Business Income
           (b) The area within 100 feet of the                             applies.
                building or within 100 feet of the                (4) We will only pay for Extra Expense that
                premises       described     in   the                  occurs within 12 consecutive months
                Declarations, whichever distance is                    after the date of direct physical loss or
                greater (with respect to loss of or                    damage. This Additional Coverage is
                damage to personal property in the                     not subject to the Limits of Insurance of
                open or personal property in a                         Section I – Property.
                vehicle); and                                   h. Pollutant Clean-up And Removal
           (c) Any area within the building or at the
                                                                   We will pay your expense to extract
                described premises, if that area                   "pollutants" from land or water at the
                services, or is used to gain access                described premises if the discharge,
                to, the portion of the building which              dispersal, seepage, migration, release or
                you rent, lease or occupy.
                                                                   escape of the "pollutants" is caused by or
        (2) Extra      Expense     means      expense              results from a Covered Cause of Loss that
            incurred:                                              occurs during the policy period. The
           (a) To avoid or minimize the suspension                 expenses will be paid only if they are
                of business and to continue                        reported to us in writing within 180 days of
                "operations":                                      the date on which the Covered Cause of
                                                                   Loss occurs.
                (i) At the described premises; or
                                                                   This Additional Coverage does not apply to
               (ii) At replacement premises or at                  costs to test for, monitor or assess the
                    temporary locations, including                 existence, concentration or effects of
                    relocation expenses, and costs to              "pollutants". But we will pay for testing
                    equip      and     operate    the              which is performed in the course of
                    replacement       or    temporary              extracting the "pollutants" from the land or
                    locations.                                     water.
           (b) To minimize the suspension of                       The most we will pay for each location
                business if you cannot continue                    under this Additional Coverage is $10,000
                "operations".                                      for the sum of all such expenses arising out
                                                                   of Covered Causes of Loss occurring
                                                                   during each separate 12-month period of
                                                                   this policy.




Page 8 of 53                        © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 26 of 144 PageID #:65



      i. Civil Authority                                            j. Money Orders And "Counterfeit Money"
         When a Covered Cause of Loss causes                           We will pay for loss resulting directly from
         damage to property other than property at                     your having accepted in good faith, in
         the described premises, we will pay for the                   exchange for merchandise, "money" or
         actual loss of Business Income you sustain                    services:
         and necessary Extra Expense caused by                        (1) Money orders issued by any post office,
         action of civil authority that prohibits access                  express company or bank that are not
         to the described premises, provided that                         paid upon presentation; or
         both of the following apply:
                                                                      (2) "Counterfeit money" that is acquired
        (1) Access to the area immediately                                during the regular course of business.
             surrounding the damaged property is
             prohibited by civil authority as a result of             The most we will pay for any loss under this
             the damage, and the described                            Additional Coverage is $1,000.
             premises are within that area but are not             k. Forgery Or Alteration
             more than one mile from the damaged
                                                                     (1) We will pay for loss resulting directly
             property; and
                                                                         from forgery or alteration of any check,
        (2) The action of civil authority is taken in                    draft, promissory note, bill of exchange
             response      to      dangerous      physical               or similar written promise of payment in
             conditions resulting from the damage or                     "money" that you or your agent has
             continuation of the Covered Cause of                        issued, or that was issued by someone
             Loss that caused the damage, or the                         who impersonates you or your agent.
             action is taken to enable a civil authority             (2) If you are sued for refusing to pay the
             to have unimpeded access to the                             check, draft, promissory note, bill of
             damaged property.                                           exchange or similar written promise of
         Civil Authority Coverage for Business                           payment in "money", on the basis that it
         Income will begin 72 hours after the time of                    has been forged or altered, and you
         the first action of civil authority that prohibits              have our written consent to defend
         access to the described premises and will                       against the suit, we will pay for any
         apply for a period of up to four consecutive                    reasonable legal expenses that you
         weeks from the date on which such                               incur in that defense.
         coverage began.                                             (3) For the purpose of this coverage, check
         Civil Authority Coverage for necessary                          includes a substitute check as defined in
         Extra Expense will begin immediately after                      the Check Clearing for the 21st Century
         the time of the first action of civil authority                 Act and will be treated the same as the
         that prohibits access to the described                          original it replaced.
         premises and will end:
                                                                     (4) The most we will pay for any loss,
        (1) Four consecutive weeks after the date                        including legal expenses, under this
             of that action; or                                          Additional Coverage is $2,500, unless a
        (2) When your Civil Authority Coverage for                       higher Limit Of Insurance is shown in
             Business Income ends;                                       the Declarations.
         whichever is later.                                       l. Increased Cost Of Construction
         The definitions of Business Income and                      (1) This Additional Coverage applies only to
         Extra Expense contained in the Business                         buildings insured on a replacement cost
         Income and Extra Expense Additional                             basis.
         Coverages also apply to this Civil Authority                (2) In the event of damage by a Covered
         Additional Coverage. The Civil Authority                        Cause of Loss to a building that is
         Additional Coverage is not subject to the                       Covered Property, we will pay the
         Limits of Insurance of Section I – Property.                    increased costs incurred to comply with
                                                                         the minimum standards of an ordinance
                                                                         or law in the course of repair, rebuilding
                                                                         or replacement of damaged parts of that
                                                                         property, subject to the limitations stated
                                                                         in Paragraphs (3) through (9) of this
                                                                         Additional Coverage.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                        Page 9 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 27 of 144 PageID #:66



        (3) The ordinance or law referred to in                      (7) With respect to this Additional
            Paragraph (2) of this Additional                             Coverage:
            Coverage is an ordinance or law that                        (a) We will not pay for the Increased
            regulates the construction or repair of                         Cost of Construction:
            buildings or establishes zoning or land
            use requirements at the described                               (i) Until the property is actually
            premises and is in force at the time of                             repaired or replaced, at the same
            loss.                                                               or another premises; and
        (4) Under this Additional Coverage, we will                        (ii) Unless the repair or replacement
            not pay any costs due to an ordinance                               is made as soon as reasonably
            or law that:                                                        possible after the loss or
                                                                                damage, not to exceed two
           (a) You were required to comply with                                 years. We may extend this period
               before the loss, even when the                                   in writing during the two years.
               building was undamaged; and
                                                                        (b) If the building is repaired or replaced
           (b) You failed to comply with.                                   at the same premises, or if you elect
        (5) Under this Additional Coverage, we will                         to rebuild at another premises, the
            not pay for:                                                    most we will pay for the Increased
           (a) The enforcement of or compliance                             Cost of Construction is the increased
                with any ordinance or law which                             cost of construction at the same
                requires        demolition,       repair,                   premises.
                replacement,             reconstruction,               (c) If the ordinance or law requires
                remodeling      or    remediation      of                   relocation to another premises, the
                property due to contamination by                            most we will pay for the Increased
                "pollutants" or due to the presence,                        Cost of Construction is the increased
                growth, proliferation, spread or any                        cost of construction at the new
                activity of "fungi", wet rot or dry rot;                    premises.
                or                                                  (8) This Additional Coverage is not subject
           (b) Any costs associated with the                            to the terms of the Ordinance Or Law
                enforcement of or compliance with                       Exclusion, to the extent that such
                an ordinance or law which requires                      exclusion would conflict with the
                any insured or others to test for,                      provisions of this Additional Coverage.
                monitor, clean up, remove, contain,                 (9) The costs addressed in the Loss
                treat, detoxify or neutralize, or in any                Payment Property Loss Condition in
                way respond to, or assess the                           Section I – Property do not include the
                effects of "pollutants", "fungi", wet rot               increased      cost      attributable   to
                or dry rot.                                             enforcement of or compliance with an
        (6) The most we will pay under this                             ordinance or law. The amount payable
            Additional Coverage, for each described                     under this Additional Coverage, as
            building insured under Section I –                          stated in Paragraph (6) of this Additional
            Property, is $10,000. If a damaged                          Coverage, is not subject to such
            building(s) is covered under a blanket                      limitation.
            Limit of Insurance which applies to more              m. Business Income From Dependent
            than one building or item of property,                   Properties
            then the most we will pay under this
            Additional Coverage, for each damaged                   (1) We will pay for the actual loss of
            building, is $10,000.                                       Business Income you sustain due to
                                                                        physical loss or damage at the premises
            The amount payable under this                               of a dependent property or secondary
            Additional Coverage is additional                           dependent property caused by or
            insurance.                                                  resulting from any Covered Cause of
                                                                        Loss.




Page 10 of 53                         © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 28 of 144 PageID #:67



            However, this Additional Coverage does                    (b) Accepts materials or services from a
            not apply when the only loss at the                             dependent property, which in turn
            premises of a dependent property or                             accepts your materials or services.
            secondary dependent property is loss or                    A road, bridge, tunnel, waterway,
            damage to "electronic data", including                     airfield, pipeline or any other similar area
            destruction or corruption of "electronic                   or structure is not a secondary
            data". If the dependent property or                        dependent property.
            secondary dependent property sustains
            loss or damage to "electronic data" and                    Any property which delivers any of the
            other property, coverage under this                        following services is not a secondary
            Additional Coverage will not continue                      dependent property with respect to such
            once the other property is repaired,                       services:
            rebuilt or replaced.                                            (i) Water supply services;
            The most we will pay under this                                (ii) Wastewater removal services;
            Additional Coverage is $5,000 unless a                       (iii) Communication supply services;
            higher Limit Of Insurance is indicated in                           or
            the Declarations.
                                                                         (iv) Power supply services.
        (2) We will reduce the amount of your
            Business Income loss, other than Extra                     The secondary dependent property must
            Expense, to the extent you can resume                      be located in the coverage territory of
            "operations", in whole or in part, by                      this policy.
            using any other available:                             (6) The coverage period for Business
           (a) Source of materials; or                                 Income under this Additional Coverage:
           (b) Outlet for your products.                              (a) Begins 72 hours after the time of
                                                                           direct physical loss or damage
        (3) If you do not resume "operations", or do                       caused by or resulting from any
            not resume "operations" as quickly as                          Covered Cause of Loss at the
            possible, we will pay based on the                             premises of the dependent property
            length of time it would have taken to                          or secondary dependent property;
            resume "operations" as quickly as                              and
            possible.
                                                                      (b) Ends on the date when the property
        (4) Dependent property means property                              at the premises of the dependent
            owned by others whom you depend on                             property or secondary dependent
            to:                                                            property should be repaired, rebuilt
           (a) Deliver materials or services to you,                       or replaced with reasonable speed
                or to others for your account. But                         and similar quality.
                services does not mean water supply                (7) The Business Income coverage period,
                services,     wastewater       removal                 as stated in Paragraph (6), does not
                services, communication supply
                                                                       include any increased period required
                services or power supply services;                     due to the enforcement of or compliance
           (b) Accept your products or services;                       with any ordinance or law that:
           (c) Manufacture your products for                          (a) Regulates the construction, use or
                delivery to your customers under                           repair, or requires the tearing down
                contract for sale; or                                      of any property; or
           (d) Attract customers to your business.                    (b) Requires any insured or others to
            The dependent property must be located                         test for, monitor, clean up, remove,
            in the coverage territory of this policy.                      contain, treat, detoxify or neutralize,
                                                                           or in any way respond to, or assess
        (5) Secondary dependent property means                             the effects of "pollutants".
            an entity which is not owned or operated
            by a dependent property and which;                         The expiration date of this policy will not
                                                                       reduce the Business Income coverage
           (a) Delivers materials or services to a                     period.
                dependent property, which in turn
                are used by the dependent property
                in providing materials or services to
                you; or




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                        Page 11 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 29 of 144 PageID #:68



        (8) The definition of Business Income                      (2) The Covered Causes of Loss applicable
            contained in the Business Income                           to Business Personal Property include a
            Additional Coverage also applies to this                   computer virus, harmful code or similar
            Business Income From Dependent                             instruction introduced into or enacted on
            Properties Additional Coverage.                            a computer system (including "electronic
      n. Glass Expenses                                                data") or a network to which it is
                                                                       connected, designed to damage or
        (1) We will pay for expenses incurred to put                   destroy any part of the system or disrupt
            up temporary plates or board up                            its normal operation. But there is no
            openings if repair or replacement of                       coverage for loss or damage caused by
            damaged glass is delayed.                                  or resulting from manipulation of a
        (2) We will pay for expenses incurred to                       computer system (including "electronic
            remove or replace obstructions when                        data") by any employee, including a
            repairing or replacing glass that is part                  temporary or leased employee, or by an
            of a building. This does not include                       entity retained by you, or for you, to
            removing or replacing window displays.                     inspect, design, install, modify, maintain,
      o. Fire Extinguisher Systems Recharge                            repair or replace that system.
         Expense                                                   (3) The most we will pay under this
                                                                       Additional Coverage – Electronic Data
        (1) We will pay:
                                                                       for all loss or damage sustained in any
           (a) The cost of recharging or replacing,                    one policy year, regardless of the
                whichever is less, your fire                           number of occurrences of loss or
                extinguishers and fire extinguishing                   damage or the number of premises,
                systems        (including   hydrostatic                locations or computer systems involved,
                testing if needed) if they are                         is $10,000, unless a higher Limit Of
                discharged on or within 100 feet of                    Insurance is shown in the Declarations.
                the described premises; and                            If loss payment on the first occurrence
           (b) For loss or damage to Covered                           does not exhaust this amount, then the
                Property if such loss or damage is                     balance is available for subsequent loss
                the result of an accidental discharge                  or damage sustained in, but not after,
                of chemicals from a fire extinguisher                  that policy year. With respect to an
                or a fire extinguishing system.                        occurrence which begins in one policy
                                                                       year and continues or results in
        (2) No coverage will apply if the fire
                                                                       additional loss or damage in a
            extinguishing system is discharged                         subsequent policy year(s), all loss or
            during installation or testing.                            damage is deemed to be sustained in
        (3) The most we will pay under this                            the policy year in which the occurrence
            Additional Coverage is $5,000 in any                       began.
            one occurrence.
                                                                   (4) This Additional Coverage does not apply
      p. Electronic Data                                               to your "stock" of prepackaged software,
        (1) Subject to the provisions of this                          or to "electronic data" which is
            Additional Coverage, we will pay for the                   integrated in and operates or controls a
            cost to replace or restore "electronic                     building's elevator, lighting, heating,
            data" which has been destroyed or                          ventilation, air conditioning or security
            corrupted by a Covered Cause of Loss.                      system.
            To the extent that "electronic data" is not          q. Interruption Of Computer Operations
            replaced or restored, the loss will be
                                                                   (1) Subject to all provisions of this
            valued at the cost of replacement of the                   Additional Coverage, you may extend
            media on which the "electronic data"                       the insurance that applies to Business
            was stored, with blank media of                            Income and Extra Expense to apply to a
            substantially identical type.
                                                                       suspension of "operations" caused by
                                                                       an interruption in computer operations
                                                                       due to destruction or corruption of
                                                                       "electronic data" due to a Covered
                                                                       Cause of Loss.




Page 12 of 53                        © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 30 of 144 PageID #:69



        (2) With respect to the coverage provided                  (3) The most we will pay under this
            under this Additional Coverage, the                        Additional Coverage – Interruption Of
            Covered Causes of Loss are subject to                      Computer Operations for all loss
            the following:                                             sustained and expense incurred in any
           (a) Coverage under this Additional                          one policy year, regardless of the
               Coverage      –     Interruption Of                     number of interruptions or the number of
               Computer Operations is limited to                       premises,     locations      or   computer
               the "specified causes of loss" and                      systems involved, is $10,000 unless a
               Collapse.                                               higher Limit Of Insurance is shown in
                                                                       the Declarations. If loss payment
           (b) If the Businessowners Coverage                          relating to the first interruption does not
               Form is endorsed to add a Covered                       exhaust this amount, then the balance is
               Cause of Loss, the additional                           available for loss or expense sustained
               Covered Cause of Loss does not                          or incurred as a result of subsequent
               apply to the coverage provided                          interruptions in that policy year. A
               under this Additional Coverage.                         balance remaining at the end of a policy
           (c) The Covered Causes of Loss include                      year does not increase the amount of
               a computer virus, harmful code or                       insurance in the next policy year. With
               similar instruction introduced into or                  respect to any interruption which begins
               enacted on a computer system                            in one policy year and continues or
               (including "electronic data") or a                      results in additional loss or expense in a
               network to which it is connected,                       subsequent policy year(s), all loss and
               designed to damage or destroy any                       expense is deemed to be sustained or
               part of the system or disrupt its                       incurred in the policy year in which the
               normal operation. But there is no                       interruption began.
               coverage for an interruption related                (4) This Additional Coverage – Interruption
               to manipulation of a computer                           Of Computer Operations does not apply
               system (including "electronic data")                    to loss sustained or expense incurred
               by any employee, including a                            after the end of the "period of
               temporary or leased employee, or by                     restoration", even if the amount of
               an entity retained by you, or for you,                  insurance stated in (3) above has not
               to inspect, design, install, modify,                    been exhausted.
               maintain, repair or replace that
               system.                                             (5) Coverage for Business Income does not
                                                                       apply when a suspension of "operations"
                                                                       is caused by destruction or corruption of
                                                                       "electronic data", or any loss or damage
                                                                       to "electronic data", except as provided
                                                                       under Paragraphs (1) through (4) of this
                                                                       Additional Coverage.




BP 00 03 07 13                      © Insurance Services Office, Inc., 2012                       Page 13 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 31 of 144 PageID #:70



        (6) Coverage for Extra Expense does not                      (3) The coverage described under this
            apply when action is taken to avoid or                       Limited Coverage is limited to $15,000.
            minimize a suspension of "operations"                        Regardless of the number of claims, this
            caused by destruction or corruption of                       limit is the most we will pay for the total
            "electronic data", or any loss or damage                     of all loss or damage arising out of all
            to "electronic data", except as provided                     occurrences of "specified causes of
            under Paragraphs (1) through (4) of this                     loss" (other than fire or lightning) which
            Additional Coverage.                                         take place in a 12-month period (starting
        (7) This Additional Coverage does not apply                      with the beginning of the present annual
            when loss or damage to "electronic                           policy period). With respect to a
            data" involves only "electronic data"                        particular occurrence of loss which
            which is integrated in and operates or                       results in "fungi", wet rot or dry rot, we
            controls a building's elevator, lighting,                    will not pay more than the total of
            heating, ventilation, air conditioning or                    $15,000 even if the "fungi", wet rot or
            security system.                                             dry rot continues to be present or active,
                                                                         or recurs, in a later policy period.
      r. Limited Coverage For "Fungi", Wet Rot
         Or Dry Rot                                                  (4) The coverage provided under this
                                                                         Limited Coverage does not increase the
        (1) The coverage described in Paragraphs                         applicable Limit of Insurance on any
            r.(2) and r.(6) only applies when the                        Covered Property. If a particular
            "fungi", wet rot or dry rot is the result of                 occurrence results in loss or damage by
            a "specified cause of loss" other than                       "fungi", wet rot or dry rot, and other loss
            fire or lightning that occurs during the                     or damage, we will not pay more, for the
            policy period and only if all reasonable                     total of all loss or damage, than the
            means were used to save and preserve                         applicable Limit of Insurance on the
            the property from further damage at the                      affected Covered Property.
            time of and after that occurrence.
                                                                         If there is covered loss or damage to
            This Additional Coverage does not apply                      Covered Property, not caused by
            to lawns, trees, shrubs or plants which                      "fungi", wet rot or dry rot, loss payment
            are part of a vegetated roof.                                will not be limited by the terms of this
        (2) We will pay for loss or damage by                            Limited Coverage, except to the extent
            "fungi", wet rot or dry rot. As used in this                 that "fungi", wet rot or dry rot causes an
            Limited Coverage, the term loss or                           increase in the loss. Any such increase
            damage means:                                                in the loss will be subject to the terms of
           (a) Direct physical loss or damage to                         this Limited Coverage.
                Covered Property caused by "fungi",                  (5) The terms of this Limited Coverage do
                wet rot or dry rot, including the cost                   not increase or reduce the coverage
                of removal of the "fungi", wet rot or                    provided under the Water Damage,
                dry rot;                                                 Other Liquids, Powder Or Molten
           (b) The cost to tear out and replace any                      Material Damage or Collapse Additional
                                                                         Coverages.
                part of the building or other property
                as needed to gain access to the
                "fungi", wet rot or dry rot; and
           (c) The cost of testing performed after
                removal, repair, replacement or
                restoration of the damaged property
                is completed, provided there is a
                reason to believe that "fungi", wet rot
                or dry rot is present.




Page 14 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 32 of 144 PageID #:71



         (6) The following applies only if Business                      The most we will pay for loss or damage
             Income and/or Extra Expense Coverage                        under this Extension is $250,000 at
             applies to the described premises and                       each building.
             only if the suspension of "operations"                  (2) Business Personal Property
             satisfies all the terms and conditions of
             the applicable Business Income and/or                       If this policy covers Business Personal
             Extra Expense Additional Coverage:                          Property, you may extend that insurance
                                                                         to apply to:
            (a) If the loss which resulted in "fungi",
                wet rot or dry rot does not in itself                   (a) Business       Personal      Property,
                necessitate     a   suspension      of                       including such property that you
                "operations", but such suspension is                         newly acquire, at any location you
                necessary due to loss or damage to                           acquire; or
                property caused by "fungi", wet rot or                  (b) Business       Personal      Property,
                dry rot, then our payment under the                          including such property that you
                Business Income and/or Extra                                 newly acquire, located at your newly
                Expense Additional Coverages is                              constructed or acquired buildings at
                limited to the amount of loss and/or                         the location described in the
                expense sustained in a period of not                         Declarations.
                more than 30 days. The days need
                                                                         This Extension does not apply to
                not be consecutive.                                      personal property that you temporarily
            (b) If a covered suspension of                               acquire in the course of installing or
                 "operations" was caused by loss or                      performing work on such property or
                 damage other than "fungi", wet rot or                   your wholesale activities.
                 dry rot, but remediation of "fungi",                    The most we will pay for loss or damage
                 wet rot or dry rot prolongs the "period                 under this Extension is $100,000 at
                 of restoration", we will pay for loss                   each building.
                 and/or expense sustained during the
                 delay (regardless of when such a                   (3) Period Of Coverage
                 delay occurs during the "period of                      With respect to insurance provided
                 restoration"), but such coverage is                     under this Coverage Extension for
                 limited to 30 days. The days need                       Newly      Acquired     Or     Constructed
                 not be consecutive.                                     Property, coverage will end when any of
   6. Coverage Extensions                                                the following first occurs:
      In addition to the Limits of Insurance of Section                 (a) This policy expires;
      I – Property, you may extend the insurance                        (b) 30 days expire after you acquire the
      provided by this policy as provided below.                             property or begin construction of that
      Except as otherwise provided, the following                            part of the building that would qualify
      extensions apply to property located in or on                          as Covered Property; or
      the building described in the Declarations or in                  (c) You report values to us.
      the open (or in a vehicle) within 100 feet of the
                                                                         We will charge you additional premium
      described premises:
                                                                         for values reported from the date you
      a. Newly Acquired Or Constructed                                   acquire     the     property    or   begin
          Property                                                       construction of that part of the building
         (1) Buildings                                                   that would qualify as Covered Property.
             If this policy covers Buildings, you may             b. Personal Property Off-premises
             extend that insurance to apply to:                      You may extend the insurance provided by
            (a) Your new buildings while being built                 this policy to apply to your Covered
                  on the described premises; and                     Property, other than "money" and
                                                                     "securities", "valuable papers and records"
            (b) Buildings you acquire at premises                    or accounts receivable, while it is in the
                  other than the one described,
                                                                     course of transit or at a premises you do
                  intended for:                                      not own, lease or operate. The most we will
                  (i) Similar use as the building                    pay for loss or damage under this
                      described in the Declarations; or              Extension is $10,000.
                 (ii) Use as a warehouse.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 15 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 33 of 144 PageID #:72



      c. Outdoor Property                                       e. Valuable Papers And Records
         You may extend the insurance provided by                 (1) You may extend the insurance that
         this policy to apply to your outdoor fences,                 applies to Business Personal Property
         radio and television antennas (including                     to apply to direct physical loss or
         satellite dishes), signs (other than signs                   damage to "valuable papers and
         attached to buildings), trees, shrubs and                    records" that you own, or that are in
         plants (other than trees, shrubs or plants                   your care, custody or control, caused by
         which are part of a vegetated roof),                         or resulting from a Covered Cause of
         including debris removal expense. Loss or                    Loss. This Coverage Extension includes
         damage must be caused by or result from                      the cost to research, replace or restore
         any of the following causes of loss:                         the lost information on "valuable papers
        (1) Fire;                                                     and records" for which duplicates do not
                                                                      exist.
        (2) Lightning;
                                                                  (2) This Coverage Extension does not apply
        (3) Explosion;                                                to:
        (4) Riot or Civil Commotion; or                               (a) Property held as samples or for
        (5) Aircraft.                                                      delivery after sale; and
         The most we will pay for loss or damage                      (b) Property in storage away from the
         under this Extension is $2,500, unless a                          premises shown in the Declarations.
         higher Limit Of Insurance for Outdoor                     (3) The most we will pay under this
         Property is shown in the Declarations, but                    Coverage Extension for loss or damage
         not more than $1,000 for any one tree,                        to "valuable papers and records" in any
         shrub or plant.                                               one occurrence at the described
         Subject to all aforementioned terms and                       premises is $10,000, unless a higher
         limitations of coverage, this Coverage                        Limit Of Insurance for "valuable papers
         Extension includes the expense of                             and records" is shown in the
         removing from the described premises the                      Declarations.
         debris of trees, shrubs and plants which are                  For "valuable papers and records" not at
         the property of others, except in the                         the described premises, the most we will
         situation in which you are a tenant and such                  pay is $5,000.
         property is owned by the landlord of the
         described premises.                                       (4) Loss or damage to "valuable papers and
                                                                       records" will be valued at the cost of
      d. Personal Effects                                              restoration or replacement of the lost or
         You may extend the insurance that applies                     damaged information. To the extent that
         to Business Personal Property to apply to                     the contents of the "valuable papers and
         personal effects owned by you, your                           records" are not restored, the "valuable
         officers, your partners or "members", your                    papers and records" will be valued at
         "managers" or your employees, including                       the cost of replacement with blank
         temporary or leased employees. This                           materials of substantially identical type.
         extension does not apply to:                              (5) Paragraph B. Exclusions in Section I –
        (1) Tools or equipment used in your                            Property does not apply to this
             business; or                                              Coverage Extension except for:
        (2) Loss or damage by theft.                                  (a) Paragraph B.1.c., Governmental
         The most we will pay for loss or damage                           Action;
         under this Extension is $2,500 at each                       (b) Paragraph B.1.d., Nuclear Hazard;
         described premises.                                          (c) Paragraph B.1.f., War And Military
                                                                           Action;




Page 16 of 53                       © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 34 of 144 PageID #:73



           (d) Paragraph B.2.f., Dishonesty;                   g. Business Personal Property Temporarily
           (e) Paragraph B.2.g., False Pretense;                  In Portable Storage Units
            (f) Paragraph B.2.m.(2), Errors Or                   (1) You may extend the insurance that
                Omissions; and                                       applies to Business Personal Property
                                                                     to apply to such property while
           (g) Paragraph B.3.                                        temporarily stored in a portable storage
      f. Accounts Receivable                                         unit (including a detached trailer)
        (1) You may extend the insurance that                        located within 100 feet of the buildings
            applies to Business Personal Property                    or    structures   described    in   the
            to apply to accounts receivable. We will                 Declarations or within 100 feet of the
                                                                     described premises, whichever distance
            pay:
                                                                     is greater.
           (a) All amounts due from your
                customers that you are unable to                  (2) The limitation under Paragraph A.4.a.(5)
                collect;                                              also applies to property in a portable
                                                                      storage unit.
           (b) Interest charges on any loan
                required to offset amounts you are               (3) Coverage under this Extension:
                unable to collect pending our                        (a) Will end 90 days after the Business
                payment of these amounts;                                 Personal Property has been placed
           (c) Collection expenses in excess of                           in the storage unit;
                your normal collection expenses that                 (b) Does not apply if the storage unit
                are made necessary by loss or                             itself has been in use at the
                damage; and                                               described premises for more than 90
                                                                          consecutive days, even if the
           (d) Other reasonable expenses that you
                incur to reestablish your records of                      Business Personal Property has
                accounts receivable;                                      been stored there for 90 or fewer
                                                                          days as of the time of loss or
            that result from direct physical loss or                      damage.
            damage by any Covered Cause of Loss
            to your records of accounts receivable.              (4) Under this Extension, the most we will
                                                                      pay for the total of all loss or damage to
        (2) The most we will pay under this                           Business Personal Property is $10,000
            Coverage Extension for loss or damage                     (unless a higher limit is indicated in the
            in any one occurrence at the described                    Declarations for such Extension)
            premises is $10,000, unless a higher                      regardless of the number of storage
            Limit of Insurance for accounts                           units.
            receivable is shown in the Declarations.
                                                                 (5) This Extension does not apply to loss or
            For accounts receivable not at the                        damage otherwise covered under this
            described premises, the most we will                      Coverage Form or any endorsement to
            pay is $5,000.                                            this Coverage Form, and does not apply
        (3) Paragraph B. Exclusions in Section I –                    to loss or damage to the storage unit
            Property does not apply to this                           itself.
            Coverage Extension except for:              B. Exclusions
           (a) Paragraph B.1.c., Governmental              1. We will not pay for loss or damage caused
                Action;                                       directly or indirectly by any of the following.
           (b) Paragraph B.1.d., Nuclear Hazard;              Such loss or damage is excluded regardless of
                                                              any other cause or event that contributes
           (c) Paragraph B.1.f., War And Military             concurrently or in any sequence to the loss.
                Action;                                       These exclusions apply whether or not the loss
           (d) Paragraph B.2.f., Dishonesty;                  event results in widespread damage or affects
           (e) Paragraph B.2.g., False Pretense;              a substantial area.
            (f) Paragraph B.3.; and                           a. Ordinance Or Law
           (g) Paragraph        B.6.,     Accounts               (1) The enforcement of or compliance with
                Receivable Exclusion.                                 any ordinance or law:
                                                                     (a) Regulating the construction, use or
                                                                          repair of any property; or




BP 00 03 07 13                     © Insurance Services Office, Inc., 2012                      Page 17 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 35 of 144 PageID #:74



           (b) Requiring the tearing down of any                           With respect to coverage for volcanic
               property, including the cost of                             action as set forth in 5(a), (5)(b) and
               removing its debris.                                        5(c), all volcanic eruptions that occur
        (2) This exclusion, Ordinance Or Law,                              within any 168-hour period will constitute
            applies whether the loss results from:                         a single occurrence.
             (a) An ordinance or law that is enforced                      Volcanic action does not include the
                  even if the property has not been                        cost to remove ash, dust or particulate
                  damaged; or                                              matter that does not cause direct
                                                                           physical loss of or damage to Covered
            (b) The increased costs incurred to                            Property.
                  comply with an ordinance or law in
                  the course of construction, repair,                  This exclusion applies regardless of
                  renovation, remodeling or demolition                 whether any of the above, in Paragraphs
                  of property or removal of its debris,                (1) through (5), is caused by an act of
                  following a physical loss to that                    nature or is otherwise caused.
                  property.                                         c. Governmental Action
      b. Earth Movement                                                Seizure or destruction of property by order
        (1) Earthquake, including tremors and                          of governmental authority.
              aftershocks and any earth sinking, rising                But we will pay for loss or damage caused
              or shifting related to such event;                       by or resulting from acts of destruction
        (2) Landslide, including any earth sinking,                    ordered by governmental authority and
              rising or shifting related to such event;                taken at the time of a fire to prevent its
                                                                       spread, if the fire would be covered under
        (3) Mine subsidence, meaning subsidence                        this policy.
              of a man-made mine, whether or not
              mining activity has ceased;                           d. Nuclear Hazard
        (4) Earth sinking (other than sinkhole                         Nuclear reaction or radiation, or radioactive
              collapse), rising or shifting including soil             contamination, however caused.
              conditions      which     cause     settling,            But if nuclear reaction or radiation, or
              cracking or other disarrangement of                      radioactive contamination, results in fire, we
              foundations or other parts of realty. Soil               will pay for the loss or damage caused by
              conditions        include       contraction,             that fire.
              expansion, freezing, thawing, erosion,                e. Utility Services
              improperly compacted soil and the
              action of water under the ground                         The failure of power, communication, water
              surface.                                                 or other utility service supplied to the
                                                                       described premises, however caused, if the
         But if Earth Movement, as described in                        failure:
         Paragraphs (1) through (4) above, results in
         fire or explosion, we will pay for the loss or                (1) Originates away from the described
         damage caused by that fire or explosion.                          premises; or
        (5) Volcanic eruption, explosion or effusion.                  (2) Originates at the described premises,
              But if volcanic eruption, explosion or                       but only if such failure involves
              effusion results in fire, building glass                     equipment used to supply the utility
              breakage or volcanic action, we will pay                     service to the described premises from
              for the loss or damage caused by that                        a source away from the described
              fire, building glass breakage or volcanic                    premises.
              action.                                                  Failure of any utility service includes lack of
              Volcanic action means direct loss or                     sufficient capacity and reduction in supply.
              damage resulting from the eruption of a                  Loss or damage caused by a surge of
              volcano when the loss or damage is                       power is also excluded, if the surge would
              caused by:                                               not have occurred but for an event causing
             (a) Airborne volcanic blast or airborne                   a failure of power.
                  shock waves;
            (b) Ash, dust or particulate matter; or
             (c) Lava flow.




Page 18 of 53                           © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 36 of 144 PageID #:75



         But if the failure or surge of power, or the                This exclusion applies regardless of
         failure of communication, water or other                    whether any of the above, in Paragraphs
         utility service, results in a Covered Cause of              (1) through (5), is caused by an act of
         Loss, we will pay for the loss or damage                    nature or is otherwise caused. An example
         caused by that Covered Cause of Loss.                       of a situation to which this exclusion applies
         Communication services include but are not                  is the situation where a dam, levee, seawall
         limited to service relating to Internet access              or other boundary or containment system
         or access to any electronic, cellular or                    fails in whole or in part, for any reason, to
         satellite network.                                          contain the water.
         This exclusion does not apply to loss or                    But if any of the above, in Paragraphs (1)
         damage to "computer(s)" and "electronic                     through (5), results in fire, explosion or
         data".                                                      sprinkler leakage, we will pay for the loss or
                                                                     damage caused by that fire, explosion or
      f. War And Military Action                                     sprinkler leakage.
        (1) War, including undeclared or civil war;              h. Certain Computer-related Losses
        (2) Warlike action by a military force,                    (1) The failure, malfunction or inadequacy
            including action in hindering or                           of:
            defending against an actual or expected
            attack, by any government, sovereign or                   (a) Any of the following, whether
            other authority using military personnel                       belonging to any insured or to
            or other agents; or                                            others:
        (3) Insurrection,    rebellion,    revolution,                      (i) "Computer" hardware, including
            usurped power, or action taken by                                    microprocessors        or     other
            governmental authority in hindering or                               electronic    data      processing
            defending against any of these.                                      equipment as may be described
                                                                                 elsewhere in this policy;
      g. Water
                                                                           (ii) "Computer" application software
        (1) Flood, surface water, waves (including                               or other "electronic data" as may
            tidal wave and tsunami), tides, tidal                                be described elsewhere in this
            water, overflow of any body of water, or                             policy;
            spray from any of these, all whether or
            not driven by wind (including storm                           (iii) "Computer" operating systems
            surge);                                                              and related software;
        (2) Mudslide or mudflow;                                          (iv) "Computer" networks;
        (3) Water that backs up or overflows or is                         (v) Microprocessors          ("computer"
            otherwise discharged from a sewer,                                   chips) not part of any "computer"
            drain, sump, sump pump or related                                    system; or
            equipment;                                                    (vi) Any other computerized or
        (4) Water under the ground surface                                       electronic      equipment        or
            pressing on, or flowing or seeping                                   components; or
            through:                                                   (b) Any other products, and any
           (a) Foundations, walls, floors or paved                          services, data or functions that
                surfaces;                                                   directly or indirectly use or rely upon,
                                                                            in any manner, any of the items
           (b) Basements, whether paved or not; or                          listed in Paragraph (a) above;
           (c) Doors, windows or other openings;                        due to the inability to correctly
                or                                                      recognize, distinguish, interpret or
        (5) Waterborne      material    carried     or                  accept one or more dates or times. An
            otherwise moved by any of the water                         example is the inability of computer
            referred to in Paragraph (1), (3) or (4),                   software to recognize the year 2000.
            or material carried or otherwise moved
            by mudslide or mudflow.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                        Page 19 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 37 of 144 PageID #:76



        (2) Any advice, consultation, design,                  2. We will not pay for loss or damage caused by
            evaluation,   inspection,     installation,           or resulting from any of the following:
            maintenance, repair, replacement or                   a. Electrical Apparatus
            supervision provided or done by you or
            for you to determine, rectify or test for,                Artificially generated electrical, magnetic or
            any potential or actual problems                          electromagnetic energy that damages,
            described in Paragraph (1) above.                         disturbs, disrupts or otherwise interferes
                                                                      with any:
         However, if excluded loss or damage, as
         described in Paragraph (1) above, results in                (1) Electrical or electronic wire, device,
         a "specified cause of loss" under Section I –                    appliance, system or network; or
         Property, we will pay only for the loss or                  (2) Device, appliance, system or network
         damage caused by such "specified cause                           utilizing cellular or satellite technology.
         of loss".                                                   For the purpose of this exclusion, electrical,
         We will not pay for repair, replacement or                  magnetic or electromagnetic energy
         modification of any items in Paragraph                      includes but is not limited to:
         (1)(a) or (1)(b) to correct any deficiencies or
                                                                    (1) Electrical current, including arcing;
         change any features.
                                                                    (2) Electrical charge produced or conducted
      i. "Fungi", Wet Rot Or Dry Rot                                     by a magnetic or electromagnetic field;
         Presence, growth, proliferation, spread or                 (3) Pulse of electromagnetic energy; or
         any activity of "fungi", wet rot or dry rot.
                                                                    (4) Electromagnetic waves or microwaves.
         But if "fungi", wet rot or dry rot results in a
         "specified cause of loss", we will pay for the              But if fire results, we will pay for the loss or
         loss or damage caused by that "specified                    damage caused by fire.
         cause of loss".                                             We will pay for loss or damage to
         This exclusion does not apply:                              "computer(s)" due to artificially generated
                                                                     electrical, magnetic or electromagnetic
        (1) When "fungi", wet rot or dry rot results                 energy if such loss or damage is caused by
            from fire or lightning; or                               or results from:
        (2) To the extent that coverage is provided
                                                                    (1) An occurrence that took place within
            in the Limited Coverage For "Fungi",                         100 feet of the described premises; or
            Wet Rot Or Dry Rot Additional
            Coverage, with respect to loss or                       (2) Interruption of electric power supply,
            damage by a cause of loss other than                         power surge, blackout or brownout if the
            fire or lightning.                                           cause of such occurrence took place
                                                                         within 100 feet of the described
      j. Virus Or Bacteria                                               premises.
        (1) Any       virus,   bacterium     or    other          b. Consequential Losses
            microorganism that induces or is
            capable of inducing physical distress,                   Delay, loss of use or loss of market.
            illness or disease.                                   c. Smoke, Vapor, Gas
        (2) However, the exclusion in Paragraph (1)                  Smoke, vapor or gas from agricultural
            does not apply to loss or damage                         smudging or industrial operations.
            caused by or resulting from "fungi", wet
            rot or dry rot. Such loss or damage is
            addressed in Exclusion i.
        (3) With respect to any loss or damage
            subject to the exclusion in Paragraph
            (1), such exclusion supersedes any
            exclusion relating to "pollutants".




Page 20 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 38 of 144 PageID #:77



      d. Steam Apparatus                                         g. False Pretense
         Explosion of steam boilers, steam pipes,                    Voluntary parting with any property by you
         steam engines or steam turbines owned or                    or anyone else to whom you have entrusted
         leased by you, or operated under your                       the property if induced to do so by any
         control. But if explosion of steam boilers,                 fraudulent scheme, trick, device or false
         steam pipes, steam engines or steam                         pretense.
         turbines results in fire or combustion                  h. Exposed Property
         explosion, we will pay for the loss or
         damage caused by that fire or combustion                    Rain, snow, ice or sleet to personal
         explosion. We will also pay for loss or                     property in the open.
         damage caused by or resulting from the                   i. Collapse
         explosion of gases or fuel within the furnace              (1) Collapse, including any of the following
         of any fired vessel or within the flues or                      conditions of property or any part of the
         passages through which the gases of                             property:
         combustion pass.
                                                                        (a) An abrupt falling down or caving in;
      e. Frozen Plumbing
                                                                        (b) Loss of structural integrity, including
         Water, other liquids, powder or molten                              separation of parts of the property or
         material that leaks or flows from plumbing,                         property in danger of falling down or
         heating, air conditioning or other equipment                        caving in; or
         (except fire protective systems) caused by
         or resulting from freezing, unless:                            (c) Any cracking, bulging, sagging,
                                                                             bending, leaning, settling, shrinkage
        (1) You do your best to maintain heat in the                         or expansion as such condition
             building or structure; or                                       relates to Paragraph i.(1)(a) or
        (2) You drain the equipment and shut off                             i.(1)(b).
             the supply if the heat is not maintained.               But if collapse results in a Covered Cause
      f. Dishonesty                                                  of Loss at the described premises, we will
         Dishonest or criminal acts (including theft)                pay for the loss or damage caused by that
         by you, anyone else with an interest in the                 Covered Cause of Loss.
         property, or any of your or their partners,                (2) This Exclusion i. does not apply:
         "members",          officers,     "managers",                  (a) To the extent that coverage is
         employees (including temporary or leased                            provided under the Additional
         employees),        directors,   trustees    or                      Coverage – Collapse; or
         authorized representatives, whether acting
         alone or in collusion with each other or with                  (b) To collapse caused by one or more
         any other party; or theft by any person to                          of the following:
         whom you entrust the property for any                               (i) The "specified causes of loss";
         purpose, whether acting alone or in
         collusion with any other party.                                    (ii) Breakage of building glass;
         This exclusion:                                                   (iii) Weight of rain that collects on a
                                                                                 roof; or
        (1) Applies whether or not an act occurs
             during your normal hours of operation;                       (iv) Weight of people or personal
                                                                                property.
        (2) Does not apply to acts of destruction by
                                                                  j. Pollution
             your employees (including temporary or
             leased employees) or authorized                         We will not pay for loss or damage caused
             representatives; but theft by your                      by or resulting from the discharge,
             employees (including temporary or                       dispersal, seepage, migration, release or
             leased employees) or authorized                         escape of "pollutants" unless the discharge,
             representatives is not covered.                         dispersal, seepage, migration, release or
         With respect to accounts receivable and                     escape is itself caused by any of the
                                                                     "specified causes of loss". But if the
         "valuable papers and records", this
         exclusion does not apply to carriers for hire.              discharge, dispersal, seepage, migration,
                                                                     release or escape of "pollutants" results in a
         This exclusion does not apply to coverage                   "specified cause of loss", we will pay for the
         that is provided under the Employee                         loss or damage caused by that "specified
         Dishonesty Optional Coverage.                               cause of loss".




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 21 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 39 of 144 PageID #:78



      k. Neglect                                                 n. Installation, Testing, Repair
         Neglect of an insured to use all reasonable                Errors or deficiency in design, installation,
         means to save and preserve property from                   testing, maintenance, modification or repair
         further damage at and after the time of loss.              of your "computer" system including
      l. Other Types Of Loss                                        "electronic data".
        (1) Wear and tear;                                           However, we will pay for direct physical loss
                                                                     or damage caused by resulting fire or
        (2) Rust or other corrosion, decay,                          explosion if these causes of loss would be
             deterioration, hidden or latent defect or               covered by this Coverage Form.
             any quality in property that causes it to
             damage or destroy itself;                           o. Electrical Disturbance
        (3) Smog;                                                   Electrical or magnetic injury, disturbance or
                                                                    erasure of "electronic data", except as
        (4) Settling,     cracking,    shrinking    or              provided     for  under     the     Additional
             expansion;                                             Coverages of Section I – Property.
        (5) Nesting or infestation, or discharge or                 However, we will pay for direct loss or
              release of waste products or secretions,              damage caused by lightning.
              by insects, birds, rodents or other
              animals;                                           p. Continuous Or Repeated Seepage Or
                                                                    Leakage Of Water
        (6) Mechanical       breakdown,      including
             rupture or bursting caused by centrifugal              Continuous or repeated seepage or
             force.                                                 leakage of water, or the presence or
                                                                    condensation of humidity, moisture or
             This exclusion does not apply with                     vapor, that occurs over a period of 14 days
             respect     to    the   breakdown       of             or more.
             "computer(s)";
                                                              3. We will not pay for loss or damage caused by
        (7) The following causes of loss to personal             or resulting from any of the following
              property:                                          Paragraphs a. through c. But if an excluded
            (a) Dampness         or    dryness       of          cause of loss that is listed in Paragraphs a.
                  atmosphere;                                    through c. results in a Covered Cause of Loss,
                                                                 we will pay for the loss or damage caused by
            (b) Changes in or extremes of
                temperature; or                                  that Covered Cause of Loss.
            (c) Marring or scratching.                           a. Weather Conditions
        But if an excluded cause of loss that is                     Weather conditions. But this exclusion only
                                                                     applies if weather conditions contribute in
        listed in Paragraphs (1) through (7) above
        results in a "specified cause of loss" or                    any way with a cause or event excluded in
        building glass breakage, we will pay for the                 Paragraph B.1. above to produce the loss
                                                                     or damage.
        loss or damage caused by that "specified
        cause of loss" or building glass breakage.               b. Acts Or Decisions
     m. Errors Or Omissions                                          Acts or decisions, including the failure to act
                                                                     or decide, of any person, group,
        Errors or omissions in:
                                                                     organization or governmental body.
       (1) Programming, processing or storing
             data, as described under "electronic                c. Negligent Work
             data" or in any "computer" operations; or               Faulty, inadequate or defective:
       (2) Processing or copying "valuable papers                   (1) Planning,        zoning,    development,
             and records".                                               surveying, siting;
        However, we will pay for direct physical loss               (2) Design, specifications, workmanship,
        or damage caused by resulting fire or                            repair,     construction,     renovation,
        explosion if these causes of loss would be                       remodeling, grading, compaction;
        covered by this Coverage Form.                              (3) Materials used in repair, construction,
                                                                         renovation or remodeling; or
                                                                    (4) Maintenance;
                                                                     of part or all of any property on or off the
                                                                     described premises.




Page 22 of 53                        © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 40 of 144 PageID #:79



   4. Additional Exclusion                                            (2) That a part or all of the described
      The following applies only to the property                          premises is rendered untenantable, if
      specified in this Additional Exclusion:                             coverage for Business Income applies.
      Loss Or Damage To Products                                6. Accounts Receivable Exclusion
      We will not pay for loss or damage to any                    The following additional exclusion applies to
      merchandise, goods or other product caused                   the Accounts Receivable Coverage Extension:
      by or resulting from error or omission by any                We will not pay for:
      person or entity (including those having                     a. Loss or damage caused by or resulting
      possession under an arrangement where work                      from alteration, falsification, concealment or
      or a portion of the work is outsourced) in any                  destruction of records of accounts
      stage of the development, production or use of                  receivable done to conceal the wrongful
      the product, including planning, testing,                       giving, taking or withholding of "money",
      processing,         packaging,        installation,             "securities" or other property.
      maintenance or repair. This exclusion applies
      to any effect that compromises the form,                        This exclusion applies only to the extent of
      substance or quality of the product. But if such                the wrongful giving, taking or withholding.
      error or omission results in a Covered Cause of             b. Loss or damage caused by or resulting
      Loss, we will pay for the loss or damage                       from bookkeeping, accounting or billing
      caused by that Covered Cause of Loss.                          errors or omissions.
   5. Business Income And Extra Expense                           c. Any loss or damage that requires any audit
      Exclusions                                                     of records or any inventory computation to
      a. We will not pay for:                                        prove its factual existence.
         (1) Any Extra Expense, or increase of              C. Limits Of Insurance
             Business Income loss, caused by or                1. The most we will pay for loss or damage in any
             resulting from:                                      one occurrence is the applicable Limits Of
            (a) Delay in rebuilding, repairing or                 Insurance of Section I – Property shown in the
                 replacing the property or resuming               Declarations.
                 "operations", due to interference at          2. The most we will pay for loss of or damage to
                 the location of the rebuilding, repair           outdoor signs attached to buildings is $1,000
                 or replacement by strikers or other              per sign in any one occurrence.
                 persons; or
                                                               3. The amounts of insurance applicable to the
            (b) Suspension, lapse or cancellation of              Coverage Extensions and the following
                 any license, lease or contract. But if           Additional Coverages apply in accordance with
                 the suspension, lapse or cancellation            the terms of such coverages and are in
                 is directly caused by the suspension             addition to the Limits of Insurance of Section I
                 of "operations", we will cover such              – Property:
                 loss that affects your Business                  a. Fire Department Service Charge;
                 Income during the "period of
                 restoration" and any extension of the            b. Pollutant Clean-up And Removal;
                 "period of restoration" in accordance            c. Increased Cost Of Construction;
                 with the terms of the Extended
                 Business       Income        Additional          d. Business      Income      From    Dependent
                                                                     Properties;
                 Coverage.
         (2) Any other consequential loss.                         e. Electronic Data; and
      b. With respect to this exclusion, suspension                f. Interruption Of Computer Operations.
          means:                                                4. Building Limit – Automatic Increase
         (1) The partial slowdown or complete                      a. In accordance with Paragraph C.4.b., the
             cessation of your business activities;                   Limit of Insurance for Buildings will
             and                                                      automatically increase by 8%, unless a
                                                                      different percentage of annual increase is
                                                                      shown in the Declarations.




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                      Page 23 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 41 of 144 PageID #:80



      b. The amount of increase is calculated as           D. Deductibles
         follows:                                             1. We will not pay for loss or damage in any one
        (1) Multiply the Building limit that applied on          occurrence until the amount of loss or damage
              the most recent of the policy inception            exceeds the Deductible shown in the
              date, the policy anniversary date or any           Declarations. We will then pay the amount of
              other policy change amending the                   loss or damage in excess of the Deductible up
              Building limit by:                                 to the applicable Limit of Insurance of Section I
             (a) The percentage of annual increase               – Property.
                  shown       in    the    Declarations,       2. Regardless of the amount of the Deductible,
                  expressed as a decimal (example:                the most we will deduct from any loss or
                  7% is .07); or                                  damage under all of the following Optional
            (b) .08, if no percentage of annual                   Coverages in any one occurrence is the
                  increase      is    shown    in    the          Optional Coverage Deductible shown in the
                  Declarations; and                               Declarations:
        (2) Multiply the number calculated in                     a. Money and Securities;
              accordance with b.(1) by the number of              b. Employee Dishonesty;
              days since the beginning of the current             c. Outdoor Signs; and
              policy year, or the effective date of the
              most recent policy change amending the              d. Forgery or Alteration.
              Building limit, divided by 365.                     But this Optional Coverage Deductible will not
         Example                                                  increase the Deductible shown in the
                                                                  Declarations. This Deductible will be used to
         If:                                                      satisfy the requirements of the Deductible in
         The applicable Building limit is $100,000.               the Declarations.
         The annual percentage increase is 8%. The            3. No deductible applies to the following
         number of days since the beginning of the               Additional Coverages:
         policy year (or last policy change) is 146.
                                                                 a. Fire Department Service Charge;
         The amount of increase is
                                                                 b. Business Income;
         $100,000 x .08 x 146 365 = $3,200.
                                                                 c. Extra Expense;
   5. Business Personal Property Limit –
      Seasonal Increase                                          d. Civil Authority; and
      a. Subject to Paragraph 5.b., the Limit of                 e. Fire Extinguisher Systems Recharge
         Insurance for Business Personal Property is                 Expense.
         automatically increased by:                       E. Property Loss Conditions
        (1) The Business Personal Property –                  1. Abandonment
             Seasonal Increase percentage shown in
                                                                 There can be no abandonment of any property
             the Declarations; or                                to us.
        (2) 25% if no Business Personal Property –            2. Appraisal
             Seasonal Increase percentage is shown
             in the Declarations;                                If we and you disagree on the amount of loss,
                                                                 either may make written demand for an
         to provide for seasonal variances.
                                                                 appraisal of the loss. In this event, each party
      b. The increase described in Paragraph 5.a.                will select a competent and impartial appraiser.
         will apply only if the Limit Of Insurance               The two appraisers will select an umpire. If
         shown for Business Personal Property in                 they cannot agree, either may request that
         the Declarations is at least 100% of your               selection be made by a judge of a court having
         average monthly values during the lesser                jurisdiction. The appraisers will state separately
         of:                                                     the amount of loss. If they fail to agree, they
        (1) The 12 months immediately preceding                  will submit their differences to the umpire. A
             the date the loss or damage occurs; or              decision agreed to by any two will be binding.
                                                                 Each party will:
        (2) The period of time you have been in
             business as of the date the loss or                 a. Pay its chosen appraiser; and
             damage occurs.                                      b. Bear the other expenses of the appraisal
                                                                     and umpire equally.




Page 24 of 53                         © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 42 of 144 PageID #:81



      If there is an appraisal, we will still retain our          b. We may examine any insured under oath,
      right to deny the claim.                                       while not in the presence of any other
   3. Duties In The Event Of Loss Or Damage                          insured and at such times as may be
                                                                     reasonably required, about any matter
      a. You must see that the following are done in                 relating to this insurance or the claim,
          the event of loss or damage to Covered                     including an insured's books and records. In
          Property:                                                  the event of an examination, an insured's
         (1) Notify the police if a law may have been                answers must be signed.
             broken.                                           4. Legal Action Against Us
         (2) Give us prompt notice of the loss or                 No one may bring a legal action against us
             damage. Include a description of the                 under this insurance unless:
             property involved.
                                                                  a. There has been full compliance with all of
         (3) As soon as possible, give us a                          the terms of this insurance; and
             description of how, when and where the
             loss or damage occurred.                             b. The action is brought within two years after
                                                                      the date on which the direct physical loss or
         (4) Take all reasonable steps to protect the                 damage occurred.
             Covered Property from further damage,
             and keep a record of your expenses                5. Loss Payment
             necessary to protect the Covered                     In the event of loss or damage covered by this
             Property, for consideration in the                   policy:
             settlement of the claim. This will not               a. At our option, we will either:
             increase the Limits of Insurance of
             Section I – Property. However, we will                 (1) Pay the value of lost or damaged
             not pay for any subsequent loss or                          property;
             damage resulting from a cause of loss                  (2) Pay the cost of repairing or replacing the
             that is not a Covered Cause of Loss.                        lost or damaged property;
             Also, if feasible, set the damaged
                                                                    (3) Take all or any part of the property at an
             property aside and in the best possible                     agreed or appraised value; or
             order for examination.
                                                                    (4) Repair, rebuild or replace the property
         (5) At our request, give us complete                            with other property of like kind and
             inventories of the damaged and                              quality, subject to Paragraph d.(1)(e)
             undamaged property. Include quantities,                     below.
             costs, values and amount of loss
             claimed.                                             b. We will give notice of our intentions within
                                                                     30 days after we receive the sworn proof of
         (6) As often as may be reasonably required,                 loss.
             permit us to inspect the property proving
             the loss or damage and examine your                  c. We will not pay you more than your
             books and records.                                      financial interest in the Covered Property.
             Also permit us to take samples of                    d. Except as provided in Paragraphs (2)
             damaged and undamaged property for                      through (7) below, we will determine the
             inspection, testing and analysis, and                   value of Covered Property as follows:
             permit us to make copies from your                     (1) At replacement cost without deduction
             books and records.                                          for depreciation, subject to the following:
         (7) Send us a signed, sworn proof of loss                      (a) If, at the time of loss, the Limit of
             containing the information we request to                       Insurance on the lost or damaged
             investigate the claim. You must do this                        property is 80% or more of the full
             within 60 days after our request. We will                      replacement cost of the property
             supply you with the necessary forms.                           immediately before the loss, we will
         (8) Cooperate with us in the investigation or                      pay the cost to repair or replace,
             settlement of the claim.                                       after application of the deductible
                                                                            and       without     deduction    for
         (9) Resume all or part of your "operations"                        depreciation, but not more than the
             as quickly as possible.                                        least of the following amounts:
                                                                            (i) The Limit of Insurance under
                                                                                Section I – Property that applies
                                                                                to the lost or damaged property;



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 25 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 43 of 144 PageID #:82



                (ii) The cost to replace, on the same                  (c) You may make a claim for loss or
                     premises, the lost or damaged                          damage covered by this insurance
                     property with other property:                          on an actual cash value basis
                      i. Of comparable material and                         instead of on a replacement cost
                         quality; and                                       basis. In the event you elect to have
                                                                            loss or damage settled on an actual
                     ii. Used for the same purpose;                         cash value basis, you may still make
                         or                                                 a claim on a replacement cost basis
              (iii) The amount that you actually                            if you notify us of your intent to do so
                    spend that is necessary to repair                       within 180 days after the loss or
                    or replace the lost or damaged                          damage.
                    property.                                          (d) We will not pay on a replacement
                If a building is rebuilt at a new                           cost basis for any loss or damage:
                premises, the cost is limited to the                        (i) Until the lost or damaged
                cost which would have been incurred                             property is actually repaired or
                had the building been built at the                              replaced; and
                original premises.
                                                                           (ii) Unless the repair or replacement
           (b) If, at the time of loss, the Limit of                            is made as soon as reasonably
                Insurance applicable to the lost or                             possible after the loss or
                damaged property is less than 80%                               damage.
                of the full replacement cost of the
                property immediately before the loss,                       However, if the cost to repair or
                we will pay the greater of the                              replace the damaged building
                following amounts, but not more than                        property is $2,500 or less, we will
                the Limit of Insurance that applies to                      settle the loss according to the
                the property:                                               provisions of Paragraphs d.(1)(a)
                                                                            and d.(1)(b) above whether or not
                (i) The actual cash value of the lost                       the actual repair or replacement is
                    or damaged property; or                                 complete.
               (ii) A proportion of the cost to repair                 (e) The cost to repair, rebuild or replace
                    or replace the lost or damaged                          does not include the increased cost
                    property, after application of the                      attributable to enforcement of or
                    deductible and without deduction                        compliance with any ordinance or
                    for depreciation. This proportion                       law regulating the construction, use
                    will equal the ratio of the                             or repair of any property.
                    applicable Limit of Insurance to
                    80% of the full replacement cost                (2) If the Actual Cash Value – Buildings
                    of the property.                                    option applies, as shown in the
                                                                        Declarations, Paragraph (1) above does
                    Example                                             not apply to Buildings. Instead, we will
                    The full replacement cost of                        determine the value of Buildings at
                    property which suffers a total loss                 actual cash value.
                    is $100,000. The property is                    (3) The following property at actual cash
                    insured for $70,000. 80% of the                     value:
                    full replacement cost of the
                    property immediately before the                    (a) Used or secondhand merchandise
                    loss is $80,000 ($100,000 x .80 =                      held in storage or for sale;
                    $80,000). A partial loss of                        (b) Property of others. However, if an
                    $25,000 is sustained. The                              item(s) of personal property of others
                    amount of recovery is determined                       is subject to a written contract which
                    as follows:                                            governs your liability for loss or
                    Amount of recovery                                     damage to that item(s), then
                                                                           valuation of that item(s) will be based
                    $70,000 $80,000 = .875                                 on the amount for which you are
                    .875 x $25,000 = $21,875                               liable under such contract, but not to
                                                                           exceed the lesser of the replacement
                                                                           cost of the property or the applicable
                                                                           Limit of Insurance;




Page 26 of 53                        © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 44 of 144 PageID #:83



           (c) Household contents, except personal                         (ii) We will adjust that total for any
                property in apartments or rooms                                 normal fluctuations in the amount
                furnished by you as landlord;                                   of accounts receivable for the
           (d) Manuscripts; and                                                 month in which the loss or
                                                                                damage occurred or for any
           (e) Works of art, antiques or rare                                   demonstrated variance from the
                articles, including etchings, pictures,                         average for that month.
                statuary, marble, bronzes, porcelain
                and bric-a-brac.                                       (b) The following will be deducted from
                                                                           the total amount of accounts
        (4) Glass at the cost of replacement with                          receivable, however that amount is
            safety glazing material if required by                         established:
            law.
                                                                            (i) The amount of the accounts for
        (5) Tenants' improvements and betterments                               which there is no loss or damage;
            at:
                                                                           (ii) The amount of the accounts that
           (a) Replacement cost if you make                                     you are able to reestablish or
                repairs promptly.                                               collect;
           (b) A proportion of your original cost if                      (iii) An amount to allow for probable
               you do not make repairs promptly.                                bad debts that you are normally
               We will determine the proportionate                              unable to collect; and
               value as follows:
                                                                          (iv) All unearned interest and service
                 (i) Multiply the original cost by the                          charges.
                     number of days from the loss or
                     damage to the expiration of the             e. Our payment for loss of or damage to
                     lease; and                                     personal property of others will only be for
                                                                    the account of the owners of the property.
              (ii) Divide the amount determined in                  We may adjust losses with the owners of
                   (i) above by the number of days                  lost or damaged property if other than you.
                   from     the      installation    of             If we pay the owners, such payments will
                   improvements to the expiration of                satisfy your claims against us for the
                   the lease.                                       owners' property. We will not pay the
               If your lease contains a renewal                     owners more than their financial interest in
               option, the expiration of the renewal                the Covered Property.
               option period will replace the                    f. We may elect to defend you against suits
               expiration of the lease in this                      arising from claims of owners of property.
               procedure.                                           We will do this at our expense.
           (c) Nothing if others pay for repairs or              g. We will pay for covered loss or damage
               replacement.                                         within 30 days after we receive the sworn
        (6) Applicable only to the Optional                         proof of loss, provided you have complied
            Coverages:                                              with all of the terms of this policy, and:
           (a) "Money" at its face value; and                      (1) We have reached agreement with you
           (b) "Securities" at their value at the close                 on the amount of loss; or
               of business on the day the loss is                  (2) An appraisal award has been made.
               discovered.
        (7) Applicable only to accounts receivable:
           (a) If you cannot accurately establish the
               amount of accounts receivable
               outstanding as of the time of loss or
               damage:
               (i) We will determine the total of the
                   average monthly amounts of
                   accounts receivable for the 12
                   months immediately preceding
                   the month in which the loss or
                   damage occurs; and




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                      Page 27 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 45 of 144 PageID #:84



      h. A party wall is a wall that separates and is          8. Vacancy
          common to adjoining buildings that are                  a. Description Of Terms
          owned by different parties. In settling
          covered losses involving a party wall, we                 (1) As used in this Vacancy Condition, the
          will pay a proportion of the loss to the party                term building and the term vacant have
          wall based on your interest in the wall in                    the meanings set forth in Paragraphs (a)
          proportion to the interest of the owner of the                and (b) below:
          adjoining building. However, if you elect to                   (a) When this policy is issued to a
          repair or replace your building and the                             tenant, and with respect to that
          owner of the adjoining building elects not to                       tenant's interest in Covered Property,
          repair or replace that building, we will pay                        building means the unit or suite
          you the full value of the loss to the party                         rented or leased to the tenant. Such
          wall, subject to all applicable policy                              building is vacant when it does not
          provisions including Limits of Insurance and                        contain enough business personal
          all other provisions of this Loss Payment                           property to conduct customary
          Condition. Our payment under the                                    operations.
          provisions of this paragraph does not alter                    (b) When this policy is issued to the
          any right of subrogation we may have                                owner or general lessee of a
          against any entity, including the owner or                          building, building means the entire
          insurer of the adjoining building, and does                         building. Such building is vacant
          not alter the terms of the Transfer Of Rights                       unless at least 31% of its total
          Of Recovery Against Others To Us                                    square footage is:
          Condition in this policy.
                                                                              (i) Rented to a lessee or sublessee
   6. Recovered Property                                                          and used by the lessee or
      If either you or we recover any property after                              sublessee      to   conduct    its
      loss settlement, that party must give the other                             customary operations; and/or
      prompt notice. At your option, you may retain                          (ii) Used by the building owner to
      the property. But then you must return to us the                            conduct customary operations.
      amount we paid to you for the property. We will
      pay recovery expenses and the expenses to                     (2) Buildings        under     construction   or
      repair the recovered property, subject to the                       renovation are not considered vacant.
      Limits of Insurance of Section I – Property.                b. Vacancy Provisions
   7. Resumption Of Operations                                       If the building where loss or damage occurs
      We will reduce the amount of your:                             has been vacant for more than 60
                                                                     consecutive days before that loss or
      a. Business Income loss, other than Extra                      damage occurs:
          Expense, to the extent you can resume
          your "operations", in whole or in part, by                (1) We will not pay for any loss or damage
          using damaged or undamaged property                             caused by any of the following even if
          (including merchandise or stock) at the                         they are Covered Causes of Loss:
          described premises or elsewhere.                               (a) Vandalism;
      b. Extra Expense loss to the extent you can                        (b) Sprinkler leakage, unless you have
          return "operations" to normal and                                   protected the system against
          discontinue such Extra Expense.                                     freezing;




Page 28 of 53                         © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 46 of 144 PageID #:85



             (c) Building glass breakage;                         e. If we pay the mortgageholder for any loss
             (d) Water damage;                                       or damage and deny payment to you
                                                                     because of your acts or because you have
             (e) Theft; or                                           failed to comply with the terms of this
              (f) Attempted theft.                                   policy:
         (2) With respect to Covered Causes of Loss                 (1) The mortgageholder's rights under the
              other than those listed in Paragraphs                      mortgage will be transferred to us to the
              (1)(a) through (1)(f) above, we will                       extent of the amount we pay; and
              reduce the amount we would otherwise                   (2) The mortgageholder's right to recover
              pay for the loss or damage by 15%.                          the full amount of the mortgageholder's
F. Property General Conditions                                            claim will not be impaired.
   1. Control Of Property                                             At our option, we may pay to the
      Any act or neglect of any person other than                     mortgageholder the whole principal on the
      you beyond your direction or control will not                   mortgage plus any accrued interest. In this
      affect this insurance.                                          event, your mortgage and note will be
                                                                      transferred to us and you will pay your
      The breach of any condition of this Coverage                    remaining mortgage debt to us.
      Form at any one or more locations will not
      affect coverage at any location where, at the                f. If we cancel this policy, we will give written
      time of loss or damage, the breach of condition                 notice to the mortgageholder at least:
      does not exist.                                                (1) 10 days before the effective date of
   2. Mortgageholders                                                     cancellation if we cancel for your
                                                                          nonpayment of premium; or
      a. The term "mortgageholder" includes
                                                                     (2) 30 days before the effective date of
          trustee.
                                                                          cancellation if we cancel for any other
      b. We will pay for covered loss of or damage                        reason.
          to buildings or structures to each
          mortgageholder shown in the Declarations                g. If we elect not to renew this policy, we will
          in their order of precedence, as interests                  give written notice to the mortgageholder at
          may appear.                                                 least 10 days before the expiration date of
                                                                      this policy.
      c. The mortgageholder has the right to receive
         loss payment even if the mortgageholder               3. No Benefit To Bailee
         has started foreclosure or similar action on             No person or organization, other than you,
         the building or structure.                               having custody of Covered Property will benefit
                                                                  from this insurance.
      d. If we deny your claim because of your acts
         or because you have failed to comply with             4. Policy Period, Coverage Territory
         the terms of this policy, the mortgageholder             Under Section I – Property:
         will still have the right to receive loss
         payment if the mortgageholder:                           a. We cover loss or damage commencing:
        (1) Pays any premium due under this policy                   (1) During the policy period shown in the
             at our request if you have failed to do                      Declarations; and
             so;                                                    (2) Within the coverage territory or, with
        (2) Submits a signed, sworn proof of loss                       respect to property in transit, while it is
             within 60 days after receiving notice                      between points in the coverage territory.
             from us of your failure to do so; and                b. The coverage territory is:
        (3) Has notified us of any change in                        (1) The United States of America (including
             ownership, occupancy or substantial                        its territories and possessions);
             change in risk known to the                            (2) Puerto Rico; and
             mortgageholder.
                                                                    (3) Canada.
         All of the terms of this policy will then apply
         directly to the mortgageholder.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                       Page 29 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 47 of 144 PageID #:86



G. Optional Coverages                                             b. In addition to the Limitations and Exclusions
   If shown as applicable in the Declarations, the                   applicable to Section I – Property, we will
   following Optional Coverages also apply. These                    not pay for loss:
   coverages are subject to the terms and conditions                (1) Resulting       from      accounting    or
   applicable to property coverage in this policy,                       arithmetical errors or omissions;
   except as provided below:                                         (2) Due to the giving or surrendering of
   1. Outdoor Signs                                                      property in any exchange or purchase;
        a. We will pay for direct physical loss of or                    or
           damage to all outdoor signs at the                        (3) Of property contained in any "money"-
           described premises:                                           operated device unless the amount of
        (1) Owned by you; or                                             "money" deposited in it is recorded by a
                                                                         continuous recording instrument in the
        (2) Owned by others but in your care,                            device.
            custody or control.
                                                                  c. The most we will pay for loss in any one
      b. Paragraph A.3., Covered Causes Of Loss                      occurrence is:
         and Paragraph B., Exclusions in Section I –
         Property do not apply to this Optional                     (1) The limit shown in the Declarations for
         Coverage, except for:                                          Inside the Premises for "money" and
                                                                        "securities" while:
        (1) Paragraph B.1.c., Governmental Action;
                                                                        (a) In or on the described premises; or
        (2) Paragraph B.1.d., Nuclear Hazard; and
                                                                        (b) Within a bank or savings institution;
        (3) Paragraph B.1.f., War And Military                               and
            Action.
                                                                    (2) The limit shown in the Declarations for
      c. We will not pay for loss or damage caused                       Outside the Premises for "money" and
         by or resulting from:                                           "securities" while anywhere else.
        (1) Wear and tear;                                        d. All loss:
        (2) Hidden or latent defect;                                (1) Caused by one or more persons; or
        (3) Rust;                                                   (2) Involving a single act or series of related
        (4) Corrosion; or                                                acts;
        (5) Mechanical breakdown.                                    is considered one occurrence.
      d. The most we will pay for loss or damage in               e. You must keep records of all "money" and
         any one occurrence is the Limit Of                          "securities" so we can verify the amount of
         Insurance for Outdoor Signs shown in the                    any loss or damage.
         Declarations.                                         3. Employee Dishonesty
      e. The provisions of this Optional Coverage                 a. We will pay for direct loss of or damage to
         supersede all other references to outdoor                   Business Personal Property and "money"
         signs in this policy.                                       and "securities" resulting from dishonest
   2. Money And Securities                                           acts committed by any of your employees
                                                                     acting alone or in collusion with other
      a. We will pay for loss of "money" and
         "securities" used in your business while at a               persons (except you or your partner) with
                                                                     the manifest intent to:
         bank or savings institution, within your living
         quarters or the living quarters of your                     (1) Cause you to sustain loss or damage;
         partners or any employee (including a                           and also
         temporary or leased employee) having use                    (2) Obtain financial benefit (other than
         and custody of the property, at the                             salaries, commissions, fees, bonuses,
         described premises, or in transit between                       promotions, awards, profit sharing,
         any of these places, resulting directly from:                   pensions or other employee benefits
        (1) Theft, meaning any act of stealing;                          earned in the normal course of
                                                                         employment) for:
        (2) Disappearance; or
        (3) Destruction.                                                (a) Any employee; or
                                                                        (b) Any other person or organization.




Page 30 of 53                         © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 48 of 144 PageID #:87



      b. We will not pay for loss or damage:                      f. This Optional Coverage is cancelled as to
        (1) Resulting from any dishonest or criminal                 any employee immediately upon discovery
            act that you or any of your partners or                  by:
            "members" commit whether acting alone                   (1) You; or
            or in collusion with other persons.                     (2) Any of your partners, "members",
        (2) Resulting from any dishonest act                             "managers", officers or directors not in
            committed by any of your employees                           collusion with the employee;
            (except as provided in Paragraph a.),                    of any dishonest act committed by that
            "managers" or directors:                                 employee before or after being hired by
           (a) Whether acting alone or in collusion                  you.
               with other persons; or                            g. We will pay only for covered loss or
           (b) While performing services for you or                  damage sustained during the policy period
               otherwise.                                            and discovered no later than one year from
        (3) The only proof of which as to its                        the end of the policy period.
            existence or amount is:                              h. If you (or any predecessor in interest)
             (a) An inventory computation; or                        sustained loss or damage during the policy
                                                                     period of any prior insurance that you could
             (b) A profit and loss computation.                      have recovered under that insurance
        (4) Caused by an employee if the employee                    except that the time within which to
              had also committed theft or any other                  discover loss or damage had expired, we
              dishonest act prior to the effective date              will pay for it under this Optional Coverage,
              of this policy and you or any of your                  provided:
              partners,     "members",    "managers",               (1) This Optional Coverage became
              officers, directors or trustees, not in                    effective at the time of cancellation or
              collusion with the employee, learned of                    termination of the prior insurance; and
              that theft or dishonest act prior to the
              policy period shown in the Declarations.              (2) The loss or damage would have been
                                                                         covered by this Optional Coverage had
      c. The most we will pay for loss or damage in                      it been in effect when the acts or events
         any one occurrence is the Limit Of                              causing the loss or damage were
         Insurance for Employee Dishonesty shown                         committed or occurred.
         in the Declarations.
                                                                  i. The insurance under Paragraph h. above is
      d. All loss or damage:                                         part of, not in addition to, the Limit of
        (1) Caused by one or more persons; or                        Insurance applying to this Optional
        (2) Involving a single act or series of acts;                Coverage and is limited to the lesser of the
                                                                     amount recoverable under:
         is considered one occurrence.
                                                                    (1) This Optional Coverage as of its
      e. If any loss is covered:                                         effective date; or
        (1) Partly by this insurance; and                           (2) The prior insurance had it remained in
        (2) Partly by any prior cancelled or                             effect.
              terminated insurance that we or any                 j. With respect to the Employee Dishonesty
              affiliate had issued to you or any                     Optional Coverage in Paragraph G.3.,
              predecessor in interest;                               employee means:
         the most we will pay is the larger of the                  (1) Any natural person:
         amount recoverable under this insurance or
         the prior insurance.                                           (a) While in your service or for 30 days
                                                                             after termination of service;
         We will pay only for loss or damage you
                                                                        (b) Who you compensate directly by
         sustain through acts committed or events
         occurring during the policy period.                                 salary, wages or commissions; and
         Regardless of the number of years this                         (c) Who you have the right to direct and
         policy remains in force or the number of                            control while performing services for
         premiums paid, no Limit of Insurance                                you;
         cumulates from year to year or period to
         period.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                      Page 31 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 49 of 144 PageID #:88



         (2) Any natural person who is furnished                   b. Paragraphs     A.4.a.(1)   and    A.4.a.(2),
             temporarily to you:                                      Limitations, do not apply to this Optional
            (a) To substitute for a permanent                         Coverage.
                employee, as defined in Paragraph                  c. With respect to the coverage provided by
                (1) above, who is on leave; or                        this Optional Coverage, the following
            (b) To meet seasonal or short-term                        exclusions in Paragraph B. Exclusions do
                 workload conditions;                                 not apply:
        (3) Any natural person who is leased to you                  (1) Paragraph B.2.a., Electrical Apparatus;
             under a written agreement between you                   (2) Paragraph B.2.d., Steam Apparatus;
             and a labor leasing firm, to perform                         and
             duties related to the conduct of your                   (3) Paragraph          B.2.l.(6),   Mechanical
             business, but does not mean a                                Breakdown.
             temporary employee as defined in
             Paragraph (2) above;                                  d. With respect to the coverage provided by
                                                                      this      Optional     Coverage,    Paragraph
        (4) Any natural person who is a former                        G.1.c.(5) of the Outdoor Signs Optional
             employee, director, partner, member,                     Coverage does not apply.
             manager, representative or trustee
             retained as a consultant while                        e. If a dollar deductible is shown in the
             performing services for you; or                          Declarations for this Optional Coverage, we
                                                                      will first subtract the applicable deductible
        (5) Any natural person who is a guest                         amount from any loss we would otherwise
             student or intern pursuing studies or                    pay. We will then pay the amount of loss in
             duties, excluding, however, any such                     excess of the applicable deductible up to
             person while having care and custody of                  the applicable limit for this coverage.
             property outside any building you
             occupy in conducting your business.                      If no optional deductible is chosen for this
                                                                      Optional Coverage, the Property Deductible
         But employee does not mean:                                  shown in the Declarations applies.
        (1) Any agent, broker, factor, commission                  f. With respect to Additional Coverages 5.f.
             merchant,     consignee,      independent                Business Income and 5.g. Extra Expense, if
             contractor or representative of the same                 the 72-hour time period in the definition of
             general character; or                                    "period of restoration" (hereinafter referred
        (2) Any "manager", director or trustee                        to as time deductible) is amended for this
             except while performing acts coming                      Optional Coverage as shown in the
             within the usual duties of an employee.                  Declarations, we will not pay for any
   4. Equipment Breakdown Protection Coverage                         Business Income loss that occurs during
                                                                      the consecutive number of hours shown as
      a. We will pay for direct loss of or damage to                  the time deductible in the Declarations
         Covered Property caused by or resulting                      immediately       following      a mechanical
         from a mechanical breakdown or electrical                    breakdown or electrical failure. If a time
         failure to pressure, mechanical or electrical                deductible is shown in days, each day shall
         machinery and equipment.                                     mean 24 consecutive hours.
         Mechanical breakdown or electrical failure                   With respect to the coverage provided by
         to pressure, mechanical or electrical                        this Optional Coverage, any time deductible
         machinery and equipment does not mean                        shown in the Declarations for Equipment
         any:                                                         Breakdown            Protection      Coverage
        (1) Malfunction including but not limited to                  supersedes any time deductible otherwise
             adjustment,     alignment,      calibration,             applicable to the Business Income
             cleaning or modification;                                coverage provided by this policy.
        (2) Leakage at any valve, fitting, shaft seal,             g. With respect to the coverage provided by
             gland packing, joint or connection;                      this Optional Coverage, Paragraph H.
                                                                      Property Definitions is amended as
        (3) Damage to any vacuum tube, gas tube,
             or brush; or                                             follows:
        (4) The functioning of any safety or                          1. "Computer" means:
             protective device.                                            a. Programmable electronic equipment
                                                                               that is used to store, retrieve and
                                                                               process data; and



Page 32 of 53                          © Insurance Services Office, Inc., 2012                    BP 00 03 07 13
       Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 50 of 144 PageID #:89



             b. Associated peripheral equipment                2. "Counterfeit money" means an imitation of
                 that       provides     communication,           "money" that is intended to deceive and to be
                 including input and output functions             taken as genuine.
                 such as printing and auxiliary                3. "Electronic data" means information, facts or
                 functions such as data transmission.             computer programs stored as or on, created or
         "Computer" includes those used to operate                used on, or transmitted to or from computer
         production-type machinery or equipment.                  software (including systems and applications
      h. Whenever         any       covered    pressure,          software), on hard or floppy disks, CD-ROMs,
         mechanical or electrical machinery and                   tapes, drives, cells, data processing devices or
         equipment is found to be in, or exposed to,              any other repositories of computer software
         a dangerous condition, any of our                        which are used with electronically controlled
         representatives may suspend coverage                     equipment. The term computer programs,
         provided by this Optional Coverage for loss              referred to in the foregoing description of
         from a mechanical breakdown or electrical                electronic data, means a set of related
         failure to that pressure, mechanical or                  electronic instructions which direct the
         electrical machinery and equipment.                      operations and functions of a "computer" or
                                                                  device connected to it, which enable the
         However, coverage provided by this                       "computer" or device to receive, process, store,
         Optional Coverage may be reinstated for                  retrieve or send data.
         loss from a mechanical breakdown or
         electrical     failure    to   that   pressure,       4. "Fungi" means any type or form of fungus,
         mechanical or electrical machinery and                   including mold or mildew, and any mycotoxins,
         equipment if the reasons for the suspension              spores, scents or by-products produced or
         are found by any of our representatives to               released by fungi.
         no longer exist.                                      5. "Manager" means a person serving in a
         We may suspend or reinstate this Optional                directorial capacity for a limited liability
         coverage by mailing or delivering a written              company.
         notification regarding the suspension or              6. "Member" means an owner of a limited liability
         reinstatement to:                                        company represented by its membership
        (1) Your last known address; or                           interest, who also may serve as a "manager".
        (2) The address where the pressure,                    7. "Money" means:
             mechanical or electrical machinery and               a. Currency, coins and bank notes in current
             equipment is located.                                    use and having a face value; and
         This notification will indicate the effective            b. Traveler's checks, register checks and
         date of the suspension or reinstatement.                     money orders held for sale to the public.
         If the coverage provided by this Optional             8. "Operations" means your business activities
         Coverage is not reinstated, you will get a               occurring at the described premises.
         pro rata refund of premium. But the                   9. "Period of restoration":
         suspension will be effective even if we have
         not yet made or offered a refund.                        a. Means the period of time that:
H. Property Definitions                                              (1) Begins:
   1. "Computer" means:                                                  (a) 72 hours after the time of direct
                                                                             physical loss or damage for
      a. Programmable electronic equipment that is                           Business Income Coverage; or
         used to store, retrieve and process data;
         and                                                             (b) Immediately after the time of direct
                                                                             physical loss or damage for Extra
      b. Associated peripheral equipment that                                Expense Coverage;
         provides communication, including input
         and output functions such as printing and                        caused by or resulting from any Covered
         auxiliary     functions      such    as    data                  Cause of Loss at the described
         transmission.                                                    premises; and
      "Computer" does not include those used to
      operate      production-type       machinery    or
      equipment.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                      Page 33 of 53
       Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 51 of 144 PageID #:90



         (2) Ends on the earlier of:                              b. Falling objects does not include loss of or
             (a) The date when the property at the                     damage to:
                  described premises should be                        (1) Personal property in the open; or
                  repaired, rebuilt or replaced with                  (2) The interior of a building or structure, or
                  reasonable speed and similar                             property inside a building or structure,
                  quality; or                                              unless the roof or an outside wall of the
             (b) The date when business is resumed                         building or structure is first damaged by
                  at a new permanent location.                             a falling object.
      b. Does not include any increased period                    c. Water damage means:
          required due to the enforcement of or                       (1) Accidental discharge or leakage of
          compliance with any ordinance or law that:                       water or steam as the direct result of the
         (1) Regulates the construction, use or                            breaking apart or cracking of any part of
              repair, or requires the tearing down of                      a system or appliance (other than a
              any property; or                                             sump system including its related
         (2) Requires any insured or others to test                        equipment and parts) containing water
              for, monitor, clean up, remove, contain,                     or steam; and
              treat, detoxify or neutralize, or in any                (2) Accidental discharge or leakage of
              way respond to, or assess the effects of                     water or waterborne material as the
              "pollutants".                                                direct result of the breaking apart or
      The expiration date of this policy will not cut                      cracking of a water or sewer pipe that is
      short the "period of restoration".                                   located off the described premises and
                                                                           is part of a municipal potable water
  10. "Pollutants" means any solid, liquid, gaseous or                     supply system or municipal sanitary
      thermal irritant or contaminant, including                           sewer system, if the breakage or
      smoke, vapor, soot, fumes, acids, alkalis,                           cracking is caused by wear and tear.
      chemicals and waste. Waste includes materials
      to be recycled, reconditioned or reclaimed.                      But water damage does not include loss or
                                                                       damage otherwise excluded under the
  11. "Securities"       means       negotiable     and                terms of the Water Exclusion. Therefore, for
      nonnegotiable        instruments   or    contracts               example, there is no coverage in the
      representing either "money" or other property                    situation in which discharge or leakage of
      and includes:                                                    water results from the breaking apart or
      a. Tokens, tickets, revenue and other stamps                     cracking of a pipe which was caused by or
          (whether represented by actual stamps or                     related to weather-induced flooding, even if
          unused value in a meter) in current use;                     wear and tear contributed to the breakage
          and                                                          or cracking. As another example, and also
      b. Evidences of debt issued in connection with                   in accordance with the terms of the Water
          credit or charge cards, which cards are not                  Exclusion, there is no coverage for loss or
          issued by you;                                               damage caused by or related to weather-
                                                                       induced flooding which follows or is
      but does not include "money".                                    exacerbated by pipe breakage or cracking
  12. "Specified causes of loss" means the following:                  attributable to wear and tear.
      Fire; lightning; explosion; windstorm or hail;                   To the extent that accidental discharge or
      smoke; aircraft or vehicles; riot or civil                       leakage of water falls within the criteria set
      commotion; vandalism; leakage from fire                          forth in c.(1) or c.(2) of this definition of
      extinguishing equipment; sinkhole collapse;                      "specified causes of loss", such water is not
      volcanic action; falling objects; weight of snow,                subject to the provisions of the Water
      ice or sleet; water damage.                                      Exclusion which preclude coverage for
                                                                       surface water or water under the ground
      a. Sinkhole collapse means the sudden
                                                                       surface.
          sinking or collapse of land into underground
          empty spaces created by the action of               13. "Stock" means merchandise held in storage or
          water on limestone or dolomite. This cause              for sale, raw materials and in-process or
          of loss does not include:                               finished goods, including supplies used in their
                                                                  packing or shipping.
         (1) The cost of filling sinkholes; or
         (2) Sinking or collapse of land into man-
              made underground cavities.




Page 34 of 53                         © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 52 of 144 PageID #:91



  14. "Valuable papers and records" means                              (c) Prior to the policy period, no insured
      inscribed, printed or written:                                        listed under Paragraph C.1. Who Is
      a. Documents;                                                         An Insured and no "employee"
                                                                            authorized by you to give or receive
      b. Manuscripts; and                                                   notice of an "occurrence" or claim,
      c. Records;                                                           knew that the "bodily injury" or
      including abstracts, books, deeds, drawings,                          "property damage" had occurred, in
                                                                            whole or in part. If such a listed
      films, maps or mortgages.
                                                                            insured or authorized "employee"
      But "valuable papers and records" does not                            knew, prior to the policy period, that
      mean "money" or "securities".                                         the "bodily injury" or "property
SECTION II – LIABILITY                                                      damage"       occurred,    then   any
                                                                            continuation, change or resumption
A. Coverages                                                                of such "bodily injury" or "property
   1. Business Liability                                                    damage" during or after the policy
      a. We will pay those sums that the insured                            period will be deemed to have been
          becomes legally obligated to pay as                               known before the policy period.
          damages because of "bodily injury",                      (2) To "personal and advertising injury"
          "property damage" or "personal and                            caused by an offense arising out of your
          advertising injury" to which this insurance                   business, but only if the offense was
          applies. We will have the right and duty to                   committed in the "coverage territory"
          defend the insured against any "suit"                         during the policy period.
          seeking those damages. However, we will
                                                                 c. "Bodily injury" or "property damage" which
          have no duty to defend the insured against                occurs during the policy period and was
          any "suit" seeking damages for "bodily
                                                                    not, prior to the policy period, known to
          injury", "property damage" or "personal and
                                                                    have occurred by any insured listed under
          advertising injury" to which this insurance               Paragraph C.1. Who Is An Insured or any
          does not apply. We may, at our discretion,
                                                                    "employee" authorized by you to give or
          investigate any "occurrence" or any offense
                                                                    receive notice of an "occurrence" or claim,
          and settle any claim or "suit" that may                   includes any continuation, change or
          result. But:
                                                                    resumption of "bodily injury" or "property
        (1) The amount we will pay for damages is                   damage" after the end of the policy period.
            limited as described in Paragraph D.
                                                                 d. "Bodily injury" or "property damage" will be
            Liability And Medical Expenses Limits                   deemed to have been known to have
            Of Insurance in Section II – Liability; and             occurred at the earliest time when any
        (2) Our right and duty to defend end when                   insured listed under Paragraph C.1. Who Is
            we have used up the applicable Limit of                 An Insured or any "employee" authorized by
            Insurance in the payment of judgments                   you to give or receive notice of an
            or settlements or medical expenses.                     "occurrence" or claim:
         No other obligation or liability to pay sums              (1) Reports all, or any part, of the "bodily
         or perform acts or services is covered                         injury" or "property damage" to us or any
         unless explicitly provided for under                           other insurer;
         Paragraph f. Coverage Extension –                         (2) Receives a written or verbal demand or
         Supplementary Payments.
                                                                        claim for damages because of the
      b. This insurance applies:                                        "bodily injury" or "property damage"; or
        (1) To "bodily injury" and "property damage"               (3) Becomes aware by any other means
            only if:                                                    that "bodily injury" or "property damage"
           (a) The "bodily injury" or "property                         has occurred or has begun to occur.
                damage"      is    caused     by     an          e. Damages because of "bodily injury" include
                "occurrence" that takes place in the                damages claimed by any person or
                "coverage territory";                               organization for care, loss of services or
           (b) The "bodily injury" or "property                     death resulting at any time from the "bodily
                damage" occurs during the policy                    injury".
                period; and




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                      Page 35 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 53 of 144 PageID #:92



      f. Coverage Extension – Supplementary                         (2) If we defend an insured against a "suit"
         Payments                                                       and an indemnitee of the insured is also
        (1) We will pay, with respect to any claim                      named as a party to the "suit", we will
            we investigate or settle, or any "suit"                     defend that indemnitee if all of the
            against an insured we defend:                               following conditions are met:
           (a) All expenses we incur.                                  (a) The "suit" against the indemnitee
                                                                            seeks damages for which the
           (b) Up to $250 for cost of bail bonds                            insured has assumed the liability of
               required because of accidents or                             the indemnitee in a contract or
               traffic law violations arising out of the                    agreement that is an "insured
               use of any vehicle to which Business                         contract";
               Liability Coverage for "bodily injury"
               applies. We do not have to furnish                      (b) This insurance applies to such
               these bonds.                                                 liability assumed by the insured;
           (c) The cost of bonds to release                            (c) The obligation to defend, or the cost
                 attachments, but only for bond                             of the defense of, that indemnitee,
                 amounts within our Limit of                                has also been assumed by the
                 Insurance. We do not have to furnish                       insured in the same "insured
                 these bonds.                                               contract";
           (d) All reasonable expenses incurred by                     (d) The allegations in the "suit" and the
                 the insured at our request to assist                       information we know about the
                 us in the investigation or defense of                      "occurrence" are such that no conflict
                 the claim or "suit", including actual                      appears to exist between the
                 loss of earnings up to $250 a day                          interests of the insured and the
                 because of time off from work.                             interests of the indemnitee;
           (e) All court costs taxed against the                       (e) The indemnitee and the insured ask
                 insured in the "suit". However, these                      us to conduct and control the
                 payments do not include attorneys'                         defense of that indemnitee against
                 fees or attorneys' expenses taxed                          such "suit" and agree that we can
                 against the insured.                                       assign the same counsel to defend
                                                                            the insured and the indemnitee; and
            (f) Prejudgment        interest    awarded
                 against the insured on that part of                    (f) The indemnitee:
                 the judgment we pay. If we make an                         (i) Agrees in writing to:
                 offer to pay the Limit of Insurance,                             i. Cooperate with us in the
                 we will not pay any prejudgment                                     investigation, settlement or
                 interest based on that period of time                               defense of the "suit";
                 after the offer.
                                                                                 ii. Immediately send us copies of
           (g) All interest on the full amount of any                                any      demands,      notices,
                 judgment that accrues after entry of                                summonses or legal papers
                 the judgment and before we have                                     received in connection with
                 paid, offered to pay, or deposited in                               the "suit";
                 court the part of the judgment that is
                 within our Limit of Insurance.                                 iii. Notify any other insurer
                                                                                     whose coverage is available
            These payments will not reduce the limit                                 to the indemnitee; and
            of liability.




Page 36 of 53                        © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 54 of 144 PageID #:93



                    iv. Cooperate with us with                         (c) The injured person submits to
                        respect to coordinating other                      examination, at our expense, by
                        applicable insurance available                     physicians of our choice as often as
                        to the indemnitee; and                             we reasonably require.
                 (ii) Provides      us  with   written           b. We will make these payments regardless of
                      authorization to:                             fault. These payments will not exceed the
                       i. Obtain records and other                  Limits of Insurance of Section II – Liability.
                          information related to the                We will pay reasonable expenses for:
                          "suit"; and                               (1) First aid administered at the time of an
                    ii. Conduct and control the                         accident;
                        defense of the indemnitee in                (2) Necessary medical, surgical, X-ray and
                        such "suit".                                    dental services, including prosthetic
        (3) So long as the conditions in Paragraph                      devices; and
            (2) are met, attorneys' fees incurred by              (3) Necessary        ambulance,      hospital,
            us in the defense of that indemnitee,                      professional    nursing     and   funeral
            necessary litigation expenses incurred                     services.
            by us and necessary litigation expenses       B. Exclusions
            incurred by the indemnitee at our
            request will be paid as Supplementary            1. Applicable To Business Liability Coverage
            Payments.         Notwithstanding      the          This insurance does not apply to:
            provisions of Paragraph B.1.b.(2)
                                                                a. Expected Or Intended Injury
            Exclusions in Section II – Liability, such
            payments will not be deemed to be                      "Bodily injury" or "property damage"
            damages for "bodily injury" and                        expected or intended from the standpoint of
            "property damage" and will not reduce                  the insured. This exclusion does not apply
            the Limits of Insurance.                               to "bodily injury" resulting from the use of
                                                                   reasonable force to protect persons or
            Our obligation to defend an insured's                  property.
            indemnitee and to pay for attorneys'
            fees and necessary litigation expenses              b. Contractual Liability
            as Supplementary Payments ends                         "Bodily injury" or "property damage" for
            when:                                                  which the insured is obligated to pay
           (a) We have used up the applicable                      damages by reason of the assumption of
                Limit of Insurance in the payment of               liability in a contract or agreement. This
                judgments or settlements; or                       exclusion does not apply to liability for
                                                                   damages:
           (b) The conditions set forth above, or
                the terms of the agreement                          (1) That the insured would have in the
                described in Paragraph (2)(f) above,                    absence of the contract or agreement;
                are no longer met.                                      or
   2. Medical Expenses                                              (2) Assumed in a contract or agreement
                                                                        that is an "insured contract", provided
      a. We will pay medical expenses as described                      the "bodily injury" or "property damage"
         below for "bodily injury" caused by an                         occurs subsequent to the execution of
         accident:                                                      the contract or agreement. Solely for the
        (1) On premises you own or rent;                                purposes of liability assumed in an
        (2) On ways next to premises you own or                         "insured contract", reasonable attorneys'
            rent; or                                                    fees and necessary litigation expenses
                                                                        incurred by or for a party other than an
        (3) Because of your operations;                                 insured are deemed to be damages
         provided that:                                                 because of "bodily injury" or "property
           (a) The accident takes place in the                          damage", provided:
                "coverage territory" and during the                    (a) Liability to such party for, or for the
                policy period;                                              cost of, that party's defense has also
           (b) The expenses are incurred and                                been assumed in the same "insured
                reported to us within one year of the                       contract"; and
                date of the accident; and




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                      Page 37 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 55 of 144 PageID #:94



           (b) Such attorney fees and litigation                       (b) Performing duties related to the
                expenses are for defense of that                            conduct of the insured's business; or
                party against a civil or alternative                (2) The spouse, child, parent, brother or
                dispute resolution proceeding in                        sister of that "employee" as a
                which damages to which this                             consequence of Paragraph (1) above.
                insurance applies are alleged.
                                                                     This exclusion applies whether the insured
      c. Liquor Liability                                            may be liable as an employer or in any
         "Bodily injury" or "property damage" for                    other capacity and to any obligation to
         which any insured may be held liable by                     share damages with or repay someone else
         reason of:                                                  who must pay damages because of the
        (1) Causing      or contributing to the                      injury.
            intoxication of any person;                              This exclusion does not apply to liability
        (2) The furnishing of alcoholic beverages to                 assumed by the insured under an "insured
            a person under the legal drinking age or                 contract".
            under the influence of alcohol; or                    f. Pollution
        (3) Any statute, ordinance or regulation                    (1) "Bodily injury" or "property damage"
            relating to the sale, gift, distribution or                  arising out of the actual, alleged or
            use of alcoholic beverages.                                  threatened        discharge,      dispersal,
         This exclusion applies even if the claims                       seepage, migration, release or escape
         allege negligence or other wrongdoing in:                       of "pollutants":
            (a) The supervision, hiring, employment,                    (a) At or from any premises, site or
                training or monitoring of others by an                       location which is or was at any time
                insured; or                                                  owned or occupied by, or rented or
                                                                             loaned to, any insured. However, this
             (b) Providing or failing to provide                             subparagraph does not apply to:
                  transportation with respect to any
                  person that may be under the                               (i) "Bodily injury" if sustained within
                  influence of alcohol;                                          a building and caused by smoke,
                                                                                 fumes, vapor or soot produced by
         if the "occurrence" which caused the "bodily                            or originating from equipment that
         injury" or "property damage", involved that                             is used to heat, cool or
         which is described in Paragraph (1), (2) or                             dehumidify the building, or
         (3) above.                                                              equipment that is used to heat
         However, this exclusion applies only if you                             water for personal use, by the
         are in the business of manufacturing,                                   building's occupants or their
         distributing, selling, serving or furnishing                            guests;
         alcoholic beverages. For the purposes of                           (ii) "Bodily injury" or "property
         this exclusion, permitting a person to bring                            damage" for which you may be
         alcoholic beverages on your premises, for                               held liable, if you are a contractor
         consumption on your premises, whether or                                and the owner or lessee of such
         not a fee is charged or a license is required                           premises, site or location has
         for such activity, is not by itself considered                          been added to your policy as an
         the business of selling, serving or furnishing                          additional insured with respect to
         alcoholic beverages.                                                    your       ongoing       operations
      d. Workers' Compensation And Similar                                       performed for that additional
         Laws                                                                    insured at that premises, site or
         Any obligation of the insured under a                                   location and such premises, site
         workers' compensation, disability benefits                              or location is not and never was
                                                                                 owned or occupied by, or rented
         or unemployment compensation law or any
                                                                                 or loaned to, any insured, other
         similar law.
                                                                                 than that additional insured; or
      e. Employer's Liability
                                                                           (iii) "Bodily injury" or "property
         "Bodily injury" to:                                                     damage" arising out of heat,
        (1) An "employee" of the insured arising out                             smoke or fumes from a "hostile
              of and in the course of:                                           fire";
             (a) Employment by the insured; or




Page 38 of 53                        © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 56 of 144 PageID #:95



           (b) At or from any premises, site or                            (ii) "Bodily injury" or "property
               location which is or was at any time                             damage" sustained within a
               used by or for any insured or others                             building and caused by the
               for the handling, storage, disposal,                             release of gases, fumes or
               processing or treatment of waste;                                vapors from materials brought
           (c) Which are or were at any time                                    into that building in connection
               transported, handled, stored, treated,                           with operations being performed
               disposed of, or processed as waste                               by you or on your behalf by a
               by or for:                                                       contractor or subcontractor; or
               (i) Any insured; or                                        (iii) "Bodily injury" or "property
                                                                                damage" arising out of heat,
              (ii) Any person or organization for                               smoke or fumes from a "hostile
                   whom you may be legally                                      fire"; or
                   responsible;
                                                                       (e) At or from any premises, site or
           (d) At or from any premises, site or                             location on which any insured or any
               location on which any insured or any                         contractors       or     subcontractors
               contractors       or      subcontractors                     working directly or indirectly on any
               working directly or indirectly on any                        insured's behalf are performing
               insured's behalf are performing                              operations if the operations are to
               operations if the "pollutants" are                           test for, monitor, clean up, remove,
               brought on or to the premises, site or                       contain, treat, detoxify or neutralize,
               location in connection with such                             or in any way respond to, or assess
               operations       by    such     insured,                     the effects of, "pollutants".
               contractor        or      subcontractor.
               However, this subparagraph does                     (2) Any loss, cost or expense arising out of
               not apply to:                                            any:
               (i) "Bodily injury" or "property                        (a) Request, demand, order or statutory
                   damage" arising out of the                               or regulatory requirement that any
                   escape of fuels, lubricants or                           insured or others test for, monitor,
                   other operating fluids which are                         clean up, remove, contain, treat,
                   needed to perform the normal                             detoxify or neutralize, or in any way
                   electrical,       hydraulic       or                     respond to, or assess the effects of,
                   mechanical functions necessary                           "pollutants"; or
                   for the operation of "mobile                        (b) Claim or "suit" by or on behalf of a
                   equipment" or its parts, if such                         governmental authority for damages
                   fuels,     lubricants    or    other                     because of testing for, monitoring,
                   operating fluids escape from a                           cleaning up, removing, containing,
                   vehicle part designed to hold,                           treating, detoxifying or neutralizing,
                   store or receive them. This                              or in any way responding to, or
                   exception does not apply if the                          assessing the effects of, "pollutants".
                   "bodily injury" or "property                         However, this paragraph does not apply
                   damage" arises out of the                            to liability for damages because of
                   intentional discharge, dispersal or                  "property damage" that the insured
                   release of the fuels, lubricants or                  would have in the absence of such
                   other operating fluids, or if such                   request, demand, order or statutory or
                   fuels,     lubricants    or    other                 regulatory requirement or such claim or
                   operating fluids are brought on or                   "suit" by or on behalf of a governmental
                   to the premises, site or location                    authority.
                   with the intent that they be
                   discharged,        dispersed      or          g. Aircraft, Auto Or Watercraft
                   released as part of the operations               "Bodily injury" or "property damage" arising
                   being performed by such insured,                 out of the ownership, maintenance, use or
                   contractor or subcontractor;                     entrustment to others of any aircraft, "auto"
                                                                    or watercraft owned or operated by or
                                                                    rented or loaned to any insured. Use
                                                                    includes operation and "loading or
                                                                    unloading".




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 39 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 57 of 144 PageID #:96



         This exclusion applies even if the claims              h. Mobile Equipment
         allege negligence or other wrongdoing in                   "Bodily injury" or "property damage" arising
         the supervision, hiring, employment,                       out of:
         training or monitoring of others by an
         insured, if the "occurrence" which caused                 (1) The       transportation     of      "mobile
         the "bodily injury" or "property damage"                      equipment" by an "auto" owned or
         involved the ownership, maintenance, use                      operated by or rented or loaned to any
         or entrustment to others of any aircraft,                     insured; or
         "auto" or watercraft that is owned or                     (2) The use of "mobile equipment" in, or
         operated by or rented or loaned to any                        while in practice for, or while being
         insured.                                                      prepared for, any prearranged racing,
         This exclusion does not apply to:                             speed, demolition or stunting activity.
        (1) A watercraft while ashore on premises                i. War
             you own or rent;                                       "Bodily injury", "property damage" or
        (2) A watercraft you do not own that is:                    "personal and advertising injury", however
                                                                    caused, arising, directly or indirectly, out of:
            (a) Less than 51 feet long; and
                                                                   (1) War, including undeclared or civil war;
            (b) Not being used to carry persons or
                property for a charge;                             (2) Warlike action by a military force,
                                                                       including action in hindering or
        (3) Parking an "auto" on, or on the ways                       defending against an actual or expected
            next to, premises you own or rent,                         attack, by any government, sovereign or
            provided the "auto" is not owned by or                     other authority using military personnel
            rented or loaned to you or the insured;                    or other agents; or
        (4) Liability assumed under any "insured                   (3) Insurrection,      rebellion,    revolution,
            contract"       for    the     ownership,                  usurped power, or action taken by
            maintenance or use of aircraft or                          government authority in hindering or
            watercraft; or                                             defending against any of these.
        (5) "Bodily injury" or "property damage"                 j. Professional Services
            arising out of:
                                                                    "Bodily injury", "property damage" or
           (a) The operation of machinery or                        "personal and advertising injury" caused by
                equipment that is attached to, or part              the rendering or failure to render any
                of, a land vehicle that would qualify               professional service. This includes but is
                under the definition of "mobile                     not limited to:
                equipment" if it were not subject to a
                compulsory or financial responsibility             (1) Legal,     accounting      or   advertising
                law or other motor vehicle insurance                   services;
                or motor vehicle registration law                  (2) Preparing, approving, or failing to
                where it is licensed or principally                    prepare or approve maps, drawings,
                garaged; or                                            opinions, reports, surveys, change
           (b) The operation of any of the following                   orders, designs or specifications;
                machinery or equipment:                            (3) Supervisory, inspection or engineering
                (i) Cherry pickers and similar                         services;
                    devices mounted on automobile                  (4) Medical, surgical, dental, X-ray or
                    or truck chassis and used to raise                 nursing services treatment, advice or
                    or lower workers; and                              instruction;
               (ii) Air compressors, pumps and                     (5) Any health or therapeutic service
                    generators, including spraying,                    treatment, advice or instruction;
                    welding,     building    cleaning,             (6) Any service, treatment, advice or
                    geophysical exploration, lighting                  instruction    for    the     purpose     of
                    and well servicing equipment.                      appearance or skin enhancement, hair
                                                                       removal or replacement or personal
                                                                       grooming;




Page 40 of 53                       © Insurance Services Office, Inc., 2012                       BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 58 of 144 PageID #:97



        (7) Optometry or optical or hearing aid                      Paragraph (2) of this exclusion does not
             services including the prescribing,                     apply if the premises are "your work" and
             preparation, fitting, demonstration or                  were never occupied, rented or held for
             distribution of ophthalmic lenses and                   rental by you.
             similar products or hearing aid devices;                Paragraphs (3), (4), (5) and (6) of this
        (8) Body piercing services; and                              exclusion do not apply to liability assumed
        (9) Services in the practice of pharmacy.                    under a sidetrack agreement.
         This exclusion applies even if the claims                   Paragraph (6) of this exclusion does not
         allege negligence or other wrongdoing in                    apply to "property damage" included in the
         the supervision, hiring, employment,                        "products-completed operations hazard".
         training or monitoring of others by an                   l. Damage To Your Product
         insured, if the "occurrence" which caused                   "Property damage" to "your product" arising
         the "bodily injury" or "property damage", or                out of it or any part of it.
         the offense which caused the "personal and
         advertising injury", involved the rendering or          m. Damage To Your Work
         failure to render of any professional service.              "Property damage" to "your work" arising
      k. Damage To Property                                          out of it or any part of it and included in the
                                                                     "products-completed operations hazard".
         "Property damage" to:
                                                                     This exclusion does not apply if the
        (1) Property you own, rent or occupy,                        damaged work or the work out of which the
             including any costs or expenses                         damage arises was performed on your
             incurred by you, or any other person,                   behalf by a subcontractor.
             organization or entity, for repair,
             replacement, enhancement, restoration               n. Damage To Impaired Property Or
             or maintenance of such property for any                 Property Not Physically Injured
             reason, including prevention of injury to               "Property damage" to "impaired property" or
             a person or damage to another's                         property that has not been physically
             property;                                               injured, arising out of:
        (2) Premises you sell, give away or                         (1) A defect, deficiency, inadequacy or
             abandon, if the "property damage"                           dangerous condition in "your product" or
             arises out of any part of those premises;                   "your work"; or
        (3) Property loaned to you;                                 (2) A delay or failure by you or anyone
        (4) Personal property in the care, custody                       acting on your behalf to perform a
             or control of the insured;                                  contract or agreement in accordance
                                                                         with its terms.
        (5) That particular part of real property on
             which you or any contractor or                         This exclusion does not apply to the loss of
             subcontractor working directly or                      use of other property arising out of sudden
             indirectly on your behalf is performing                and accidental physical injury to "your
             operations, if the "property damage"                   product" or "your work" after it has been put
             arises out of those operations; or                     to its intended use.
        (6) That particular part of any property that            o. Recall Of Products, Work Or Impaired
             must be restored, repaired or replaced                 Property
             because "your work" was incorrectly                    Damages claimed for any loss, cost or
             performed on it.                                       expense incurred by you or others for the
         Paragraphs (1), (3) and (4) of this exclusion              loss of use, withdrawal, recall, inspection,
         do not apply to "property damage" (other                   repair, replacement, adjustment, removal or
         than damage by fire) to premises, including                disposal of:
         the contents of such premises, rented to                  (1) "Your product";
         you for a period of seven or fewer                        (2) "Your work"; or
         consecutive days. A separate Limit of
         Insurance applies to Damage To Premises                   (3) "Impaired property";
         Rented To You as described in Paragraph
         D. Liability And Medical Expenses Limits Of
         Insurance in Section II – Liability.




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                        Page 41 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 59 of 144 PageID #:98



         if such product, work or property is                           For the purposes of this exclusion, the
         withdrawn or recalled from the market or                       placing of frames, borders or links, or
         from use by any person or organization                         advertising, for you or others anywhere
         because of a known or suspected defect,                        on the Internet, by itself, is not
         deficiency, inadequacy or dangerous                            considered the business of advertising,
         condition in it.                                               broadcasting, publishing or telecasting;
      p. Personal And Advertising Injury                            (9) Arising out of the actual, alleged or
         "Personal and advertising injury":                             threatened       discharge,     dispersal,
                                                                        seepage, migration, release or escape
        (1) Caused by or at the direction of the                        of "pollutants" at any time;
            insured with the knowledge that the act
            would violate the rights of another and                (10) With respect to any loss, cost or
            would inflict "personal and advertising                     expense arising out of any:
            injury";                                                   (a) Request, demand or order that any
        (2) Arising out of oral or written publication,                      insured or others test for, monitor,
            in any manner, of material, if done by or                        clean up, remove, contain, treat,
            at the direction of the insured with                             detoxify or neutralize, or in any way
            knowledge of its falsity;                                        respond to, or assess the effects of,
                                                                             "pollutants"; or
        (3) Arising out of oral or written publication,
            in any manner, of material whose first                     (b) Claim or "suit" by or on behalf of a
            publication took place before the                                governmental authority for damages
            beginning of the policy period;                                  because of testing for, monitoring,
                                                                             cleaning up, removing, containing,
        (4) For which the insured has assumed                                treating, detoxifying or neutralizing,
            liability in a contract or agreement. This                       or in any way responding to, or
            exclusion does not apply to liability for                        assessing the effects of, "pollutants";
            damages that the insured would have in
            the absence of the contract or                        (11) Arising out of an electronic chatroom or
            agreement;                                                  bulletin board the insured hosts, owns or
                                                                        over which the insured exercises
        (5) Arising out of a breach of contract,                        control;
            except an implied contract to use
            another's advertising idea in your                    (12) Arising out of the infringement of
            "advertisement";                                            copyright, patent, trademark, trade
                                                                        secret or other intellectual property
        (6) Arising out of the failure of goods,                        rights. Under this exclusion, such other
            products or services to conform with any                    intellectual property rights do not include
            statement of quality or performance                         the use of another's advertising idea in
            made in your "advertisement";                               your "advertisement".
        (7) Arising out of the wrong description of                     However, this exclusion does not apply
            the price of goods, products or services                    to infringement, in your "advertisement",
            stated in your "advertisement";                             of copyright, trade dress or slogan;
        (8) Committed by an insured whose                         (13) Arising out of the unauthorized use of
            business is:                                                another's name or product in your e-mail
           (a) Advertising, broadcasting, publishing                    address, domain name or metatags, or
                or telecasting;                                         any other similar tactics to mislead
           (b) Designing or determining content of                      another's potential customers.
                web sites for others; or                         q. Electronic Data
           (c) An Internet search, access, content                  Damages arising out of the loss of, loss of
                or service provider.                                use of, damage to, corruption of, inability to
            However, this exclusion does not apply                  access, or inability to manipulate electronic
            to Paragraphs 14.a., b. and c. of                       data.
            "personal and advertising injury" under                 However, this exclusion does not apply to
            Paragraph F. Liability And Medical                      liability for damages because of "bodily
            Expenses Definitions.                                   injury".




Page 42 of 53                        © Insurance Services Office, Inc., 2012                      BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 60 of 144 PageID #:99



         As used in this exclusion, electronic data               Exclusions c., d., e., f., g., h., i., k., l., m., n.
         means information, facts or computer                     and o. in Section II – Liability do not apply to
         programs stored as or on, created or used                damage by fire to premises while rented to
         on, or transmitted to or from computer                   you, or temporarily occupied by you with
         software        (including      systems     and          permission of the owner. A separate Damage
         applications software), on hard or floppy                To Premises Rented To You Limit of Insurance
         disks, CD-ROMs, tapes, drives, cells, data               applies to this coverage as described in
         processing        devices     or    any   other          Paragraph D. Liability And Medical Expenses
         repositories of computer software which are              Limits of Insurance in Section II – Liability.
         used       with      electronically   controlled      2. Applicable To Medical Expenses Coverage
         equipment. The term computer programs,
         referred to in the foregoing description of              We will not pay expenses for "bodily injury":
         electronic data, means a set of related                  a. To any insured, except "volunteer workers".
         electronic instructions which direct the
                                                                  b. To a person hired to do work for or on
         operations and functions of a computer or                   behalf of any insured or a tenant of any
         device connected to it, which enable the                    insured.
         computer or device to receive, process,
         store, retrieve or send data.                            c. To a person injured on that part of premises
                                                                     you own or rent that the person normally
      r. Criminal Acts                                               occupies.
         "Personal and advertising injury" arising out            d. To a person, whether or not an "employee"
         of a criminal act committed by or at the                    of any insured, if benefits for the "bodily
         direction of the insured.                                   injury" are payable or must be provided
      s. Recording And Distribution Of Material                      under a workers' compensation or disability
         Or Information In Violation Of Law                          benefits law or a similar law.
         "Bodily injury", "property damage" or                    e. To a person injured while practicing,
         "personal and advertising injury" arising                   instructing or participating in any physical
         directly or indirectly out of any action or                 exercises or games, sports or athletic
         omission that violates or is alleged to                     contests.
         violate:                                                 f. Included within the "products-completed
        (1) The Telephone Consumer Protection                        operations hazard".
             Act (TCPA), including any amendment                  g. Excluded       under     Business          Liability
             of or addition to such law;                             Coverage.
        (2) The CAN-SPAM Act of 2003, including                3. Applicable To Both Business Liability
             any amendment of or addition to such                 Coverage And Medical Expenses Coverage
             law;                                                 – Nuclear Energy Liability Exclusion
        (3) The Fair Credit Reporting Act (FCRA),                 This insurance does not apply:
             and any amendment of or addition to
             such law, including the Fair and                     a. Under Business Liability Coverage, to
             Accurate       Credit     Transaction    Act            "bodily injury" or "property damage":
             (FACTA); or                                            (1) With respect to which an insured under
        (4) Any federal, state or local statute,                         the policy is also an insured under a
             ordinance or regulation, other than the                     nuclear energy liability policy issued by
             TCPA, CAN-SPAM Act of 2003 or                               the Nuclear Energy Liability Insurance
             FCRA and their amendments and                               Association, Mutual Atomic Energy
             additions, that addresses, prohibits, or                    Liability   Underwriters       or      Nuclear
             limits the printing, dissemination,                         Insurance Association of Canada, or
             disposal, collecting, recording, sending,                   would be an insured under any such
             transmitting,        communicating        or                policy but for its termination upon
             distribution of material or information.                    exhaustion of its limit of liability; or




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                           Page 43 of 53
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 61 of 144 PageID #:100



        (2) Resulting     from     the   "hazardous                  (2) "Hazardous          properties"   include
            properties" of "nuclear material" and                        radioactive,      toxic     or  explosive
            with respect to which:                                       properties;
           (a) Any person or organization is                         (3) "Nuclear facility" means:
                required    to   maintain financial                     (a) Any "nuclear reactor";
                protection pursuant to the Atomic
                Energy Act of 1954, or any law                          (b) Any equipment or device designed
                amendatory thereof; or                                      or used for:
            (b) The insured is, or had this policy not                       (i) Separating the isotopes of
                 been issued would be, entitled to                               uranium or plutonium;
                 indemnity from the United States of                        (ii) Processing or utilizing "spent
                 America, or any agency thereof,                                 fuel"; or
                 under any agreement entered into by
                                                                           (iii) Handling,      processing   or
                 the United States of America, or any                            packaging "waste";
                 agency thereof, with any person or
                 organization.                                          (c) Any equipment or device used for
                                                                             the processing, fabricating or
      b. Under Medical Expenses Coverage, to                                 alloying of "special nuclear material"
         expenses incurred with respect to "bodily                           if at any time the total amount of
         injury" resulting from the "hazardous                               such material in the custody of the
         properties" of "nuclear material" and arising                       insured at the premises where such
         out of the operation of a "nuclear facility" by                     equipment or device is located
         any person or organization.                                         consists of or contains more than 25
      c. Under Business Liability Coverage, to                               grams of plutonium or uranium 233
         "bodily injury" or "property damage"                                or any combination thereof, or more
         resulting from the "hazardous properties" of                        than 250 grams of uranium 235;
         the "nuclear material"; if:                                    (d) Any structure, basin, excavation,
        (1) The "nuclear material":                                          premises or place prepared or used
            (a) Is at any "nuclear facility" owned by,                       for the storage or disposal of
                 or operated by or on behalf of, an                          "waste";
                 insured; or                                             and includes the site on which any of the
            (b) Has been discharged or dispersed                         foregoing is located, all operations
                 therefrom;                                              conducted on such site and all premises
                                                                         used for such operations;
        (2) The "nuclear material" is contained in
             "spent fuel" or "waste" at any time                     (4) "Nuclear material" means "source
             possessed, handled, used, processed,                        material", "special nuclear material" or
             stored, transported or disposed of by or                    "by-product material";
             on behalf of an insured; or                             (5) "Nuclear reactor" means any apparatus
        (3) The "bodily injury" or "property damage"                     designed or used to sustain nuclear
             arises out of the furnishing by an                          fission in a self-supporting chain
             insured of services, materials, parts or                    reaction or to contain a critical mass of
             equipment in connection with the                            fissionable material;
             planning, construction, maintenance,                    (6) "Property damage" includes all forms of
             operation or use of any "nuclear facility";                 radioactive contamination of property;
             but if such facility is located within the              (7) "Source material" has the meaning
             United States of America, its territories                   given it in the Atomic Energy Act of
             or possessions or Canada, this
                                                                         1954 or in any law amendatory thereof;
             Exclusion (3) applies only to "property
             damage" to such "nuclear facility" and                  (8) "Special nuclear material" has the
             any property thereat.                                       meaning given it in the Atomic Energy
                                                                         Act of 1954 or in any law amendatory
      d. As used in this exclusion:                                      thereof;
        (1) "By-product material" has the meaning                    (9) "Spent fuel" means any fuel element or
             given it in the Atomic Energy Act of                        fuel component, solid or liquid, which
             1954 or in any law amendatory thereof;                      has been used or exposed to radiation
                                                                         in a "nuclear reactor";




Page 44 of 53                         © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 62 of 144 PageID #:101



       (10) "Waste" means any waste material:                 2. Each of the following is also an insured:
           (a) Containing "by-product material"                  a. Your "volunteer workers" only while
               other than the tailings or wastes                    performing duties related to the conduct of
               produced by the extraction or                        your business, or your "employees", other
               concentration of uranium or thorium                  than either your "executive officers" (if you
               from any ore processed primarily for                 are an organization other than a
               its "source material" content; and                   partnership, joint venture or limited liability
           (b) Resulting from the operation by any                  company) or your managers (if you are a
               person or organization of any                        limited liability company), but only for acts
               "nuclear facility" included under                    within the scope of their employment by you
               Paragraphs (a) and (b) of the                        or while performing duties related to the
               definition of "nuclear facility".                    conduct of your business. However, none of
                                                                    these "employees" or "volunteer workers"
C. Who Is An Insured                                                are insureds for:
   1. If you are designated in the Declarations as:                 (1) "Bodily injury" or "personal and
      a. An individual, you and your spouse are                         advertising injury":
          insureds, but only with respect to the                       (a) To you, to your partners or members
          conduct of a business of which you are the                       (if you are a partnership or joint
          sole owner.                                                      venture), to your members (if you are
      b. A partnership or joint venture, you are an                        a limited liability company), or to a
         insured. Your members, your partners and                          co-"employee" while in the course of
         their spouses are also insureds, but only                         his or her employment or performing
         with respect to the conduct of your                               duties related to the conduct of your
         business.                                                         business, or to your other "volunteer
      c. A limited liability company, you are an                           workers" while performing duties
         insured. Your members are also insureds,                          related to the conduct of your
         but only with respect to the conduct of your                      business;
         business. Your managers are insureds, but                     (b) To the spouse, child, parent, brother
         only with respect to their duties as your                         or sister of that co-"employee" as a
         managers.                                                         consequence of Paragraph (a)
      d. An organization other than a partnership,                         above;
         joint venture or limited liability company,                   (c) For which there is any obligation to
         you are an insured. Your "executive                               share damages with or repay
         officers" and directors are insureds, but only                    someone else who must pay
         with respect to their duties as your officers                     damages because of the injury
         or directors. Your stockholders are also                          described in Paragraph (a) or (b); or
         insureds, but only with respect to their                      (d) Arising out of his or her providing or
         liability as stockholders.                                        failing to provide professional health
      e. A trust, you are an insured. Your trustees                        care services.
         are also insureds, but only with respect to                (2) "Property damage" to property:
         their duties as trustees.
                                                                       (a) Owned, occupied or used by;




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                       Page 45 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 63 of 144 PageID #:102



             (b) Rented to, in the care, custody or            3. The most we will pay under Business Liability
                 control of, or over which physical               Coverage for damages because of "property
                 control is being exercised for any               damage" to a premises while rented to you or
                 purpose by;                                      in the case of fire while rented to you or
             you, any of your "employees", "volunteer             temporarily occupied by you with permission of
             workers", any partner or member (if you              the owner is the applicable Damage To
             are a partnership or joint venture), or              Premises Rented To You limit shown for that
             any member (if you are a limited liability           premises in the Declarations. For a premises
             company).                                            temporarily occupied by you, the applicable
                                                                  limit will be the highest Damage To Premises
       b. Any person (other than your "employee" or               Rented To You limit shown in the Declarations.
          "volunteer worker"), or any organization
          while acting as your real estate manager.            4. Aggregate Limits
       c. Any person or organization having proper                The most we will pay for:
          temporary custody of your property if you               a. All "bodily injury" and "property damage"
          die, but only:                                               that is included in the "products-completed
         (1) With respect to liability arising out of the              operations hazard" is twice the Liability and
              maintenance or use of that property;                     Medical Expenses limit.
              and                                                 b. All:
         (2) Until your legal representative has been                 (1) "Bodily injury" and "property damage"
              appointed.                                                   except damages because of "bodily
      d. Your legal representative if you die, but only                    injury" or "property damage" included in
          with respect to duties as such. That                             the "products-completed operations
          representative will have all your rights and                     hazard";
          duties under this policy.                                   (2) Plus medical expenses;
   No person or organization is an insured with                       (3) Plus all "personal and advertising injury"
   respect to the conduct of any current or past                           caused by offenses committed;
   partnership, joint venture or limited liability                     is twice the Liability and Medical Expenses
   company that is not shown as a Named Insured in                     limit.
   the Declarations.
                                                                  Subject to Paragraph a. or b. above, whichever
D. Liability And Medical Expenses Limits Of                       applies, the Damage To Premises Rented To
   Insurance                                                      You limit is the most we will pay for damages
   1. The Limits of Insurance of Section II – Liability           because of "property damage" to any one
      shown in the Declarations and the rules below               premises, while rented to you, or in the case of
      fix the most we will pay regardless of the                  fire, while rented to you or temporarily
      number of:                                                  occupied by you with permission of the owner.
       a. Insureds;                                               The Limits of Insurance of Section II – Liability
      b. Claims made or "suits" brought; or                       apply separately to each consecutive annual
                                                                  period and to any remaining period of less than
       c. Persons or organizations making claims or               12 months, starting with the beginning of the
          bringing "suits".                                       policy period shown in the Declarations, unless
   2. The most we will pay for the sum of all                     the policy period is extended after issuance for
      damages because of all:                                     an additional period of less than 12 months. In
       a. "Bodily injury", "property damage" and                  that case, the additional period will be deemed
          medical expenses arising out of any one                 part of the last preceding period for purposes
          "occurrence"; and                                       of determining the Limits of Insurance.
      b. "Personal and advertising injury" sustained        E. Liability And Medical Expenses General
          by any one person or organization;                   Conditions
      is the Liability and Medical Expenses limit              1. Bankruptcy
      shown in the Declarations. But the most we will             Bankruptcy or insolvency of the insured or of
      pay for all medical expenses because of                     the insured's estate will not relieve us of our
      "bodily injury" sustained by any one person is              obligations under this policy.
      the Medical Expenses limit shown in the
      Declarations.




Page 46 of 53                          © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 64 of 144 PageID #:103



   2. Duties In The Event Of Occurrence,                         A person or organization may sue us to
      Offense, Claim Or Suit                                     recover on an agreed settlement or on a final
      a. You must see to it that we are notified as              judgment against an insured; but we will not be
         soon as practicable of an "occurrence" or               liable for damages that are not payable under
         an offense which may result in a claim. To              the terms of this policy or that are in excess of
         the extent possible, notice should include:             the applicable Limit of Insurance. An agreed
                                                                 settlement means a settlement and release of
        (1) How, when and where the "occurrence"                 liability signed by us, the insured and the
            or offense took place;                               claimant or the claimant's legal representative.
        (2) The names and addresses of any                    4. Separation Of Insureds
            injured persons and witnesses; and
                                                                 Except with respect to the Limits of Insurance
        (3) The nature and location of any injury or             of Section II – Liability, and any rights or duties
            damage arising out of the "occurrence"               specifically assigned in this policy to the first
            or offense.                                          Named Insured, this insurance applies:
      b. If a claim is made or "suit" is brought                 a. As if each Named Insured were the only
         against any insured, you must:                              Named Insured; and
        (1) Immediately record the specifics of the              b. Separately to each insured against whom
            claim or "suit" and the date received;                   claim is made or "suit" is brought.
            and
                                                           F. Liability And Medical Expenses Definitions
        (2) Notify us as soon as practicable.
                                                              1. "Advertisement" means a notice that is
         You must see to it that we receive written              broadcast or published to the general public or
         notice of the claim or "suit" as soon as                specific market segments about your goods,
         practicable.                                            products or services for the purpose of
      c. You and any other involved insured must:                attracting customers or supporters. For the
        (1) Immediately send us copies of any                    purposes of this definition:
            demands, notices, summonses or legal                 a. Notices that are published include material
            papers received in connection with the                   placed on the Internet or on similar
            claim or "suit";                                         electronic means of communication; and
        (2) Authorize us to obtain records and other             b. Regarding web sites, only that part of a web
            information;                                             site that is about your goods, products or
                                                                     services for the purposes of attracting
        (3) Cooperate with us in the investigation or
            settlement of the claim or defense                       customers or supporters is considered an
            against the "suit"; and                                  advertisement.
        (4) Assist us, upon our request, in the               2. "Auto" means:
            enforcement of any right against any                 a. A land motor vehicle, trailer or semitrailer
            person or organization that may be                       designed for travel on public roads,
            liable to the insured because of injury or               including any attached machinery or
            damage to which this insurance may                       equipment; or
            also apply.                                          b. Any other land vehicle that is subject to a
      d. No insured will, except at that insured's own               compulsory or financial responsibility law or
          cost, voluntarily make a payment, assume                   other motor vehicle insurance or motor
          any obligation, or incur any expense, other                vehicle registration law where it is licensed
          than for first aid, without our consent.                   or principally garaged.
   3. Legal Action Against Us                                    However, "auto" does not include "mobile
                                                                 equipment".
      No person or organization has a right under
      this policy:                                            3. "Bodily injury" means bodily injury, sickness or
      a. To join us as a party or otherwise bring us             disease sustained by a person, including death
          into a "suit" asking for damages from an               resulting from any of these at any time.
          insured; or                                         4. "Coverage territory" means:
      b. To sue us on this policy unless all of its              a. The United States of America (including its
         terms have been fully complied with.                        territories and possessions), Puerto Rico
                                                                     and Canada;




BP 00 03 07 13                       © Insurance Services Office, Inc., 2012                        Page 47 of 53
        Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 65 of 144 PageID #:104



        b. International waters or airspace, but only if             b. A sidetrack agreement;
           the injury or damage occurs in the course of              c. Any easement or license agreement,
           travel or transportation between any places                  except in connection with construction or
           included in Paragraph a. above; or                           demolition operations on or within 50 feet of
        c. All other parts of the world if the injury or                a railroad;
           damage arises out of:                                     d. An obligation, as required by ordinance, to
          (1) Goods or products made or sold by you                     indemnify a municipality, except in
               in the territory described in Paragraph a.               connection with work for a municipality;
               above;                                                e. An elevator maintenance agreement;
          (2) The activities of a person whose home                  f. That part of any other contract or
              is in the territory described in Paragraph                agreement pertaining to your business
              a. above, but is away for a short time on                 (including an indemnification of a
              your business; or                                         municipality in connection with work
          (3) "Personal and advertising injury"                         performed for a municipality) under which
              offenses that take place through the                      you assume the tort liability of another party
              Internet or similar electronic means of                   to pay for "bodily injury" or "property
              communication;                                            damage" to a third person or organization.
        provided the insured's responsibility to pay                    Tort liability means a liability that would be
        damages is determined in a "suit" on the merits                 imposed by law in the absence of any
        in the territory described in Paragraph a. above                contract or agreement.
        or in a settlement we agree to.                                  Paragraph f. does not include that part of
   5.   "Employee" includes a "leased worker".                           any contract or agreement:
        "Employee" does not include a "temporary                        (1) That indemnifies a railroad for "bodily
        worker".                                                            injury" or "property damage" arising out
   6.   "Executive officer" means a person holding any                      of construction or demolition operations,
        of the officer positions created by your charter,                   within 50 feet of any railroad property
        constitution, bylaws or any other similar                           and affecting any railroad bridge or
        governing document.                                                 trestle,    tracks,  roadbeds,     tunnel,
                                                                            underpass or crossing;
   7.   "Hostile fire" means one which becomes
        uncontrollable or breaks out from where it was                  (2) That indemnifies an architect, engineer
        intended to be.                                                     or surveyor for injury or damage arising
                                                                            out of:
   8.   "Impaired property" means tangible property,
        other than "your product" or "your work", that                     (a) Preparing, approving or failing to
        cannot be used or is less useful because:                               prepare or approve maps, drawings,
                                                                                opinions, reports, surveys, change
        a. It incorporates "your product" or "your work"                        orders, designs or specifications; or
             that is known or thought to be defective,
             deficient, inadequate or dangerous; or                        (b) Giving directions or instructions, or
                                                                                failing to give them, if that is the
        b. You have failed to fulfill the terms of a                            primary cause of the injury or
             contract or agreement;                                             damage; or
        if such property can be restored to use by:                     (3) Under which the insured, if an architect,
            (1) The repair, replacement, adjustment or                      engineer or surveyor, assumes liability
                removal of "your product" or "your work";                   for an injury or damage arising out of the
                or                                                          insured's rendering or failure to render
            (2) Your fulfilling the terms of the contract or                professional services, including those
                agreement.                                                  listed in Paragraph (2) above and
                                                                            supervisory, inspection or engineering
   9.   "Insured contract" means:                                           services.
        a. A contract for a lease of premises.                   10. "Leased worker" means a person leased to you
             However, that portion of the contract for a             by a labor leasing firm under an agreement
             lease of premises that indemnifies any                  between you and the labor leasing firm, to
             person or organization for damage by fire to            perform duties related to the conduct of your
             premises while rented to you or temporarily             business. "Leased worker" does not include a
             occupied by you with permission of the                  "temporary worker".
             owner is not an "insured contract";




Page 48 of 53                            © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 66 of 144 PageID #:105



  11. "Loading or unloading" means the handling of                     However, self-propelled vehicles with the
      property:                                                        following types of permanently attached
      a. After it is moved from the place where it is                  equipment are not "mobile equipment" but
         accepted for movement into or onto an                         will be considered "autos":
         aircraft, watercraft or "auto";                              (1) Equipment designed primarily for:
      b. While it is in or on an aircraft, watercraft or                 (a) Snow removal;
         "auto"; or                                                      (b) Road      maintenance,      but   not
      c. While it is being moved from an aircraft,                           construction or resurfacing; or
         watercraft or "auto" to the place where it is                   (c) Street cleaning;
         finally delivered;
                                                                      (2) Cherry pickers and similar devices
      but "loading or unloading" does not include the                     mounted on automobile or truck chassis
      movement of property by means of a                                  and used to raise or lower workers; and
      mechanical device, other than a hand truck,
      that is not attached to the aircraft, watercraft or             (3) Air      compressors,       pumps      and
      "auto".                                                              generators, including spraying, welding,
                                                                           building       cleaning,       geophysical
  12. "Mobile equipment" means any of the following                        exploration, lighting and well servicing
      types of land vehicles, including any attached                       equipment.
      machinery or equipment:
                                                                   However, "mobile equipment" does not include
      a. Bulldozers, farm machinery, forklifts and                 land vehicles that are subject to a compulsory
         other vehicles designed for use principally               or financial responsibility law or other motor
         off public roads;                                         vehicle insurance or motor vehicle registration
      b. Vehicles maintained for use solely on or                  law where they are licensed or principally
         next to premises you own or rent;                         garaged. Land vehicles subject to a
      c. Vehicles that travel on crawler treads;                   compulsory or financial responsibility law or
                                                                   other motor vehicle insurance law or motor
      d. Vehicles, whether self-propelled or not, on               vehicle registration law are considered "autos".
         which are permanently mounted:
                                                               13. "Occurrence" means an accident, including
        (1) Power cranes, shovels, loaders, diggers                continuous       or   repeated     exposure     to
             or drills; or                                         substantially the same general harmful
        (2) Road construction or resurfacing                       conditions.
             equipment such as graders, scrapers or            14. "Personal and advertising injury" means injury,
             rollers;                                              including consequential "bodily injury", arising
      e. Vehicles not described in Paragraph a., b.,               out of one or more of the following offenses:
         c. or d. above that are not self-propelled                a. False arrest, detention or imprisonment;
         and are maintained primarily to provide
         mobility to permanently attached equipment                b. Malicious prosecution;
         of the following types:                                   c. The wrongful eviction from, wrongful entry
        (1) Air       compressors,      pumps     and                  into, or invasion of the right of private
             generators, including spraying, welding,                  occupancy of a room, dwelling or premises
             building       cleaning,      geophysical                 that a person occupies, committed by or on
             exploration, lighting and well servicing                  behalf of its owner, landlord or lessor;
             equipment; or                                         d. Oral or written publication, in any manner,
        (2) Cherry pickers and similar devices used                    of material that slanders or libels a person
             to raise or lower workers;                                or organization or disparages a person's or
                                                                       organization's goods, products or services;
      f. Vehicles not described in Paragraph a., b.,
         c. or d. above maintained primarily for                   e. Oral or written publication, in any manner,
         purposes other than the transportation of                     of material that violates a person's right of
         persons or cargo.                                             privacy;




BP 00 03 07 13                         © Insurance Services Office, Inc., 2012                       Page 49 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 67 of 144 PageID #:106



       f. The use of another's advertising idea in           17. "Property damage" means:
          your "advertisement"; or                               a. Physical injury to tangible property,
      g. Infringing upon another's copyright, trade                 including all resulting loss of use of that
          dress or slogan in your "advertisement".                  property. All such loss of use shall be
  15. "Pollutants" means any solid, liquid, gaseous or              deemed to occur at the time of the physical
      thermal irritant or contaminant, including                    injury that caused it; or
      smoke, vapor, soot, fumes, acids, alkalis,                 b. Loss of use of tangible property that is not
      chemicals and waste. Waste includes materials                 physically injured. All such loss of use shall
      to be recycled, reconditioned or reclaimed.                   be deemed to occur at the time of the
  16. "Products-completed operations hazard":                       "occurrence" that caused it.
      a. Includes all "bodily injury" and "property              For the purposes of this insurance, electronic
         damage" occurring away from premises you                data is not tangible property.
         own or rent and arising out of "your product"           As used in this definition, electronic data
         or "your work" except:                                  means information, facts or programs stored
        (1) Products that are still in your physical             as, created or used on, or transmitted to or
             possession; or                                      from computer software, including systems and
                                                                 applications software, hard or floppy disks, CD-
        (2) Work that has not yet been completed                 ROMs, tapes, drives, cells, data processing
             or abandoned. However, "your work" will             devices or any other media which are used
             be deemed completed at the earliest of              with electronically controlled equipment.
             the following times:
                                                             18. "Suit" means a civil proceeding in which
            (a) When all of the work called for in               damages because of "bodily injury", "property
                 your contract has been completed.               damage", or "personal and advertising injury"
            (b) When all of the work to be done at               to which this insurance applies are alleged.
                 the job site has been completed if              "Suit" includes:
                 your contract calls for work at more            a. An arbitration proceeding in which such
                 than one job site.                                  damages are claimed and to which the
            (c) When that part of the work done at                   insured must submit or does submit with
                 the job site has been put to its                    our consent; or
                 intended use by any other person or             b. Any other alternative dispute resolution
                 organization other than another                     proceeding in which such damages are
                 contractor or subcontractor working                 claimed and to which the insured submits
                 on the same project.                                with our consent.
             Work      that   may     need     service,      19. "Temporary worker" means a person who is
             maintenance, correction, repair or                  furnished to you to substitute for a permanent
             replacement, but which is otherwise                 "employee" on leave or to meet seasonal or
             complete, will be treated as completed.             short-term workload conditions.
         The "bodily injury" or "property damage"            20. "Volunteer worker" means a person who is not
         must occur away from premises you own or                your "employee", and who donates his or her
         rent, unless your business includes the                 work and acts at the direction of and within the
         selling, handling or distribution of "your              scope of duties determined by you, and is not
         product" for consumption on premises you                paid a fee, salary or other compensation by
         own or rent.                                            you or anyone else for their work performed for
      b. Does not include "bodily injury" or "property           you.
         damage" arising out of:                             21. "Your product":
        (1) The transportation of property, unless               a. Means:
             the injury or damage arises out of a
             condition in or on a vehicle not owned or              (1) Any goods or products, other than real
             operated by you, and that condition was                     property, manufactured, sold, handled,
             created by the "loading or unloading" of                    distributed or disposed of by:
             that vehicle by any insured; or                            (a) You;
        (2) The existence of tools, uninstalled                         (b) Others trading under your name; or
             equipment or abandoned or unused
             materials.




Page 50 of 53                        © Insurance Services Office, Inc., 2012                     BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 68 of 144 PageID #:107



             (c) A person or organization whose                          Buildings with 65% or more of the rental
                 business or assets you have                             units or floor area vacant or unoccupied
                 acquired; and                                           are considered unoccupied under this
         (2) Containers (other than vehicles),                           provision.
              materials, parts or equipment furnished                 (2) After damage by a Covered Cause of
              in connection with such goods or                             Loss, permanent repairs to the building:
              products.                                                   (a) Have not started; and
      b. Includes:                                                       (b) Have not been contracted for;
         (1) Warranties or representations made at                         within 30 days of initial payment of loss.
              any time with respect to the fitness,
              quality, durability, performance or use of              (3) The building has:
              "your product"; and                                         (a) An outstanding order to vacate;
         (2) The providing of or failure to provide                      (b) An outstanding demolition order; or
              warnings or instructions.                                   (c) Been       declared       unsafe     by
      c. Does not include vending machines or                                  governmental authority.
          other property rented to or located for the                 (4) Fixed and salvageable items have been
          use of others but not sold.                                      or are being removed from the building
  22. "Your work":                                                         and are not being replaced. This does
      a. Means:                                                            not apply to such removal that is
                                                                           necessary or incidental to any
         (1) Work or operations performed by you or                        renovation or remodeling.
              on your behalf; and
                                                                      (5) Failure to:
         (2) Materials, parts or equipment furnished
              in connection with such work or                             (a) Furnish necessary heat, water,
              operations.                                                      sewer service or electricity for 30
                                                                               consecutive days or more, except
      b. Includes:                                                             during a period of seasonal
         (1) Warranties or representations made at                             unoccupancy; or
              any time with respect to the fitness,                      (b) Pay property taxes that are owing
              quality, durability, performance or use of                       and have been outstanding for more
              "your work"; and                                                 than one year following the date due,
         (2) The providing of or failure to provide                            except that this provision will not
              warnings or instructions.                                        apply where you are in a bona fide
SECTION III – COMMON POLICY CONDITIONS                                         dispute with the taxing authority
(APPLICABLE TO SECTION I – PROPERTY AND                                        regarding payment of such taxes.
SECTION II – LIABILITY)                                           b. 10 days before the effective date of
A. Cancellation                                                        cancellation if we cancel for nonpayment of
                                                                       premium.
   1. The first Named Insured shown in the
      Declarations may cancel this policy by mailing              c. 30 days before the effective date of
      or delivering to us advance written notice of                    cancellation if we cancel for any other
      cancellation.                                                    reason.
   2. We may cancel this policy by mailing or                  3. We will mail or deliver our notice to the first
      delivering to the first Named Insured written               Named Insured's last mailing address known to
      notice of cancellation at least:                            us.
      a. Five days before the effective date of                4. Notice of cancellation will state the effective
          cancellation if any one of the following                date of cancellation. The policy period will end
          conditions exists at any building that is               on that date.
          Covered Property in this policy:                     5. If this policy is cancelled, we will send the first
         (1) The building has been vacant or                      Named Insured any premium refund due. If we
              unoccupied 60 or more consecutive                   cancel, the refund will be pro rata. If the first
              days. This does not apply to:                       Named Insured cancels, the refund may be
                                                                  less than pro rata. The cancellation will be
             (a) Seasonal unoccupancy; or                         effective even if we have not made or offered a
             (b) Buildings      in    the   course    of          refund.
                 construction, renovation or addition.



BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                        Page 51 of 53
        Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 69 of 144 PageID #:108



     6. If notice is mailed, proof of mailing will be               4. Paragraph 2. of this condition does not apply to
         sufficient proof of notice.                                    any      inspections,   surveys,    reports    or
B.   Changes                                                            recommendations we may make relative to
                                                                        certification, under state or municipal statutes,
     This policy contains all the agreements between                    ordinances or regulations, of boilers, pressure
     you and us concerning the insurance afforded.                      vessels or elevators.
     The first Named Insured shown in the Declarations
     is authorized to make changes in the terms of this        F.   Insurance Under Two Or More Coverages
     policy with our consent. This policy's terms can be            If two or more of this policy's coverages apply to
     amended or waived only by endorsement issued                   the same loss or damage, we will not pay more
     by us and made a part of this policy.                          than the actual amount of the loss or damage.
C.   Concealment, Misrepresentation Or Fraud                  G.    Liberalization
     This policy is void in any case of fraud by you as it          If we adopt any revision that would broaden the
     relates to this policy at any time. It is also void if         coverage under this policy without additional
     you or any other insured, at any time, intentionally           premium within 45 days prior to or during the
     conceals or misrepresents a material fact                      policy period, the broadened coverage will
     concerning:                                                    immediately apply to this policy.
     1. This policy;                                          H.    Other Insurance
     2. The Covered Property;                                       1. If there is other insurance covering the same
     3. Your interest in the Covered Property; or                       loss or damage, we will pay only for the
                                                                        amount of covered loss or damage in excess of
     4. A claim under this policy.                                      the amount due from that other insurance,
D.   Examination Of Your Books And Records                              whether you can collect on it or not. But we will
                                                                        not pay more than the applicable Limit of
     We may examine and audit your books and
     records as they relate to this policy at any time                  Insurance of Section I – Property.
     during the policy period and up to three years                 2. Business Liability Coverage is excess over:
     afterward.                                                         a. Any other insurance that insures for direct
E.   Inspections And Surveys                                                physical loss or damage; or
     1. We have the right to:                                           b. Any other primary insurance available to
                                                                            you covering liability for damages arising
         a. Make inspections and surveys at any time;
                                                                            out of the premises or operations for which
         b. Give you reports on the conditions we find;                     you have been added as an additional
             and                                                            insured.
         c. Recommend changes.                                      3. When this insurance is excess, we will have no
     2. We are not obligated to make any inspections,                   duty under Business Liability Coverage to
         surveys, reports or recommendations and any                    defend any claim or "suit" that any other insurer
         such actions we do undertake relate only to                    has a duty to defend. If no other insurer
         insurability and the premiums to be charged.                   defends, we will undertake to do so, but we will
         We do not make safety inspections. We do not                   be entitled to the insured's rights against all
         undertake to perform the duty of any person or                 those other insurers.
         organization to provide for the health or safety      I.   Premiums
         of workers or the public. And we do not warrant
                                                                    1. The first Named Insured shown in the
         that conditions:
                                                                        Declarations:
         a. Are safe and healthful; or
                                                                        a. Is responsible for the payment of all
         b. Comply with laws, regulations, codes or                         premiums; and
             standards.
                                                                        b. Will be the payee for any return premiums
     3. Paragraphs 1. and 2. of this condition apply not                    we pay.
         only to us, but also to any rating, advisory, rate
         service or similar organization which makes                2. The premium shown in the Declarations was
         insurance inspections, surveys, reports or                     computed based on rates in effect at the time
         recommendations.                                               the policy was issued. On each renewal,
                                                                        continuation or anniversary of the effective
                                                                        date of this policy, we will compute the
                                                                        premium in accordance with our rates and
                                                                        rules then in effect.




Page 52 of 53                            © Insurance Services Office, Inc., 2012                        BP 00 03 07 13
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 70 of 144 PageID #:109



   3. With our consent, you may continue this policy               b. After a loss to your Covered Property only
      in force by paying a continuation premium for                    if, at time of loss, that party is one of the
      each successive one-year period. The                             following:
      premium must be:                                                (1) Someone insured by this insurance;
      a. Paid to us prior to the anniversary date; and                (2) A business firm:
      b. Determined in accordance with Paragraph                           (a) Owned or controlled by you; or
          2. above.
                                                                           (b) That owns or controls you; or
      Our forms then in effect will apply. If you do not
      pay the continuation premium, this policy will                  (3) Your tenant.
      expire on the first anniversary date that we                 You may also accept the usual bills of lading or
      have not received the premium.                               shipping receipts limiting the liability of carriers.
   4. Undeclared exposures or change in your                       This will not restrict your insurance.
      business operation, acquisition or use of                2. Applicable       to     Businessowners      Liability
      locations may occur during the policy period                 Coverage:
      that are not shown in the Declarations. If so,
      we may require an additional premium. That                   If the insured has rights to recover all or part of
      premium will be determined in accordance with                any payment we have made under this policy,
      our rates and rules then in effect.                          those rights are transferred to us. The insured
                                                                   must do nothing after loss to impair them. At
J. Premium Audit
                                                                   our request, the insured will bring "suit" or
   1. This policy is subject to audit if a premium                 transfer those rights to us and help us enforce
      designated as an advance premium is shown                    them. This condition does not apply to Medical
      in the Declarations. We will compute the final               Expenses Coverage.
      premium due when we determine your actual
                                                            L. Transfer Of Your Rights And Duties Under This
      exposures.                                               Policy
   2. Premium shown in this policy as advance                  Your rights and duties under this policy may not be
      premium is a deposit premium only. At the                transferred without our written consent except in
      close of each audit period, we will compute the          the case of death of an individual Named Insured.
      earned premium for that period and send
      notice to the first Named Insured. The due date          If you die, your rights and duties will be transferred
      for audit premiums is the date shown as the              to your legal representative but only while acting
      due date on the bill. If the sum of the advance          within the scope of duties as your legal
      and audit premiums paid for the policy period is         representative. Until your legal representative is
      greater than the earned premium, we will                 appointed, anyone having proper temporary
      return the excess to the first Named Insured.            custody of your property will have your rights and
                                                               duties but only with respect to that property.
   3. The first Named Insured must keep records of
      the information we need for premium
      computation and send us copies at such times
      as we may request.
K. Transfer Of Rights Of Recovery Against Others
   To Us
   1. Applicable to Businessowners Property
      Coverage:
      If any person or organization to or for whom we
      make payment under this policy has rights to
      recover damages from another, those rights
      are transferred to us to the extent of our
      payment. That person or organization must do
      everything necessary to secure our rights and
      must do nothing after loss to impair them. But
      you may waive your rights against another
      party in writing:
      a. Prior to a loss to your Covered Property.




BP 00 03 07 13                        © Insurance Services Office, Inc., 2012                          Page 53 of 53
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 71 of 144 PageID #:110


                                                                                            BUSINESSOWNERS
                                                                                                BP 04 17 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The following exclusion is added to Paragraph B.1.                    (2) The spouse, child, parent, brother or
Exclusions – Applicable To Business Liability                             sister of that person as a consequence
Coverage in Section II – Liability:                                       of "bodily injury" or "personal and adver-
          This insurance does not apply to "bodily in-                    tising injury" to that person at whom any
          jury" or "personal and advertising injury" to:                  of the employment-related practices de-
                                                                          scribed in Paragraph (a), (b) or (c)
         (1) A person arising out of any:                                 above is directed.
             (a) Refusal to employ that person;                        This exclusion applies:
             (b) Termination of that person's em-                     (1) Whether the injury-causing event de-
                  ployment; or                                            scribed in Paragraph (a), (b) or (c)
             (c) Employment-related practices, poli-                      above occurs before employment, dur-
                  cies, acts or omissions, such as co-                    ing employment or after employment of
                  ercion, demotion, evaluation, reas-                     that person;
                  signment, discipline, defamation,                   (2) Whether the insured may be liable as an
                  harassment, humiliation, discrimina-                    employer or in any other capacity; and
                  tion or malicious prosecution di-
                  rected at that person; or                           (3) To any obligation to share damages with
                                                                          or repay someone else who must pay
                                                                          damages because of the injury.




BP 04 17 01 10                           Insurance Services Office, Inc., 2009                         Page 1 of 1
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 72 of 144 PageID #:111


                                                                                            BUSINESSOWNERS
                                                                                                BP 04 41 07 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           BUSINESS INCOME CHANGES – TIME PERIOD
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

Section I – Property is amended as follows:                C. Paragraph H.9.a.(1)(a) of the "period of
A. Paragraph A.5.i. Civil Authority Additional                restoration" definition is replaced by the following:
   Coverage is amended by deleting the second and                       (a) Immediately after the time of direct
   third paragraphs and replacing them with the                             physical loss or damage caused by
   following:                                                               or resulting from any Covered Cause
          This coverage will apply for a period of up                       of Loss at the described premises; or
          to four consecutive weeks from the date of
          that action.
B. Paragraph (a) under Paragraph A.5.m.(6)
   Business Income From Dependent Properties
   Additional Coverage is replaced by the following:
              (a) Begins immediately after the time of
                  direct physical loss or damage
                  caused by or resulting from any
                  Covered Cause of Loss at the
                  described premises of the dependent
                  property or secondary dependent
                  property; and




BP 04 41 07 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 1
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 73 of 144 PageID #:112
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 74 of 144 PageID #:113


                                                                                              BUSINESSOWNERS
                                                                                                  BP 04 83 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        REMOVAL OF INSURANCE-TO-VALUE PROVISION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

Paragraph E.5.d. Loss Payment Property Loss Con-                                   ii. Used for the same purpose;
dition in Section I – Property is amended as follows:                                  or
A. Paragraph d.(1)(a) is replaced by the following:                          (iii) The amount that you actually
           (1) At replacement cost without deduction                               spend that is necessary to repair
               for depreciation, subject to the following:                         or replace the lost or damaged
                                                                                   property.
              (a) We will pay the cost to repair or
                   replace, after application of the de-                       If a building is rebuilt at a new prem-
                   ductible and without deduction for                          ises, the cost is limited to the cost
                   depreciation, but not more than the                         which would have been incurred had
                   least of the following amounts:                             the building been built at the original
                                                                               premises.
                   (i) The Limit of Insurance under
                       Section I – Property that applies      B. Paragraph d.(1)(b) does not apply.
                       to the lost or damaged property;
                 (ii) The cost to replace, on the same
                      premises, the lost or damaged
                      property with other property:
                       i. Of comparable material and
                          quality; and




BP 04 83 01 10                          © Insurance Services Office, Inc., 2009                          Page 1 of 1
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 75 of 144 PageID #:114


                 A178265




Any party with whom the insured agrees to waive subrogation in a written contract.
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 76 of 144 PageID #:115


POLICY NUMBER: A178265                                                                       BUSINESSOWNERS
                                                                                                BP 05 78 Z 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               LIMITED FUNGI OR BACTERIA COVERAGE
                             (LIABILITY)
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                     SCHEDULE

Fungi and Bacteria Liability
Each Occurrence Limit                   $50,000
Aggregate Limit                         $100,000

Coverage under this endorsement is subject to the Fungi and Bacteria Each Occurrence and Aggregate
Limits shown in the schedule. Our obligation to pay any claim or judgment, or to defend any suit, ends
after these limits have been exhausted by payment of judgments or settlements, or after we have offered
for settlement our limit of liability.

The following provisions are added to Section II –          D. The following are added to Paragraph D. Liability
Liability:                                                     And Medical Expenses Limits Of Insurance:
A. The following is added to Paragraph B.1.p.(10)              1. The Fungi And Bacteria Liability Aggregate
   Exclusions:                                                    Limit shown in the Schedule of this endorse-
              (c) Abating, testing for, monitoring,               ment is the most we will pay for all "bodily in-
                  cleaning up, removing, containing,              jury" or "property damage" and Medical Pay-
                  treating, detoxifying, neutralizing,            ments arising out of a "fungi or bacteria
                  remediating or disposing of, or in any          incident". This provision D.1. does not apply to
                  way responding to, or assessing the             any "fungi" or bacteria that are, are on, or are
                  effects of, "fungi" or bacteria, by any         contained in, a good or product intended for
                  insured or by any other person or en-           bodily consumption.
                  tity.                                        2. Subject to Paragraph D.1. of this endorsement
B. The following is added to Paragraph B.1.p. Ex-                 and Paragraph 2.a. of D. Liability And Medical
   clusions:                                                      Expenses Limits of Insurance, as applicable,
                                                                  the Fungi and Bacteria Each Occurrence Limit
         (14) Arising out of a "fungi or bacteria inci-           is the most we will pay for all "bodily injury" or
               dent".                                             "property damage" and Medical Expenses aris-
C. Coverage provided by this insurance for "bodily                ing out of a "fungi or bacteria incident". This
   injury" or "property damage", arising out of a "fungi          provision D.2. does not apply to any "fungi" or
   or bacteria incident", is subject to the Fungi And             bacteria that are, are on, or are contained in, a
   Bacteria Liability Each Occurrence and Aggregate               good or product intended for bodily consump-
   Limit as described in Paragraph D. of this en-                 tion.
   dorsement. This provision C. does not apply to              3. Paragraph D.3. of the Liability And Medical
   any "fungi" or bacteria that are, are on, or are con-          Expenses Limits Of Insurance continue to ap-
   tained in, a good or product intended for bodily               ply to "bodily injury" or "property damage" aris-
   consumption.                                                   ing out of a "fungi or bacteria incident".




                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
                             Contains material copyrighted by ISO, with its permission.
BP 05 78 Z 01 10                          © ISO Properties, Inc., 2009                                 Page 1 of 2
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 77 of 144 PageID #:116


E. The following definitions are added to Paragraph          2. "Fungi or bacteria incident" means an incident
   F. Liability And Medical Expenses Definitions:               which would not have occurred, in whole or in
   1. "Fungi" means any type or form of fungus,                 part, but for the actual, alleged or threatened
       including mold or mildew and any mycotoxins,             inhalation of, ingestion of, contact with, expo-
       spores, scents or by-products produced or re-            sure to, existence of, or presence of, any
       leased by fungi.                                         "fungi" or bacteria on or within a building or
                                                                structure, including its contents, regardless of
                                                                whether any other cause, event, material or
                                                                product contributed concurrently or in any se-
                                                                quence to such injury or damage.




                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                           Contains material copyrighted by ISO, with its permission.
Page 2 of 2                             © ISO Properties, Inc., 2009                         BP 05 78 Z 01 10
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 78 of 144 PageID #:117
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 79 of 144 PageID #:118
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 80 of 144 PageID #:119


                                                                                             BUSINESSOWNERS
                                                                                                 BP 15 04 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      CONFIDENTIAL OR PERSONAL INFORMATION AND
                             BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

A. Exclusion B.1.q. of                                is              However, unless Paragraph (1) above
   replaced by the following:                                         applies, this exclusion does not apply to
      This insurance does not apply to:                               damages because of "bodily injury".
      q. Access Or Disclosure Of Confidential Or                      As used in this exclusion, electronic data
          Personal Information And Data-related                       means information, facts or computer
          Liability                                                   programs stored as or on, created or used
                                                                      on, or transmitted to or from computer
         (1) Damages, other than damages because                      software       (including      systems     and
              of "personal and advertising injury",                   applications software), on hard or floppy
              arising out of any access to or                         disks, CD-ROMs, tapes, drives, cells, data
              disclosure     of    any    person's    or              processing       devices     or    any   other
              organization's confidential or personal                 repositories of computer software which are
              information, including patents, trade                   used      with      electronically   controlled
              secrets, processing methods, customer                   equipment. The term computer programs,
              lists, financial information, credit card               referred to in the foregoing description of
              information, health information or any                  electronic data, means a set of related
              other type of nonpublic information; or                 electronic instructions which direct the
         (2) Damages arising out of the loss of, loss                 operations and functions of a computer or
              of use of, damage to, corruption of,                    device connected to it, which enable the
              inability to access, or inability to                    computer or device to receive, process,
              manipulate electronic data.                             store, retrieve or send data.
          This exclusion applies even if damages are
          claimed for notification costs, credit
          monitoring expenses, forensic expenses,
          public relations expenses or any other loss,
          cost or expense incurred by you or others
          arising out of that which is described in
          Paragraph (1) or (2) above.




BP 15 04 05 14                        © Insurance Services Office, Inc., 2013                          Page 1 of 2
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 81 of 144 PageID #:120


B. The following is added to Paragraph B.1.p.                        This exclusion applies even if damages are
   Personal And Advertising Injury Exclusion of                      claimed for notification costs, credit
                                                                     monitoring expenses, forensic expenses,
      This insurance does not apply to:                              public relations expenses or any other loss,
                                                                     cost or expense incurred by you or others
      p. Personal And Advertising Injury                             arising out of any access to or disclosure of
         "Personal and advertising injury":                          any person's or organization's confidential
                                                                     or personal information.
         Arising out of any access to or disclosure of
         any person's or organization's confidential
         or personal information, including patents,
         trade    secrets,    processing     methods,
         customer lists, financial information, credit
         card information, health information or any
         other type of nonpublic information.




Page 2 of 2                          © Insurance Services Office, Inc., 2013                     BP 15 04 05 14
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 82 of 144 PageID #:121


POLICY NUMBER: A178265                                                                        BUSINESSOWNERS
                                                                                                  BP 15 11 12 16

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                     SCHEDULE

         Bodily Injury And Property Damage:
         Paragraph A. in this endorsement does not apply if an "X" is shown in the box.

         Personal And Advertising Injury:
         Paragraph B. in this endorsement does not apply if an "X" is shown in the box.
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Liability is amended as follows:                         (2) Aircraft (Other Than Unmanned
A. Exclusion B.1.g. is replaced by the following:                         Aircraft), Auto Or Watercraft
   This insurance does not apply to:                                      "Bodily injury" or "property damage"
                                                                          arising     out    of     the  ownership,
      g. Aircraft, Auto Or Watercraft                                     maintenance, use or entrustment to
         (1) Unmanned Aircraft                                            others of any aircraft (other than
              "Bodily injury" or "property damage"                        "unmanned        aircraft"),  "auto"    or
              arising     out     of  the   ownership,                    watercraft owned or operated by or
              maintenance, use or entrustment to                          rented or loaned to any insured. Use
                                                                          includes operation and "loading or
              others of any aircraft that is an
              "unmanned aircraft". Use includes                           unloading".
              operation and "loading or unloading".                       This Paragraph g.(2) applies even if the
              This Paragraph g.(1) applies even if the                    claims against any insured allege
              claims against any insured allege                           negligence or other wrongdoing in the
              negligence or other wrongdoing in the                       supervision, hiring, employment, training
              supervision, hiring, employment, training                   or monitoring of others by that insured, if
              or monitoring of others by that insured, if                 the "occurrence" which caused the
              the "occurrence" which caused the                           "bodily injury" or "property damage"
              "bodily injury" or "property damage"                        involved the ownership, maintenance,
                                                                          use or entrustment to others of any
              involved the ownership, maintenance,
                                                                          aircraft (other than "unmanned aircraft"),
              use or entrustment to others of any
              aircraft that is an "unmanned aircraft".                    "auto" or watercraft that is owned or
                                                                          operated by or rented or loaned to any
                                                                          insured.




BP 15 11 12 16                         © Insurance Services Office, Inc., 2016                          Page 1 of 2
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 83 of 144 PageID #:122



               This Paragraph g.(2) does not apply to:       B. The following is added to Exclusion B.1.p.
              (a) A watercraft while ashore on                  Personal And Advertising Injury:
                  premises you own or rent;                     This insurance does not apply to:
              (b) A watercraft you do not own that is:             p. Personal And Advertising Injury
                  (i) Less than 51 feet long; and                      "Personal and advertising injury":
                 (ii) Not being used to carry persons                  Arising out of the ownership, maintenance,
                      or property for a charge;                        use or entrustment to others of any aircraft
              (c) Parking an "auto" on, or on the ways                 that is an "unmanned aircraft". Use includes
                  next to, premises you own or rent,                   operation and "loading or unloading".
                  provided the "auto" is not owned by                  This exclusion applies even if the claims
                  or rented or loaned to you or the                    against any insured allege negligence or
                  insured;                                             other wrongdoing in the supervision, hiring,
              (d) Liability assumed under any "insured                 employment, training or monitoring of
                  contract"     for    the     ownership,              others by that insured, if the offense which
                  maintenance or use of aircraft or                    caused the "personal and advertising injury"
                  watercraft; or                                       involved the ownership, maintenance, use
                                                                       or entrustment to others of any aircraft that
              (e) "Bodily injury" or "property damage"                 is an "unmanned aircraft".
                  arising out of:
                                                                       This exclusion does not apply to:
                  (i) The operation of machinery or
                      equipment that is attached to, or               (1) The use of another's advertising idea in
                      part of, a land vehicle that would                   your "advertisement"; or
                      qualify under the definition of                 (2) Infringing upon another's copyright,
                      "mobile equipment" if it were not                    trade dress or slogan in your
                      subject to a compulsory or                           "advertisement".
                      financial responsibility law or        C. The following definition is added to Paragraph F.
                      other motor vehicle insurance law         Liability And Medical Expenses Definitions:
                      where it is licensed or principally
                      garaged; or                               "Unmanned aircraft" means an aircraft that is not:
                 (ii) The operation of any of the               1. Designed;
                      following       machinery        or       2. Manufactured; or
                      equipment:                                3. Modified after manufacture;
                       i. Cherry pickers and similar            to be controlled directly by a person from within or
                          devices       mounted        on
                                                                on the aircraft.
                          automobile or truck chassis
                          and used to raise or lower
                          workers; and
                      ii. Air compressors, pumps and
                          generators,           including
                          spraying, welding, building
                          cleaning,           geophysical
                          exploration, lighting and well
                          servicing equipment.




Page 2 of 2                            © Insurance Services Office, Inc., 2016                     BP 15 11 12 16
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 84 of 144 PageID #:123


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION – ASBESTOS OR ASBESTOS PRODUCTS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

This insurance does not apply to:
   “Bodily injury” or “property damage” arising out of the removal, manufacture, distribution, sale, installation,
   handling or disposal of asbestos or any product containing asbestos material.




WB 1468 GL 04 14                     West Bend Mutual Insurance Company                              Page 1 of 1
                                         West Bend, Wisconsin 53095
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 85 of 144 PageID #:124


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              PLUS PAK – BUSINESSOWNERS PROPERTY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

The coverage provided by this endorsement is sub-                         (c) Remove any property that is Proper-
ject to Section l – Property, including the deductible                         ty Not Covered, including property
provisions, except as otherwise provided within this                           addressed under the Outdoor Prop-
endorsement.                                                                   erty Coverage Extension;
Coverages provided by this endorsement are in ex-                         (d) Remove property of others of a type
cess of any other specific coverages that are provided                         that would not be Covered Property
in other Coverage Parts or other Policies provided by                          under this Coverage Form;
West Bend Mutual Insurance Company.                                       (e) Remove deposits of mud or earth
A. With respect to the coverage provided by this                               from the grounds of the described
    endorsement, Paragraph A. Coverage is amend-                               premises;
    ed as follows:                                                         (f) Extract "pollutants" from land or
    1. Paragraph 1.a.(6)(b) Covered Property; Par-                             water; or
        agraph 1.b. Covered Property; and Para-                           (g) Remove, restore or replace polluted
        graph 6. Coverage Extensions, the distance                             land or water.
        limitation of within 100 feet of the described
        premises is amended to read within 1,000 feet                  (3) Subject to the exceptions in Para-
        of the described premises.                                         graph (4) the following provisions apply:
    2. Paragraph 4.b. Limitations is deleted.                             (a) The most that we will pay for the
                                                                               total of direct physical loss or dam-
    3. Paragraph 5.a. Debris Removal is deleted and                            age plus debris removal expense is
        replaced by:                                                           the Limit of Insurance applicable to
        a. Debris Removal                                                      the Covered Property that has sus-
           (1) Subject to Paragraphs (2), (3) and (4),                         tained loss or damage.
                we will pay your expense to remove de-                    (b) Subject to Paragraph (3)(a) above,
                bris of Covered Property and other de-                         the amount we will pay for debris
                bris that is on the described premises,                        removal expense is limited to 25% of
                when such debris is caused by or re-                           the sum of the deductible plus the
                sults from a Covered Cause of Loss that                        amount that we pay for direct physi-
                occurs during the policy period. The ex-                       cal loss or damage to the Covered
                penses will be paid only if they are re-                       Property that has sustained loss or
                ported to us in writing within 180 days of                     damage. However, if no Covered
                the date of direct physical loss or dam-                       Property has sustained direct physi-
                age.                                                           cal loss or damage, the most we will
           (2) Debris Removal does not apply to costs                          pay for the removal of debris of other
                to:                                                            property (if such removal is covered
                                                                               under this Additional Coverage) is
               (a) Remove debris of property of yours                          $5,000 at each location.
                    that is not insured under this policy,
                    or property in your possession that is
                    not Covered Property;
               (b) Remove debris of property owned by
                    or leased to the landlord of the build-
                    ing where your described premises
                    are located, unless you have a con-
                    tractual responsibility to insure such
                    property and it is insured under this
                    policy;


                                      West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
WB 1537 01 18                 Contains material copyrighted by ISO, with its permission.               Page 1 of 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 86 of 144 PageID #:125



        (4) We will pay up to an additional $50,000                        Example #2
            for debris removal expense, for each lo-
            cation, in any one occurrence of physi-                        Limit of Insurance              $90,000
            cal loss or damage to Covered Property,                        Amount of Deductible             $ 500
            if one or both of the following circum-                        Amount of Loss                  $80,000
            stances apply:                                                 Amount of Loss Paya-            $79,500
           (a) The total of the actual debris removal                      ble
                expense plus the amount we pay for                                                ($80,000 – $500)
                direct physical loss or damage ex-
                ceeds the Limit of Insurance on the                        Debris Removal Ex-             $ 30,000
                                                                           pense
                Covered Property that has sustained
                loss or damage.                                            Debris Removal Ex-
                                                                           pense Payable
           (b) The actual debris removal expense
                exceeds 25% of the sum of the de-                                     Basic Amount        $ 10,500
                ductible plus the amount that we pay                             Additional Amount        $ 19,500
                for direct physical loss or damage to                      The basic amount payable for debris
                the Covered Property that has sus-                         removal expense under the terms of
                tained loss or damage.                                     Paragraph (3) is calculated as follows:
            Therefore, if Paragraphs (4)(a) and/or                         $80,000 ($79,500 + $500) x .25 =
            (4)(b) apply, our total payment for direct                     $20,000; capped at $10,500. The cap
            physical loss or damage and debris re-                         applies because the sum of the loss
            moval expense may reach but will never                         payable ($79,500) and the basic amount
            exceed the Limit of Insurance on the                           payable for debris removal expense
            Covered Property that has sustained                            ($10,500) cannot exceed the Limit of In-
            loss or damage, plus $50,000.                                  surance ($90,000).
        (5) Examples                                                       The additional amount payable for de-
            Example #1                                                     bris removal expense is provided in ac-
                                                                           cordance with the terms of Paragraph
            Limit of Insurance                $90,000                      (4), because the debris removal ex-
            Amount of Deductible               $ 500                       pense ($30,000) exceeds 25% of the
            Amount of Loss                    $50,000                      loss payable plus the deductible
            Amount of Loss Payable            $49,500                      ($30,000 is 37.5% of $80,000), and be-
                                                                           cause the sum of the loss payable and
                                     ($50,000 – $500)                      debris removal expense ($79,500 +
            Debris Removal Expense            $10,000                      $30,000 = $109,500), would exceed the
            Debris Removal Expense $10,000                                 Limit of Insurance ($90,000). The addi-
            Payable                                                        tional amount of covered debris removal
            ($10,000 is 20% of $50,000)                                    expense is $50,000, the maximum pay-
                                                                           able under Paragraph (4). Therefore,
               The debris removal expense is less than                     the full amount of debris removal ex-
               25% of the sum of the loss payable plus                     pense ($30,000) is payable.
               the deductible. The sum of the loss pay-                The limit of insurance provided by this Addi-
               able and the debris removal expense                     tional Coverage is in addition to Paragraph
               (49,500 + $10,000 = $59,500) is less                    C. Limits of Insurance.
               than the Limit of Insurance. Therefore
               the full amount of debris removal ex-                   Paragraph D. Deductibles applies to this
               pense is payable in accordance with the                 Additional Coverage.
               terms of Paragraph (3).




                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
Page 2 of 18                 Contains material copyrighted by ISO, with its permission.            WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 87 of 144 PageID #:126


  4. Paragraph 5.c. Fire Department Service                               However, Extended Business Income
     Charge is deleted and replaced by:                                   does not apply to loss of Business In-
     c. Fire Department Service Charge                                    come incurred as a result of unfavorable
                                                                          business conditions caused by the im-
         When the fire department is called to save                       pact of the Covered Cause of Loss in
         or protect Covered Property from a Cov-                          the area where the described premises
         ered Cause of Loss, we will pay up to                            are located.
         $250,000 for service at each premises de-
         scribed in the Declarations, unless a differ-               (b) Loss of Business Income must be
         ent limit is shown in the Declarations. Such                     caused by direct physical loss or dam-
         limit is the most we will pay regardless of                      age at the described premises caused
         the number of responding fire departments                        by or resulting from any Covered Cause
         or fire units, and regardless of the number                      of Loss.
         or type of services performed.                        6. Paragraph 5.h. Pollutant Clean-up And Re-
         This Additional Coverage applies to your li-             moval is deleted and replaced by:
         ability for fire department service charges:             h. Pollutant Clean-up And Removal
        (1) Assumed by contract or agreement prior                    We will pay your expense to extract "pollu-
             to loss; or                                              tants" from land or water at the described
        (2) Required by local ordinance.                              premises if the discharge, dispersal, seep-
                                                                      age, migration, release or escape of the
         The limit of insurance provided for this Ad-                 "pollutants" is caused by or results from a
         ditional Coverage is in addition to Para-                    Covered Cause of Loss that occurs during
         graph C. Limits Of Insurance.                                the policy period. The expenses will be paid
         Paragraph D. Deductibles does not apply                      only if they are reported to us in writing
         to this Additional Coverage.                                 within 180 days of the date on which the
                                                                      Covered Cause of Loss occurs.
  5. Paragraph 5.f.(2) Extended Business Income
     is deleted and replaced by:                                      This Additional Coverage does not apply to
        (2) Extended Business Income                                  costs to test for, monitor or assess the ex-
                                                                      istence, concentration or effects of "pollu-
            (a) If the necessary suspension of your                   tants". But we will pay for testing which is
                 "operations" produces a Business                     performed in the course of extracting the
                 Income loss payable under this poli-                 "pollutants" from the land or water.
                 cy, we will pay for the actual loss of
                 Business Income you incur during                     The most we will pay for each location un-
                                                                      der this Additional Coverage is $25,000 for
                 the period that:
                                                                      the sum of all such expenses arising out of
                 (i) Begins on the date property ex-                  Covered Causes of Loss occurring during
                      cept finished stock is actually re-             each separate 12-month period of this poli-
                      paired, rebuilt or replaced and                 cy.
                      "operations" are resumed; and
                                                                      The limit of insurance provided by this Addi-
                (ii) Ends on the earlier of:                          tional Coverage is in addition to Paragraph
                       i. The date you could restore                  C. Limits of Insurance.
                          your "operations", with rea-                Paragraph D. Deductibles applies to this
                          sonable speed, to the level                 Additional Coverage.
                          which would generate the
                          Business Income amount that          7. Paragraph 5.k. Forgery Or Alteration is de-
                                                                  leted and replaced by:
                          would have existed if no direct
                          physical loss or damage had             k. Forgery Or Alteration
                          occurred; or                               (1) We will pay for loss resulting directly
                      ii. 90 consecutive days after the                   from forgery or alteration of any check,
                          date determined in Paragraph                    draft, promissory note, bill of exchange
                          (a)(i) above, not to be com-                    or similar written promise of payment in
                          bined with any other provision                  "money", that you or your agent has is-
                          in any form or endorsement                      sued, or that was issued by someone
                          relating to or modifying this                   who impersonates you or your agent.
                          coverage.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
WB 1537 01 18               Contains material copyrighted by ISO, with its permission.               Page 3 of 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 88 of 144 PageID #:127



         (2) If you are sued for refusing to pay the                 (2) We will reduce the amount of your Busi-
              check, draft, promissory note, bill of ex-                 ness Income loss, other than Extra Ex-
              change or similar written promise of                       pense, to the extent you can resume
              payment in "money", on the basis that it                   "operations", in whole or in part, by us-
              has been forged or altered, and you                        ing any other available:
              have our written consent to defend                        (a) Source of materials; or
              against the suit, we will pay for any rea-
              sonable legal expenses that you incur in                  (b) Outlet for your products.
              that defense.                                          (3) If you do not resume "operations", or do
         (3) For the purpose of this coverage, check                     not resume "operations" as quickly as
              includes a substitute check as defined in                  possible, we will pay based on the
              the Check Clearing for the 21st Century                    length of time it would have taken to re-
              Act, and will be treated the same as the                   sume "operations" as quickly as possi-
              original it replaced.                                      ble.
         (4) The most we will pay for any loss, in-                  (4) Dependent property means property
              cluding legal expenses under this Addi-                    owned by others whom you depend on
              tional Coverage is $10,000.                                to:
          The limit of insurance provided for this Ad-                  (a) Deliver materials or services to you,
          ditional Coverage is in addition to Para-                           or to others for your account. But
          graph C. Limits of Insurance.                                       services does not mean water supply
                                                                              services, wastewater removal ser-
          Paragraph D. Deductibles applies to this                            vices, communication supply ser-
          Additional Coverage.                                                vices or power supply services;
   8. Paragraph 5.I. Increased Cost Of Construc-                        (b) Accept your products or services;
      tion is deleted.
                                                                        (c) Manufacture your products for deliv-
   9. Paragraph 5.m. Business Income From De-                                 ery to your customers under contract
      pendent Properties is deleted and replaced                              for sale; or
      by:
                                                                        (d) Attract customers to your business.
      m. Business Income From Dependent
          Properties                                                     The dependent property must be locat-
                                                                         ed in the coverage territory of this policy.
         (1) We will pay for the actual loss of Busi-
              ness Income you sustain due to physical                (5) Secondary dependent property means
              loss or damage at the premises of a de-                    an entity which is not owned or operated
              pendent property or secondary depend-                      by a dependent property and which;
              ent property caused by or resulting from                  (a) Delivers materials or services to a
              any Covered Cause of Loss.                                      dependent property, which in turn
              However, this Additional Coverage does                          are used by the dependent property
              not apply when the only loss at the                             in providing materials or services to
              premises of a dependent property or                             you; or
              secondary dependent property is loss or                   (b) Accepts materials or services from a
              damage to "electronic data", including                          dependent property, which in turn
              destruction or corruption of "electronic                        accepts your materials or services.
              data". If the dependent property or sec-
                                                                         A road, bridge, tunnel, waterway, air-
              ondary dependent property sustains                         field, pipelines or any other similar area
              loss or damage to "electronic data" and
                                                                         or structure is not a secondary depend-
              other property, coverage under this Ad-                    ent property.
              ditional Coverage will not continue once
              the other property is repaired, rebuilt or                 Any property which delivers any of the
              replaced.                                                  following services is not a secondary
                                                                         dependent property with respect to such
              The most we will pay under this Addi-
                                                                         services:
              tional Coverage is $25,000.
                                                                              (i) Water supply services;
              This limit of insurance provided for this
              Additional Coverage is in addition to                          (ii) Wastewater removal services;
              Paragraph C. Limit of Insurance.                              (iii) Communication supply services;
                                                                                  or
                                                                            (iv) Power supply services.

                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 4 of 18                Contains material copyrighted by ISO, with its permission.             WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 89 of 144 PageID #:128


            The secondary dependent property                       (2) No coverage will apply if the fire extin-
            must be located in the coverage territory                   guishing system is discharged during
            of this policy.                                             installation or testing.
       (6) The coverage period for Business In-                     The limit of insurance provided for this Ad-
            come under this Additional Coverage:                    ditional Coverage is in addition to Para-
           (a) Begins 72 hours after the time of                    graph C. Limits of Insurance.
                direct physical loss or damage                      Paragraph D. Deductibles does not apply
                caused by or resulting from any                     to this Additional Coverage.
                Covered Cause of Loss at the prem-           11. The following are added to Paragraph A.5.
                ises of the dependent property or                Additional Coverages:
                secondary dependent property; and
                                                                 s. Spoilage
           (b) Ends on the date when the property
                at the premises of the dependent                    We will pay for direct loss or damage to
                property or secondary dependent                     "perishable stock" at the described premis-
                property should be repaired, rebuilt                es, if the "perishable stock" is:
                or replaced with reasonable speed                  (1) Owned by you and used in your busi-
                and similar quality.                                    ness; or
       (7) The Business Income coverage period,                    (2) Owned by others and in your care, cus-
            as stated in Paragraph (6), does not in-                    tody or control.
            clude any increased period required due                 "Perishable Stock" means property:
            to the enforcement of or compliance
            with any ordinance or law that:                        (1) Maintained under controlled tempera-
                                                                        ture or humidity conditions for preserva-
           (a) Regulates the construction, use or                       tion; and
                repair, or requires the tearing down
                of any property; or                                (2) Susceptible to loss or damage if the
                                                                        controlled temperature or humidity con-
           (b) Requires any insured or others to                        ditions change.
                test for, monitor, clean up, remove,
                contain, treat, detoxify or neutralize,             We will not cover property located:
                or in any way respond to, or assess                (1) On buildings;
                the effects of "pollutants".
                                                                   (2) In the open; or
            The expiration date of this policy will not
            reduce the Business Income coverage                    (3) In vehicles.
            period.                                                 We will pay for loss or damage to "perisha-
       (8) The definition of Business Income con-                   ble stock" caused by "breakdown or con-
            tained in the Business Income Addition-                 tamination" or "power outage".
            al Coverage also applies to this Busi-                  Breakdown or Contamination, meaning:
            ness       Income      From      Dependent             (1) Change in temperature or humidity
            Properties Additional Coverage.                             resulting from mechanical breakdown or
 10. Paragraph 5.o. Fire Extinguisher Systems                           mechanical failure of refrigerating, cool-
     Recharge Expense is deleted and replaced                           ing or humidity control apparatus or
     by:                                                                equipment, only while such apparatus or
     o. Fire Extinguisher Systems Recharge                              equipment is at the described premises;
         Expense                                                        or
       (1) We will pay:                                            (2) Contamination by a refrigerant, only
                                                                        while the refrigerating apparatus or
           (a) The cost of recharging or replacing,                     equipment is at the described premises.
                whichever is less, your fire extin-
                guishers and fire extinguishing sys-                Mechanical breakdown and mechanical
                tems (including hydrostatic testing if              failure do not mean power interruption, re-
                needed) if they are discharged on or                gardless of how or where the interruption is
                within 1000 feet of the described                   caused and whether or not the interruption
                premises; and                                       is complete or partial.
           (b) For loss or damage to Covered                        Power Outage, meaning change in temper-
                Property if such loss or damage is                  ature or humidity resulting from complete or
                the result of an accidental discharge               partial interruption of electrical power, either
                of chemicals from a fire extinguisher               on or off the described premises, due to
                or a fire extinguishing system.                     conditions beyond your control.

                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 1537 01 18              Contains material copyrighted by ISO, with its permission.                Page 5 of 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 90 of 144 PageID #:129



         We will determine the value of Covered                     In addition to the Limitations and Exclu-
         Property as follows:                                       sions applicable to Section I – Property,
        (1) For "perishable stock" you have sold but                we will not pay for loss:
             not delivered, at the selling price less              (1) Resulting from accounting or arithmeti-
             discounts and expenses you otherwise                       cal errors or omissions;
             would have had;                                       (2) Due to the giving or surrendering of
        (2) For other "perishable stock', at actual                     property in any exchange or purchase;
             cash value.                                                or
         We will not pay for loss or damage caused                 (3) Of property contained in any "money" –
         by or resulting from:                                          operated device unless the amount of
        (1) The disconnection of any refrigerating,                     "money" deposited in it is recorded by a
             cooling or humidity control system from                    continuous recording instrument in the
             the source of power.                                       device.
        (2) The deactivation of electrical power                    The most we will pay for loss in any one
             caused by the manipulation of any                      occurrence is:
             switch or other device used to control                (1) $5,000 Inside the Premises for "money"
             the flow of electrical power or current.                   and "securities" while:
        (3) The inability of an electrical utility com-                (a) In or on the described premises; or
             pany or other power source to provide                     (b) Within a bank or savings institution;
             sufficient power due to:                                       and
            (a) Lack of fuel; or                                   (2) $5,000 Outside the Premises for "mon-
            (b) Governmental order.                                     ey" and "securities" while anywhere
        (4) The inability of a power source at the                      else.
             described premises to provide sufficient               All loss:
             power due to lack of generating capacity              (1) Caused by one or more persons; or
             to meet demand.
                                                                   (2) Involving a single act or series of related
        (5) Breaking of any glass that is a perma-                      acts;
             nent part of any refrigerating, cooling or
             humidity control unit.                                 is considered one occurrence.
         The most we will pay for loss or damage                    You must keep records of all "money" and
         under this Additional Coverage is $10,000                  "securities" so we can verify the amount of
         each described premises.                                   any loss or damage.
         The limit of insurance provided for this Ad-               The limit of insurance provided for this Ad-
         ditional Coverage is in addition to Para-                  ditional Coverage is in addition to Para-
         graph C. Limits of Insurance.                              graph C. Limits of Insurance.
         Paragraph D. Deductibles does not apply                    Paragraph D. Deductibles, Item 1. applies
         to this Additional Coverage.                               to this Additional Coverage.
      t. Money & Securities                                      u. Employee Dishonesty
         We will pay for loss of "money" and "securi-               We will pay for direct loss of or damage to
         ties" used in your business while at a bank                Business Personal Property and "money"
         or savings institution, within your living                 and "securities" resulting from dishonest
         quarters or the living quarters of your part-              acts committed by any of your employees
         ners or any employee (including a tempo-                   acting alone or in collusion with other per-
         rary or leased employee) having use and                    sons (except you or your partner) with the
         custody of the property, at the described                  manifest intent to:
         premises, or in transit between any of these              (1) Cause you to sustain loss or damage;
         places, resulting directly from:                               and also
        (1) Theft, meaning any act of stealing;                    (2) Obtain financial benefit (other than sala-
        (2) Disappearance; or                                           ries, commissions, fees, bonuses, pro-
                                                                        motions, awards, profit sharing, pen-
        (3) Destruction.                                                sions or other employee benefits earned
                                                                        in the normal course of employment) for:
                                                                       (a) Any employee; or

                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 6 of 18               Contains material copyrighted by ISO, with its permission.            WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 91 of 144 PageID #:130


           (b) Any other person or organization.                    (2) Any of your partners, "members", "man-
        We will not pay for loss or damage:                               agers", officers or directors not in collu-
                                                                          sion with the employee;
       (1) Resulting from any dishonest or criminal
             act that you or any of your partners or                 of any dishonest act committed by that em-
             "members" commit whether acting alone                   ployee before or after being hired by you.
             or in collusion with other persons.                     We will pay only for covered loss or dam-
       (2) Resulting from any dishonest act com-                     age sustained during the policy period and
             mitted by any of your employees (except                 discovered no later than one year from the
             as provided above), "managers" or di-                   end of the policy period.
             rectors:                                                If you (or any predecessor in interest) sus-
            (a) Whether acting alone or in collusion                 tained loss or damage during the policy pe-
                 with other persons; or                              riod of any prior insurance that you could
                                                                     have recovered under that insurance ex-
           (b) While performing services for you or                  cept that the time within which to discover
                 otherwise.                                          loss or damage had expired, we will pay for
       (3) The only proof of which as to its exist-                  it under this Additional Coverage, provided:
             ence or amount is:                                     (1) This coverage became effective at the
            (a) An inventory computation; or                              time of cancellation or termination of the
                                                                          prior insurance; and
           (b) A profit and loss computation.
                                                                    (2) The loss or damage would have been
       (4) Caused by an employee if the employee
             had also committed theft or any other                        covered by this coverage had it been in
                                                                          effect when the acts or events causing
             dishonest act prior to the effective date
             of this policy and you or any of your                        the loss or damage were committed or
                                                                          occurred.
             partners, "members", "managers", offic-
             ers, directors or trustees, not in collusion            We will pay for loss or damage sustained
             with the employee, learned of that theft                during the prior insurance period as part of,
             or dishonest act prior to the policy peri-              not in addition to, the Limit of Insurance ap-
             od shown in the Declarations.                           plying to this Additional Coverage and is
                                                                     limited to the lesser of the amount recover-
        The most we will pay for loss or damage in
                                                                     able under:
        any one occurrence under this Additional
        Coverage is $10,000.                                        (1) This coverage as of its effective date; or
        All loss or damage:                                         (2) The prior insurance had it remained in
                                                                          effect.
       (1) Caused by one or more persons; or
                                                                     With respect to the coverage provided in
       (2) Involving a single act or series of acts;
                                                                     this Additional Coverage, employee means:
        is considered one occurrence.
                                                                    (1) Any natural person:
        If any loss is covered:
                                                                         (a) While in your service or for 30 days
       (1) Partly by this insurance; and                                      after termination of service;
       (2) Partly by any prior cancelled or termi-                       (b) Who you compensate directly by
             nated insurance that we or any affiliate                         salary, wages or commissions; and
             had issued to you or any predecessor in
             interest;                                                   (c) Who you have the right to direct and
                                                                              control while performing services for
        the most we will pay is the larger of the                             you;
        amount recoverable under this insurance or
        the prior insurance.                                        (2) Any natural person who is furnished
                                                                          temporarily to you:
        We will pay only for loss or damage you
                                                                         (a) To substitute for a permanent em-
        sustain through acts committed or events
                                                                              ployee as defined in Paragraph (1)
        occurring during the policy period. Regard-
                                                                              above, who is on leave; or
        less of the number of years this policy re-
        mains in force or the number of premiums                         (b) To meet seasonal or short-term work
        paid, no Limit of Insurance cumulates from                            load conditions;
        year to year or period to period.
        This coverage is cancelled as to any em-
        ployee immediately upon discovery by:
       (1) You; or

                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 1537 01 18              Contains material copyrighted by ISO, with its permission.                 Page 7 of 18
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 92 of 144 PageID #:131



         (3) Any natural person who is leased to you                    (a) Business Personal Property, includ-
              under a written agreement between you                           ing such property that you newly ac-
              and a labor leasing firm, to perform du-                        quire, at any location you acquire;
              ties related to the conduct of your busi-                (b) Business Personal Property, includ-
              ness, but does not mean a temporary                             ing such property that you newly ac-
              employee as defined in Paragraph (2)                            quire, located at your newly con-
              above;                                                          structed or acquired buildings at the
         (4) Any natural person who is a former                               location described in the Declara-
              employee, director, partner, member,                            tions; or
              manager, representative or trustee re-                    (c) Business Personal Property that you
              tained as a consultant while performing                         newly acquire, located at the de-
              services for you; or                                            scribed premises.
         (5) Any natural person who is a guest stu-                      This Extension does not apply to per-
              dent or intern pursuing studies or duties,                 sonal property that you temporarily ac-
              excluding, however, any such person                        quire in the course of installing or per-
              while having care and custody of prop-                     forming work on such property or your
              erty outside any building you occupy in                    wholesale activities.
              conducting your business.
                                                                         The most we will pay for loss or damage
          But employee does not mean:                                    under this Coverage Extension is
         (1) Any agent, broker, factor, commission                       $500,000 at each building.
              merchant, consignee, independent con-                 (3) Period Of Coverage
              tractor or representative of the same
              general character; or                                      With respect to insurance provided un-
                                                                         der this Coverage Extension for Newly
         (2) Any "manager", director or trustee ex-                      Acquired Or Constructed Property, cov-
              cept while performing acts coming within                   erage will end when any of the following
              the usual duties of an employee.                           first occurs:
          The limit of insurance provided for this Ad-                  (a) This policy expires;
          ditional Coverage is in addition to Para-
          graph C. Limits of Insurance.                                (b) 30 days expire after you acquire the
                                                                              property or begin construction of that
          Paragraph D. Deductibles, Item 1. applies                           part of the building that would qualify
          to this Additional Coverage.                                        as Covered Property; or
  12. Paragraph 6.a. Newly Acquired Or Con-                             (c) You report values to us.
      structed Property is deleted and replaced by:
                                                                     We will charge you additional premium for
      a. Newly Acquired Or Constructed                               values reported from the date you acquire
          Property                                                   the property or begin construction of that
         (1) Buildings                                               part of the building that would qualify as
              If this policy covers Buildings, you may               Covered Property.
              extend that insurance to apply to:                     The limit of insurance provided for this
             (a) Your new buildings while being built                Coverage Extension is in addition to Para-
                   on the described premises; and                    graph C. Limits of Insurance.
             (b) Buildings you acquire at premises                   Paragraph D. Deductibles applies to this
                   other than the one described, in-                 Coverage Extension.
                   tended for:                                13. Paragraph 6.b. Personal Property Off-
                   (i) Similar use as the building de-            premises is deleted and replaced by:
                       scribed in the Declarations; or            b. Personal Property Off-premises and In
                  (ii) Use as a warehouse.                           Transit
          The most we will pay for loss or damage                   (1) Personal Property Off-premises
          under this Coverage Extension is                               You may extend the insurance provided
          $1,000,000 at each building.                                   by this policy to apply to your covered
         (2) Business Personal Property                                  Business Personal Property while it is
                                                                         away from the described premises, if it
              If this policy covers Business Personal                    is:
              Property, you may extend that insurance
              to apply to:

                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 8 of 18                Contains material copyrighted by ISO, with its permission.              WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 93 of 144 PageID #:132


          (a) temporarily at a location you do not                      This Coverage Extension does not apply
               own, lease or operate; or                                to:
          (b) in storage at a location you lease,                      (a) Money and Securities;
               provided the lease was executed af-                     (b) Contractors equipment or tools used
               ter the beginning of the current policy                      to conduct your operations away
               term.                                                        from the described premises;
           This Coverage Extension does not apply                      (c) Covered Property owned by you, or
           to Covered Property:                                             for which you are legally liable, that
          (a) In or on a vehicle;                                           is to be installed by you or at your di-
          (b) In the care, custody or control of                            rection, while the property is at a
               your salesperson;                                            jobsite location;
          (c) At any fair or exhibition;                               (d) Property in the care, custody, or
                                                                            control of your salesperson;
          (d) Owned by you, or for which you are
               legally liable, that is to be installed by              (e) Accounts Receivable; or
               you or at your direction, while the                      (f) Valuable Papers.
               property is at a jobsite location;                   The limit of insurance provided for this
          (e) Money and securities;                                 Coverage Extension is in addition to Para-
           (f) Contractors equipment or tools used                  graph C. Limits of Insurance.
               to conduct your operations away                      Paragraph D. Deductibles applies to this
               from the described premises;                         Coverage Extension.
          (g) Accounts Receivable; or                        14. Paragraph 6.c. Outdoor Property is deleted
          (h) Valuable Papers.                                   and replaced by:
           The most we will pay for loss or damage               c. Outdoor Property
           under this Coverage Extension is                         You may extend the insurance provided by
           $100,000. Insurance under this cover-                    this policy to apply to your outdoor radio
           age Extension will end when any of the                   and television antennas (Including satellite
           following first occurs:                                  dishes), trees, shrubs and plants (other
          (a) This policy expires, or                               than trees, shrubs or plants which are part
                                                                    of a vegetated roof), including debris re-
          (b) 90 days expire after your Covered                     moval expense. Loss or damage must be
               Property is temporarily at a location                caused by or result from any of the follow-
               you do not own, lease or operate.                    ing causes of loss:
       (2) Personal Property In Transit                            (1) Fire;
           You may extend the insurance provided                   (2) Lightning;
           by this policy to apply to your covered
           Business Personal Property while in                     (3) Explosion;
           transit. Coverage is provided while the                 (4) Riot or Civil Commotion; or
           property is in or on a motor vehicle you                (5) Aircraft.
           own, lease or operate while between
           points in the coverage territory.                        The most we will pay for loss or damage
                                                                    under this Coverage Extension is $10,000,
           The most we will pay for loss or damage                  but not more than $1,000 for any one tree,
           under this Coverage Extension is:                        shrub or plant.
          (a) $5,000 on Fine Arts;                                  These limits apply to any one occurrence,
          (b) $5,000 on "Computers";                                regardless of the types or number of items
          (c) $5,000 on "Electronic Data";                          lost or damaged in that occurrence.
          (d) $5,000 on Business Personal Prop-                     Subject to all aforementioned terms and
               erty in or on a motor vehicle you do                 limitations of coverage, this Coverage Ex-
               not own, lease or operate;                           tension includes the expense of removing
                                                                    from the described premises the debris of
          (e) $25,000 on All Other Property except                  trees, shrubs and plants which are the
               as noted below.                                      property of others, except in the situation in
                                                                    which you are a tenant and such property is
                                                                    owned by the landlord of the described
                                                                    premises.


                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 1537 01 18              Contains material copyrighted by ISO, with its permission.                Page 9 of 18
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 94 of 144 PageID #:133



          The limit of insurance provided for this                   Paragraph D. Deductibles applies to this
          Coverage Extension is in addition to Para-                 Coverage Extension.
          graph C. Limits of Insurance.                      18. The following are added to Paragraph 6. Cov-
          Paragraph D. Deductibles does not apply                erage Extensions:
          to this Coverage Extension.                            g. Rewards
  15. Paragraph 6.d. Personal Effects is deleted                     We will pay, up to $25,000, for information
      and replaced by:                                               which leads to the arrest and conviction of
      d. Personal Effects                                            the person(s) who caused the loss covered
          You may extend the insurance that applies                  under this policy. Regardless of the number
          to Business Personal Property to apply to                  of persons involved in providing information
          personal effects owned by you, your offic-                 our liability under this Coverage Extension
          ers, your partners or "members", your                      will not be increased.
          "managers" or your employees, including                    This Coverage Extension does not apply to:
          temporary or leased employees. This ex-                   (1) you;
          tension does not apply to:
                                                                    (2) your family members; or
         (1) Tools or equipment used in your busi-
              ness; or                                              (3) your employees, volunteers or inde-
                                                                         pendent contractors.
         (2) Loss or damage by theft.
                                                                     The limit of insurance provided for this
          The most we will pay for loss or damage                    Coverage Extension is in addition to Para-
          under this Extension is $25,000 at each de-                graph C. Limits Of Insurance.
          scribed premises.
                                                                     Paragraph D. Deductibles does not apply
          The limit of insurance provided for this                   to this Coverage Extension.
          Coverage Extension is in addition to Para-
          graph C. Limits of Insurance.                          h. Outdoor Signs
      Paragraph D. Deductibles does not apply to                    (1) Detached Outdoor Signs
      this Coverage Extension.                                           We will pay for loss or damage to any
  16. Under the Valuable Papers and Records                              detached outdoor sign permanently
      Paragraph A.6.e.(3) is deleted and replaced                        fixed in place as a result of a Covered
      by:                                                                Cause of Loss.
     (3) The most we will pay under this Coverage                        The most we will pay for loss or damage
          Extension for loss or damage to "valuable                      under this Coverage Extension is
          papers and records" in any one occurrence                      $10,000 at each described premises.
          at each described premises is $250,000.                        The limit of insurance provided for this
          For "valuable papers and records" not at                       Coverage Extension is in addition to
          the described premises, the most we will                       Paragraph C. Limits Of Insurance.
          pay is $5,000.                                            (2) Attached Outdoor Signs
          The limit of insurance provided for this                       Attached outdoor signs are added as
          Coverage Extension is in addition to Para-                     Covered Property – Buildings (Para-
          graph C. Limits of Insurance.                                  graph A.1.a.) or Covered Property –
          Paragraph D. Deductibles applies to this                       Business Personal Property (Paragraph
          Coverage Extension.                                            A.1.b.).
  17. Under Accounts Receivable Paragraph                                Paragraph C.2. Limits Of Insurance is
      A.6.f.(2) is deleted and replaced by:                              deleted.
     (2) The most we will pay under this Coverage                    Paragraph D. Deductibles, Item 1. applies
          Extension for loss or damage in any one                    to this Coverage Extension.
          occurrence at each described premises is                i. Outdoor Fences
          $250,000.
                                                                     Outdoor fences are added as Covered
          For accounts receivable not at the de-                     Property – Buildings (Paragraph A.1.a.) or
          scribed premises, the most we will pay is                  Covered Property – Business Personal
          $5,000.                                                    Property (Paragraph A.1.b.).
          The limit of insurance provided for this                   Paragraph D. Deductibles applies to this
          Coverage Extension is in addition to Para-                 Coverage Extension.
          graph C. Limits of Insurance.

                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 10 of 18              Contains material copyrighted by ISO, with its permission.           WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 95 of 144 PageID #:134


     j. Property At Fairs Or On Exhibition                         Coverage 2 – Demolition Cost Coverage
        You may extend the insurance provided by                   With respect to the building that has sus-
        this policy to apply to your covered Busi-                 tained covered direct physical damage, we
        ness Personal Property while at any fair or                will pay the cost to demolish and clear the
        exhibition not located within 1000 feet of                 site of undamaged parts of the same build-
        the described premises. This Coverage Ex-                  ing, as a consequence of a requirement to
        tension does not apply to fine arts or your                comply with an ordinance or law that re-
        salespersons samples.                                      quires demolition of such undamaged
        The most we will pay for loss or damage                    property.
        under this Coverage Extension is $50,000.                  Paragraph E.5.d. Loss Payment Property
        The limit of insurance provided for this                   Loss Condition does not apply to Demoli-
        Coverage Extension is in addition to Para-                 tion Cost Coverage.
        graph C. Limits Of Insurance.                              Coverage 3 – Increase Cost of
        Paragraph D. Deductibles applies to this                   Construction Coverage
        Coverage Extension.                                        With respect to the building that has sus-
     k. Change in Temperature or Humidity                          tained covered direct physical damage, we
                                                                   will pay for the increased cost to:
        We will pay for loss or damage to Covered
        Property as a result of change in tempera-                (1) Repair or reconstruct damaged portions
        ture or humidity due to direct physical dam-                   of that building; and/or
        age to building or equipment, only while                  (2) Reconstruct or remodel undamaged
        such equipment is at the described premis-                     portions of that building, whether or not
        es. The damage to the building or equip-                       demolition is required;
        ment must have been caused by a Covered                    when the increased cost is a consequence
        Cause of Loss.                                             of a requirement to comply with the mini-
        This Coverage Extension supersedes ex-                     mum standards of the ordinance or law.
        clusion B.2.l.(7)(b).                                      However:
        The most we will pay for loss or damage                   (1) This coverage applies only if the re-
        under this Coverage Extension is $50,000                       stored or remodeled property is intend-
        at each described premises for Covered                         ed for similar occupancy as the current
        Property other than Electronic Data Pro-                       property, unless such occupancy is not
        cessing Equipment and Software, and Fine                       permitted by zoning or land use ordi-
        Arts coverage afforded by the applicable                       nance or law.
        Coverage Extension.
                                                                  (2) We will not pay for the increased cost of
        Business Income or Extra Expense does                          construction if the building is not re-
        not apply to this Coverage Extension.                          paired, reconstructed or remodeled.
        The limit of insurance provided for this                   Paragraph E.5.d. Loss Payment Property
        Coverage Extension is in addition to Para-                 Loss Condition does not apply to the In-
        graph C. Limits Of Insurance.                              creased Cost Of Construction Coverage.
        Paragraph D. Deductibles applies to this                   Coverage 4 – Increased Period of
        Coverage Extension.                                        Restoration
     l. Ordinance or Law Coverage                                 (1) If a Covered Cause of Loss occurs to
        If Replacement Cost Coverage is provided                       property at the premises described in
        for a covered Building damaged by a Cov-                       the Declarations, coverage is extended
        ered Cause of Loss, we will pay:                               to include the amount of actual and
        Coverage 1 – Coverage for Loss to the                          necessary loss you sustain during the
        Undamaged Portion of the Building                              increased period of suspension of your
                                                                       “operations” caused by or resulting from
        If a Covered Cause of Loss occurs to cov-                      a requirement to comply with any ordi-
        ered Building, with respect to the building                    nance or law that:
        that has sustained direct physical damage,
        we will pay under Coverage 1 for the loss in                  (a) Regulates the construction or repair
        value of the undamaged portion of the                              of any property;
        building as a consequence of a requirement                    (b) Requires the tearing down of parts of
        to comply with an ordinance or law that re-                        any property not damaged by a Cov-
        quires demolition of undamaged parts of                            ered Cause of Loss; and
        the same building.                                            (c) Is in force at the time of loss.

                                 West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
WB 1537 01 18            Contains material copyrighted by ISO, with its permission.             Page 11 of 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 96 of 144 PageID #:135



         However, coverage is not extended under                         (a) The amount you actually spend to
         this coverage to include loss caused by or                           repair, rebuild, or reconstruct the
         resulting from the enforcement of or com-                            building, but not for more than the
         pliance with any ordinance or law which re-                          amount it would cost to restore the
         quires any insured or others to test for,                            building on the same premises and
         monitor, clean up, remove, contain, treat,                           to the same height, floor area, style
         detoxify or neutralize, or in any way re-                            and comparable quality of the origi-
         spond to, or assess the effects of "pollu-                           nal property insured; or
         tants".                                                         (b) The Limit of Insurance shown in the
        (2) The Period Of Restoration definition is                           Declarations as applicable to the
             replaced by the following:                                       covered building.
             “Period Of Restoration” means the peri-                 (2) If the property is not repaired or re-
             od of time that:                                             placed we will not pay more than the
            (a) Begins immediately after the time of                      lesser of:
                 direct physical loss or damage                          (a) The actual cash value of the building
                 caused by or resulting from any                              at the time of loss; or
                 Covered Cause of Loss at the de-                        (b) The Limit of Insurance shown in the
                 scribed premises; and                                        Declarations as applicable to the
            (b) Ends on the earlier of:                                       covered building.
                 (i) The date when the property at                    The insurance provided by Coverage 1
                     the described premises should be                 does not increase Paragraph C. Limits Of
                     repaired, rebuilt or replaced with               Insurance.
                     reasonable speed and similar                     Coverage 2 – Demolition Cost Coverage
                     quality; or
                                                                      Loss payment under Coverage 2 – Demoli-
                (ii) The date when business is re-                    tion Cost Coverage will be determined as
                     sumed at a new permanent loca-                   follows:
                     tion.
                                                                      We will not pay more than the lesser of the
             “Period of restoration” includes any in-                 following:
             creased period required to repair or re-
             construct the property to comply with the               (1) The amount you actually spend to de-
             minimum standards of any ordinance or                        molish and clear the site of the de-
             law, in force at the time of loss, that reg-                 scribed premises; or
             ulates the construction or repair, or re-               (2) 10% of the Limit of Insurance that ap-
             quires the tearing down of any property                      plies to the covered building(s); or
             The expiration date of this policy will not             (3) $50,000.
             cut short the “period of restoration”.                   The insurance provided by Coverage 2
         Loss Payment                                                 does not increase Paragraph C. Limits Of
         Coverage 1 – Coverage for Loss to the                        Insurance.
         Undamaged Portion of the Building                            Coverage 3 – Increased Cost Of
         When there is a loss in value of an undam-                   Construction Coverage
         aged portion of a building to which Cover-                   Loss payment under Coverage 3 – In-
         age 1 applies, the loss payment for that                     creased Cost of Construction Coverage will
         building, including damaged and undam-                       be determined as follows:
         aged portions, will be determined as fol-
                                                                     (1) We will not pay under Coverage 3:
         lows:
                                                                         (a) Until the property is actually repaired
        (1) If the property is repaired or replaced on
                                                                              or replaced at the same or another
             the same or another premises, we will
                                                                              premises; and
             not pay more than the lesser of:
                                                                         (b) Unless the repairs or replacement is
                                                                              made as soon as reasonably possi-
                                                                              ble after the loss or damage, not to
                                                                              exceed two years. We may extend
                                                                              this period in writing during the two
                                                                              years.



                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 12 of 18               Contains material copyrighted by ISO, with its permission.             WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 97 of 144 PageID #:136


       (2) If the building is repaired or replaced at                  (a) Regulates the demolition, construc-
             the same premises, or if you elect to re-                     tion or repair of buildings, or estab-
             build at another premises, the most we                        lishes zoning or land use require-
             will pay under Coverage 3 is the lesser                       ments at the described premises;
             of:                                                           and
            (a) The increased cost of construction at                  (b) Is in force at the time of the loss.
                 the same premises; or                                  But coverage under this Coverage Ex-
            (b) The Limit of Insurance shown in the                     tension applies only in response to the
                 Declarations as applicable to the                      minimum requirements of the ordinance
                 covered building; or                                   or law. Losses and costs incurred in
            (c) $50,000.                                                complying with recommended actions or
                                                                        standards that exceed actual require-
       (3) If the ordinance or law requires reloca-                     ments are not covered under this Cov-
             tion to another premises, the most we                      erage Extension.
             will pay under Coverage 3 is the lesser
             of:                                                   (2) The building sustains direct physical
                                                                        damage:
            (a) The increased cost of construction at
                 the new premises; or                                  (a) That is covered under this policy and
                                                                           as a result of such damage you are
            (b) The Limit of Insurance shown in the                        required to comply with the ordi-
                 Declarations as applicable to the                         nance or law; or
                 covered building; or
                                                                       (b) That is covered under this policy and
            (c) $50,000.                                                   direct physical damage that is not
        The insurance provided by Coverage 3                               covered under this policy, and as a
        does not increase Paragraph C. Limits of                           result of the building damage in its
        Insurance.                                                         entirety you are required to comply
                                                                           with the ordinance or law.
        The terms of this coverage apply separately
        to each building to which this coverage ap-                    (c) But if the damage is not covered
        plies.                                                             under this policy, and such damage
                                                                           is the subject of the ordinance or
        We will not pay for loss due to any ordi-
                                                                           law, then there is no coverage under
        nance or law that:
                                                                           this Coverage Extension even if the
       (1) You were required to comply with before                         building has also sustained covered
             the loss, even if the building was un-                        direct physical damage.
             damaged; and
                                                                   (3) In the situation described in (2)(b)
       (2) You failed to comply with.                                   above, we will not pay the full amount of
        We will not pay for enforcement of or com-                      loss otherwise payable under the terms
        pliance with any ordinance or law which re-                     of Coverages 1, 2, 3 and/or 4 of this
        quires the demolition, repair, replacement,                     Coverage Extension. Instead, we will
        reconstruction, remodeling or remediation                       pay a proportion of such loss, meaning
        of property due to contamination by "pollu-                     the proportion that the covered direct
        tants" or due to the presence, growth, pro-                     physical damage bears to the total direct
        liferation, spread or any activity of "fungi",                  physical damage.
        wet rot or dry rot; or                                      However, if the covered direct physical
        The costs associated with the enforcement                   damage alone would have resulted in a re-
        of or compliance with any ordinance or law                  quirement to comply with the ordinance or
        which requires any insured or others to test                law, then we will pay the full amount of the
        for, monitor, clean up, remove, contain,                    loss otherwise payable under terms of
        treat, detoxify or neutralize, or in any way                Coverages 1, 2, 3 and /or 4 of this Cover-
        respond to, or assess the effects of “pollu-                age Extension.
        tants”, "fungi", wet rot or dry rot.                        To the extent that the Ordinance Or Law
        Application Of Coverage(s)                                  Exclusion might conflict with the coverage
                                                                    provided under this endorsement, the Ordi-
        Coverage 1, 2, 3, and/or 4 apply only if both               nance Or Law Exclusion does not apply to
        (1) and (2) are satisfied and are then sub-                 such coverage.
        ject to the qualifications set forth in (3).
       (1) The ordinance or law:



                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1537 01 18             Contains material copyrighted by ISO, with its permission.             Page 13 of 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 98 of 144 PageID #:137



     m. Fine Arts                                                    The most we will pay for loss or damage
        You may extend the insurance that applies                    under this Coverage Extension is $25,000
        to Business Personal Property to apply to                    at each described premises.
        "fine arts".                                                 The limit of insurance provided for this
        "Fine arts" means paintings; etchings; pic-                  Coverage Extension is in addition to Para-
        tures; tapestries; rare or art glass; art glass              graph C. Limits of Insurance.
        windows; valuable rugs; statuary; sculp-                     Paragraph D. Deductibles applies to this
        tures; "antique" furniture; "antique" jewelry;               Coverage Extension.
        bric-a-brac; porcelains; and similar property             n. Property in the Custody of Sales
        of rarity, historical value, or artistic merit.              Representatives
        "Antique" means an object having value                       You may extend the insurance provided by
        because its:                                                 this policy to apply to your covered Busi-
       (1) craftsmanship is in the style or fashion                  ness Personal Property in the care, custody
            of former times; and                                     or control of a sales representative and not
       (2) age is 100 years old or older                             located within 1000 feet of the premises
                                                                     described in the Declarations.
        We will not pay for loss or damage caused
        by processing of or work upon the covered                    The most we will pay for loss or damage
        property including repairs or restoration.                   under this Coverage Extension is $25,000.
        In the event of a total loss to "fine arts", the             The limit of insurance provided by this Cov-
        value will be based on the actual cash val-                  erage Extension is in addition to Paragraph
        ue at the time of the loss.                                  C. Limits Of Insurance.
        In the event of a partial loss or damage to                  Paragraph D. Deductibles applies to this
        "fine arts" the value will be based on:                      Coverage Extension.
       (1) The cost to repair or restore the covered              o. Portable Tools
            "fine arts" to the condition immediately                 We cover your portable tools and equip-
            before the loss or damage; and                           ment and those of your employees. This in-
       (2) the "diminished value" of the covered                     cludes their containers, spare parts and ac-
            "fine arts" that results from partial loss or            cessories. We also cover similar property
            damage.                                                  that belongs to others and for which you
                                                                     are liable. Coverage is provided while tools
        "Diminished value" means the reduced val-                    are on or off premises.
        ue of the "fine arts" based on the difference
        between the value of the covered "fine arts"                 We do not cover:
        before the loss or damage and the fair mar-                 (1) Property that is held for sale.
        ket value of the "fine arts" after the loss or              (2) Property that you rent to others.
        damage has been repaired and the "fine
        arts" restored.                                             (3) Building materials or other materials and
                                                                         supplies.
        The cost to repair or restore plus the
        amount of the "diminished value" will not                   (4) Plans, blueprints, designs or specifica-
        exceed the value the pair or set had prior to                    tions.
        the loss.                                                    We will pay up to $25,000 in any one oc-
        If a covered loss to "fine arts" involves a                  currence for loss or damage to portable
        pair or set and part of the pair or set is un-               tools, but not more than $5,000 to you or
        damaged:                                                     any employee. Coverage is provided on an
                                                                     Actual Cash Value basis.
       (1) you may surrender the undamaged part
            of the pair or set to us, and the covered                The limit provided is the only limit available
            loss will be valued on the basis of a total              for the described coverage and cannot be
            loss to the entire pair or set; or                       combined or added to any other coverage
                                                                     extension under this endorsement.
       (2) you may keep the undamaged part of
            the pair or set, and the covered loss will               The limit of insurance provided for this
            be valued on the basis of a partial loss                 Coverage Extension is in addition to Para-
            to the entire pair or set.                               graph C. Limits of Insurance.
        You must take all reasonable steps to pro-                   Paragraph D. Deductibles applies to this
        tect covered property at and after an in-                    Coverage Extension.
        sured loss to avoid further loss.

                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 14 of 18               Contains material copyrighted by ISO, with its permission.            WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 99 of 144 PageID #:138


     p. Lock Replacement                                            Foreign Transit And Location Coverage
        We will pay to re-key, repair or replace                    We cover direct physical loss to your "port-
        locks when there has been direct physical                   able computers" including preinstalled
        loss or damage to the corresponding keys                    "programs and applications" while tempo-
        by a Covered Cause of Loss.                                 rarily at a foreign location or in transit to or
        This coverage does not apply to:                            from a temporary foreign location outside
                                                                    the coverage territory.
       (1) Keys to motor vehicles, trailers or any
            motorized land conveyances whether or                   We do not cover your "portable computers"
            not subject to motor vehicle registration.              or preinstalled "programs and applications"
                                                                    that are:
       (2) Direct physical loss or damage to keys
            entrusted to any person who is not an                  (1) Shipped via mail;
            "insured".                                             (2) You are required to provide a negotiable
       (3) Wear and tear.                                               ocean cargo policy or certificate to any
                                                                        seller, buyer, or bank; or
        The most we will pay under this Coverage
        Extension in any one occurrence is $2,500.                 (3) The property is shipped to or is located
                                                                        in a country that is the subject of a trade
        The limit of insurance provided for this                        embargo, economic sanctions, or other
        Coverage Extension is in addition to Sec-                       trade restrictions by the government of
        tion C. Limits Of Insurance.                                    the United States of America.
        Section D. Deductibles does not apply to                    The most we pay for loss to portable com-
        this Coverage Extension.                                    puters described above in any one occur-
     q. Electronic Data Processing Equipment                        rence while overseas is $5,000. This limit is
        And Software                                                separate from, and not part of, the Electron-
                                                                    ic Data Processing Equipment And Soft-
        You may extend the insurance that applies
                                                                    ware Coverage Extension limit.
        to Your Business Personal Property to ap-
        ply to your electronic data processing                      Valuation
        "equipment" and "software".                                (1) The value of "hardware" that is replaced
        We cover direct physical loss or damage                         will be based on the cost of replacing
        caused by a Covered Cause Of Loss to the                        the "hardware" with new equipment that
        following property:                                             is functionally comparable to the "hard-
                                                                        ware" that is being replaced. The value
       (1) "Hardware"
                                                                        of "hardware" that is not repaired or re-
       (2) "Software"                                                   placed will be based on the actual cash
            We cover the cost of research or other                      value at the time of the loss (with a de-
            expenses necessary to reproduce, re-                        duction for depreciation). In no event will
            place, or restore lost files or codes on                    we pay more than the reasonable cost
            lost or damaged "data records" only if                      of restoring partially damaged "hard-
            the cost of research or other expenses                      ware" to its condition directly prior to the
            necessary to reproduce, replace, or re-                     damage.
            store lost files or codes are incurred due             (2) The value of "programs and applica-
            to a direct physical loss caused by a                       tions" will be based on the cost to rein-
            Covered Cause Of Loss to "data rec-                         stall the "programs or applications" from
            ords".                                                      the licensed discs that were originally
       (3) "Telecommunications equipment"                               used to install the programs or applica-
                                                                        tions. If the original licensed discs are
       (4) "Reproduction equipment"                                     lost, damaged, or can no longer be ob-
        Electrical and Power Supply                                     tained, the value of "programs and ap-
        Disturbance                                                     plications" will be based on the cost of
        We cover direct physical loss to covered                        the most current version of the "pro-
        property caused by "electrical disturbance",                    grams or applications".
        or "power supply disturbance".
        Mechanical Breakdown Coverage
        We pay for loss to covered property caused
        by "mechanical breakdown".




                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1537 01 18             Contains material copyrighted by ISO, with its permission.               Page 15 of 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 100 of 144 PageID #:139



        (3) The value of "data records" will be                      (2) "Computer virus" means the introduction
            based on the cost of reproduction from                       of any malicious, self-replicating elec-
            duplicate copies. The cost or reproduc-                      tronic data processing code or other
            tion includes, but is not limited to, the                    code:
            cost of labor to copy or transcribe from                    (a) into "hardware", "software", or Web
            duplicate copies. If duplicate copies do                          site server, and
            not exit, the value of "data records" will
            be based on the cost of research or oth-                    (b) that is intended to result in, but is not
            er expenses necessary to reproduce,                               limited to:
            replace or restore lost files, documents,                         (i) deletion, destruction, generation,
            or records.                                                           or modification of "software",
        (4) The value of "media" will be based on                            (ii) alteration, contamination, corrup-
            the cost to repair or replace the "media"                             tion, degradation or destruction of
            with material of the same kind or quality.                            the integrity, quality or perfor-
        (5) The value of "telecommunications                                      mance of "software",
            equipment" and "reproduction equip-                             (iii) damage, destruction, inadequa-
            ment" will be based on the replacement                                cy, malfunction, degradation or
            cost without any deduction for deprecia-                              corruption of any “hardware”,
            tion.                                                                 Web site server, or “media” used
         The following Definitions apply to Electronic                            with "hardware" or Web site
         Data Processing Equipment and Software                                   server; or
         Coverage in addition to the Building and                           (iv) denial of access to or denial of
         Personal Property Coverage form, Condo-                                  services from your "hardware",
         minium Association Coverage Form and                                     Web site server or your computer
         Condominium Commercial Unit Owners                                       network.
         Coverage Form definitions.
                                                                     (3) "Data records", means files, documents
        (1) "Computer hacking" means an unau-                            and information in an electronic format
            thorized intrusion:                                          and that are stored on "media".
           (a) by an individual or group of individu-                (4) "Electrical disturbance" means electrical
                 als, whether employed by you or not,                    or magnetic damage, disturbance of
                 into "hardware", "software", or a                       electronic recordings, or erasure of elec-
                 computer network; and                                   tronic recordings.
           (b) that results in but is not limited to:                (5) "Hardware" means a network of elec-
                 (i) deletion, destruction, generation,                  tronic machine components (micropro-
                     or modification of "software";                      cessors) capable of accepting instruc-
                                                                         tions and information, processing the
                (ii) alteration, contamination, corrup-                  information according to the instructions,
                     tion, degradation, or destruction                   and producing desired results.
                     of the integrity, quality, or perfor-
                     mance of "software";                               (a) "Hardware" includes but is not lim-
                                                                              ited to:
               (iii) observation, scanning, or copying
                     of "data records", "programs and                         (i) personal computers and work
                     applications", and proprietary                               stations;
                     programs;                                               (ii) laptops, palmtops, notebook PCs,
               (iv) damage, destruction, inadequa-                                other portable computer devices
                     cy, malfunction, degradation, or                             and accessories including, but
                     corruption of any "hardware",                                not limited to, multimedia projec-
                     Web site server, or "media" used                             tors; and
                     with "hardware" or Web site                            (iii) peripheral      data    processing
                     server, or                                                   equipment, including but not lim-
                (v) denial of access to or denial of                              ited to, printers, keyboards, moni-
                     services from your "hardware",                               tors, and modems.
                     Web site server or your computer
                     network.




                                    West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 16 of 18               Contains material copyrighted by ISO, with its permission.             WB 1537 01 18
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 101 of 144 PageID #:140


          (b) "Hardware" does not include:                              We do not pay for loss or damage that is
                (i) "software",                                         caused by or results from any direct or
                                                                        indirect loss or damage; or loss of ac-
               (ii) "telecommunications equipment";                     cess, loss of use, or loss of functionality
                    and                                                 caused by a "computer virus" or by
              (iii) "reproduction equipment".                           "computer hacking".
       (6) "Mechanical breakdown" means the                             The most we will pay for loss or damage
           malfunction or failure of moving or elec-                    under this Coverage Extension is
           tronic parts, component failure, faulty in-                  $25,000 at each described premises.
           stallation or blowout.                                   The limit of insurance provided for this
       (7) "Media" means processing, recording,                     Coverage Extension is in addition to Sec-
           or storage media used with "hardware".                   tion C. Limits Of Insurance.
           This includes but is not limited to films,               Section D. Deductibles applies to this
           tapes, cards, discs, drums, cartridges,                  Coverage Extension.
           or cells.
                                                         B. Under Paragraph B. Exclusions, Paragraph 1.e.
       (8) "Portable computers" means laptops,              Utility Services is deleted and replaced by:
           palmtops, notebook PCs, other portable
           computer devices and accessories in-                 e. Utility Services
           cluding but not limited to, multimedia                   The failure of power, communication, water
           projectors.                                              or other utility service supplied to the de-
       (9) "Power supply disturbance" means                         scribed premises, however caused, if the
           interruption of power supply, power                      failure:
           surge, blackout or brownout.                            (1) Originates away from the described
      (10) "Programs and applications" means                            premises; or
           operating programs and applications                     (2) Originates at the described premises,
           that you purchase and that are:                              but only if such failure involves equip-
                (i) stored on "media"; or                               ment used to supply the utility service to
                                                                        the described premises from a source
               (ii) pre-installed and stored in "hard-                  away from the described premises.
                    ware".
                                                                    Failure of any utility service includes lack of
      (11) "Reproduction equipment" means a                         sufficient capacity and reduction in supply.
           network of equipment and software de-
           signed for the scanning, copying, stor-                  Loss or damage caused by a surge of pow-
           age and retrieval of paper documents.                    er is also excluded, if the surge would not
                                                                    have occurred but for an event causing a
      (12) "Software" means "media", "data rec-                     failure of power.
           ords", "programs and applications".
           "Software" does not mean Web site                        But if failure or surge of power, or the fail-
           software.                                                ure of communication, water or other utility
                                                                    service, results in a Covered Cause of
      (13) "Telecommunications             equipment"               Loss, we will pay for the loss or damage
           means telephone components and                           caused by that Covered Cause of Loss.
           equipment used for the transmission of                   This exclusion does not apply to loss or
           communications.                                          damage to "computer(s)" and "electrical da-
           "Telecommunications equipment" in-                       ta" including destruction or corruption of
           cludes but is not limited to:                            "electronic data". We will also pay for loss
                                                                    or damage resulting from direct physical
          (a) telephone switchgear (including PBX
                systems):                                           loss or damage by a covered cause of loss
                                                                    to “water supply property”, “communication
          (b) telephone operating programs, relat-                  supply property”, or “power supply proper-
                ed software;                                        ty”, other than overhead transmission, sub-
          (c) facsimile transmission equipment;                     transmission or communication lines, not
                                                                    on the described premises.
          (d) video conferencing equipment; and
          (e) other related hardware (including
                computers dedicated to voice mail).




                                  West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 1537 01 18             Contains material copyrighted by ISO, with its permission.               Page 17 of 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 102 of 144 PageID #:141



         We will only pay for loss of Business In-                      (a) Communication transmission lines,
         come and/or Extra Expense at the de-                                including fiber optic transmission
         scribed premises immediately after the in-                          lines;
         terruption of service caused to the                            (b) Coaxial cables; and
         described premises. The interruption must
         result from direct physical loss or damage                     (c) Microwave radio relays except satel-
         by a Covered Cause of Loss to the "water                            lites.
         supply property", "wastewater removal                      (4) “Power Supply Property” meaning the
         property", "communication supply property"                      following types of property supplying
         or "power supply property", other than                          electricity, steam or gas to the described
         overhead transmission, sub-transmission or                      premises:
         communication lines, not on the described
                                                                        (a) Utility generating plants;
         premises.
                                                                        (b) Switching stations;
         Communication services include but are not
         limited to service relating to Internet access                 (c) Substations;
         or access to any electronic, cellular or sat-                  (d) Transformers; and
         ellite network.
                                                                        (e) Transmission lines.
         For purposes of this provision:
                                                                     Transmission lines includes all lines which
        (1) “Water Supply Property” meaning the                      serve to transmit communication service or
              following types of property supplying                  power, including lines which may be identi-
              water to the described premises:                       fied as distribution lines.
             (a) Pumping stations; and                               The insurance provided by this coverage
            (b) Water mains.                                         does not increase Paragraph C. Limits Of
                                                                     Insurance.
        (2) "Wastewater Removal Property" mean-
              ing a utility system for removing                      Paragraph D. Deductibles applies to this
              wastewater and sewage from the de-                     coverage.
              scribed premises, other than a system        C. Under Paragraph C. Limits Of Insurance, Para-
              designed primarily for draining storm           graph 5.a. Business Personal Property Limit –
              water. The utility property includes sew-       Seasonal Increase is deleted and replaced by:
              er mains, pumping stations and similar
              equipment for moving the effluent to a          5. Business Personal Property Limit –
              holding, treatment or disposal facility,           Seasonal Increase
              and includes such facilities.                      a. Subject to Paragraph 5.b., the Limit of
              Coverage does not apply to interruption                Insurance for Business Personal Property
              in service caused by or resulting from a               will automatically increase by 50% to pro-
              discharge of water or sewage due to                    vide for seasonal variations.
              heavy rainfall or flooding.                        This section does not apply to property cov-
        (3) “Communication          Supply     Property”         ered on a blanket basis.
              meaning property supplying communi-
              cation services, including telephone, ra-
              dio, microwave or television services to
              the described premises, such as:




                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 18 of 18              Contains material copyrighted by ISO, with its permission.             WB 1537 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 103 of 144 PageID #:142



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           AMENDMENT – LIQUOR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

Paragraph 1.c. Exclusions of Section II – Liability is                 (b) Providing or failing to provide transpor-
replaced by the following:                                                 tation with respect to any person that
    c. Liquor Liability                                                    may be under the influence of alcohol;
       "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily in-
       any insured may be held liable by reason of:                jury" or "property damage", involved that which
                                                                   is described in Paragraph (1), (2) or (3) above.
      (1) Causing or contributing to the intoxication of
          any person including causing or contrib-                 This exclusion applies only if you:
          uting to the intoxication of any person be-             (1) Manufacture, sell or distribute alcoholic
          cause alcoholic beverages were permitted                      beverages; or
          to be brought on your premises, for con-                (2) Serve or furnish alcoholic beverages for a
          sumption on your premises;                                    charge whether or not such activity:
      (2) The furnishing of alcoholic beverages to a                   (a) Requires a license;
          person under the legal drinking age or un-
          der the influence of alcohol; or                             (b) Is for the purpose of financial gain or
                                                                           livelihood; or
      (3) Any statute, ordinance or regulation relating
          to the sale, gift, distribution or use of alco-         (3) Permit any person to bring alcoholic bever-
          holic beverages.                                              ages on your premises, for consumption on
                                                                        your premises.
       This exclusion applies even if the claims allege
       negligence or other wrongdoing in:
         (a) The supervision, hiring, employment,
              training or monitoring of others by an in-
              sured; or




                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
WB 1718 01 18                Contains material copyrighted by ISO, with its permission.                Page 1 of 1
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 104 of 144 PageID #:143


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       BUSINESSOWNERS AMENDMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

Section I – Property is amended as follows:                             (b) We will only pay for loss of Business
A. Paragraph A.5. Additional Coverages is amend-                            Income that you sustain during the
   ed as follows:                                                           “period of restoration” and that oc-
                                                                            curs within 12 consecutive months
   1. Paragraph 5.f.(1) Business Income is re-                              after the date of direct physical loss
      placed by the following:                                              or damage.
       f. Business Income                                               (c) Business Income means the:
         (1) Business Income                                                (i) Net Income (Net Profit or Loss
            (a) We will pay for the actual loss of                              before income taxes) that would
                Business Income you sustain due to                              have been earned or incurred if
                the necessary suspension of your                                no physical loss or damage had
                “operations” during the “period of                              occurred, but not including any
                restoration”. The suspension must                               Net Income that would likely have
                be caused by direct physical loss of                            been earned as a result of an in-
                or damage to property at the de-                                crease in the volume of business
                scribed premises. The loss or dam-                              due to favorable business condi-
                age must be caused by or result                                 tions caused by the impact of the
                from a Covered Cause of Loss. With                              Covered Cause of Loss on cus-
                respect to loss of or damage to per-                            tomers or on other businesses;
                sonal property in the open or per-                              and
                sonal property in a vehicle, the de-                       (ii) Continuing normal operating
                scribed premises include the area                               expenses incurred, including pay-
                within 100 feet of such premises.                               roll.
                With respect to the requirements set          2. The following is added to Paragraph A.5. –
                forth in the preceding paragraph, if              Additional Coverages:
                you occupy only part of a building,
                your premises mean:                           Removal Permit
                 (i) The portion of the building which        If Covered Property is removed to a new location
                     you rent, lease or occupy;               that has been added by a policy change to this
                                                              policy, you may extend this insurance to include
                (ii) The area within 100 feet of the          that Covered Property at each location during the
                     building or within 100 feet of the       removal. Coverage at each location will apply in
                     premises described in the Decla-         the proportion that the value at each location
                     rations, whichever distance is           bears to the value of all Covered Property being
                     greater (with respect to loss or         removed. This permit applies up to 10 days after
                     damage to personal property in           the effective date of the policy change; after that,
                     the open or personal property in         this insurance does not apply at the previous loca-
                     a vehicle); and                          tion.
               (iii) Any area within the building or at
                     the described premises, if that
                     area services, or is used to gain
                     access to, the portion of the
                     building which you rent, lease or
                     occupy.




                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 2077 01 18              Contains material copyrighted by ISO, with its permission.                Page 1 of 2
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 105 of 144 PageID #:144


B. Paragraph A.6. Coverage Extensions is amend-             Example:
   ed as follows:                                            If:      The applicable Limit of Insur-
   1. Paragraph 6.e.(3) Valuable Papers And Rec-                      ance is                              $ 100,000
      ords is replaced by the following:                              The annual percentage in-
     (3) The most we will pay under this Coverage                     crease is                                     8%
          Extension for loss or damage to "valuable                   The number of days since the
          papers and records" in any one occurrence                   beginning of the policy year (or
          at the described premises is $25,000, plus                  last policy change) is                        146
          the Limit Of Insurance for "valuable papers                 The amount of increase is
          and records" shown in the Declarations.                     $100,000 x .08 x 146 ÷ 365 =         $      3,200
          For "valuable papers and records" not at          D. Paragraph D. Deductibles is amended as follows:
          the described premises, the most we will
          pay is $5,000.                                         1. The following is added to Paragraph D.1.
   2. Paragraph 6.f.(2) Accounts Receivable is                       When the occurrence involves loss to more
      replaced by the following:                                     than one item of Covered Property and sepa-
                                                                     rate Limits of Insurance apply, the losses will
     (2) The most we will pay under this Coverage                    not be combined in determining application of
          Extension for loss or damage in any one                    the Deductible. But the Deductible will be ap-
          occurrence at the described premises is                    plied only once per occurrence.
          $25,000, plus the Limit Of Insurance for ac-
          counts receivable shown in the Declara-           E. Paragraph G. Optional Coverages is amended
          tions.                                                 as follows:
          For accounts receivable not at the de-                 1. The following is added to Paragraph G.2.c.(2)
          scribed premises, the most we will pay is                  – Money And Securities:
          $5,000.                                                    However, our limit of liability for any one occur-
C. Paragraph C.4. Building Limit – Automatic In-                     rence is the Limit of Insurance shown in the
   crease is replaced by the following:                              Declarations for “Money” and “Securities” Out-
                                                                     side the Premises for the premises from which
   4. Automatic Increase                                             the messenger or armored motor vehicle initial-
      a. The Limit of Insurance for property to which                ly operates regardless of the number of other
          this Coverage applied will automatically in-               premises served.
          crease by the annual percentage shown in
          the Declarations.
      b. The amount of increase will be:
         (1) The Limit of Insurance that applied on
              the most recent of the policy inception
              date, the policy anniversary date, or any
              other policy change amending the Limit
              of Insurance, by
         (2) The percentage of annual increase
              shown in the Declarations, expressed as
              a decimal (example: 8% is .08), by
         (3) The number of days since the beginning
              of the current policy year or the effective
              date of the most recent policy change
              amending the Limit of Insurance, divided
              by 365.




                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
Page 2 of 2                  Contains material copyrighted by ISO, with its permission.              WB 2077 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 106 of 144 PageID #:145


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               PLUS PAK – BUSINESSOWNERS LIABILITY
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

Unless specifically modified or deleted, all exclusions listed in Section II - Liability, Paragraph B. Exclusions of
the BUSINESSOWNERS COVERAGE FORM apply to the coverage provided by this endorsement.

For the purposes of the coverage provided by this           C. KNOWLEDGE OF OCCURRENCE, CLAIM OR
endorsement, Section II – Liability is amended as              SUIT
follows:                                                       The following is added to Paragraph A.1. Busi-
A. STOP GAP LIABILITY                                          ness Liability:
    The following is added to Paragraph B.1.e. Em-             g. Knowledge that “bodily injury” or “property
    ployer’s Liability:                                           damage” has occurred or knowledge of a claim
    This exclusion does not apply to “bodily injury” to           or suit by an agent or employee of any insured
    an “employee” of the insured arising out of and in            shall not in itself constitute knowledge of the
    the course of employment by the insured, provided             insured unless your partners, executive offic-
    such “employee” is reported and declared under                ers, directors, managers, members or a per-
    the Workers’ Compensation Fund of the State(s)                son, who has been designated by them to re-
    of North Dakota, Ohio, Washington, or Wyoming,                ceive reports of occurrences, offenses, claims
    whichever is applicable as respects such injured              or suits shall have received such notice from
    “employee”.                                                   the agent or employee.
    The insurance provided by this coverage exten-          D. The following is added to Paragraph C. Who Is An
    sion does not apply to:                                    Insured:
     1. Punitive or exemplary damage because of                3. Any organization you newly acquire or form,
        “bodily injury” to an “employee" employed in vi-          other than a partnership, joint venture or limited
        olation of law;                                           liability company, and over which you maintain
                                                                  ownership or majority interest, will qualify as a
     2. “Bodily injury” to an “employee” while em-                Named Insured if there is no other similar in-
        ployed in violation of law with your actual               surance available to that organization. Howev-
        knowledge or the actual knowledge of any of               er:
        your executive officers;
                                                                  a. Coverage under this provision is afforded
     3. Damages arising out of the discharge of, coer-                 only until the 180th day after you acquire or
        cion of, or discrimination against any “employ-                form the organization or the end of the poli-
        ee” in violation of law.                                       cy period, whichever is earlier;
B. COVERAGE EXTENSION - SUPPLEMENTARY                             b. Paragraph A.1. Business Liability does
    PAYMENTS                                                           not apply to:
    Paragraph A.1.f.(1)(b) and A.1.f.(1)(d) are re-                   (1) “Bodily injury” or “property damage” that
    placed by the following:                                               occurred before you acquired or formed
   (b) Up to $1,000 for cost of bail bonds required                        the organization; and
        because of accidents or traffic law violations                (2) “Personal and advertising injury” arising
        arising out of the use of any vehicle to which                     out of an offense committed before you
        Business Liability Coverage for “bodily injury”                    acquired or formed the organization.
        applies. We do not have to furnish these
        bonds.                                                 4. Any person(s) or organization(s) whom you are
                                                                  required to add as an additional insured, but
   (d) All reasonable expenses incurred by the in-                only with respect to liability arising out of the
        sured at our request to assist us in the investi-         ownership, maintenance or use of that part of
        gation or defense of the claim or “suit”, includ-         the premises leased to you.
        ing actual loss of earnings up to $300 a day
        because of time off from work.


                                     West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
WB 2109 SM 01 18             Contains material copyrighted by ISO, with its permission.                Page 1 of 2
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 107 of 144 PageID #:146



      However:                                                1. Required by the contract or agreement; or
      a. The insurance afforded to such additional            2. Available under the applicable Limits Of Insur-
         insured only applies to the extent permitted            ance shown in the Declarations;
         by law; and                                          whichever is less.
      b. If coverage provided to the additional in-           This coverage shall not increase the applicable
         sured is required by a contract or agree-            Limits Of Insurance shown in the Declarations.
         ment, the insurance afforded to such addi-
         tional insured will not be broader than that     E. The following is added to Paragraph E. Liability
         which you are required by the contract or           and Medical Expenses General Conditions:
         agreement to provide for such additional in-        5. Unintentional Failure to Disclose Hazards –
         sured.                                                  Based on our dependence upon your repre-
   With respect to the insurance afforded to these               sentation as to existing hazards, if unintention-
   additional insureds the following additional exclu-           ally you should fail to disclose all such hazards
   sions apply:                                                  at the inception date of your policy, we will not
                                                                 reject liability coverage under this policy based
   This insurance does not apply to:                             solely on such failure.
   1. Any "occurrence" that takes place after you            6. Liberalization – If we adopt any revision that
       cease to be a tenant in the premises leased to            would broaden the coverage under this en-
       you.                                                      dorsement without additional premium, the
   2. Structural alterations, new construction, or               broadened coverage will apply as of the day
       demolition operations performed by or for the             the revision is effective in your state.
       person(s) or organizations(s) who leases the       F. Paragraph F. 3. Liability and Medical Expenses
       premises to you.                                      Definitions is deleted and replaced by:
   With respect to the insurance afforded to these           “Bodily Injury” means bodily injury, sickness, or
   additional insureds, the following is added to Par-       disease sustained by a person. This includes men-
   agraph D. Liability And Medical Expenses Lim-             tal anguish or death resulting from bodily injury,
   its Of Insurance:                                         sickness or disease.
   If coverage provided to the additional insured is
   required by a contract or agreement, the most we
   will pay on behalf of the additional insured is the
   amount of insurance:




                                   West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 2 of 2                Contains material copyrighted by ISO, with its permission.        WB 2109 SM 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 108 of 144 PageID #:147


POLICY NUMBER: A178265                                                                            BUSINESSOWNERS
                                                                                                     WB 80 SM 01 18

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EQUIPMENT BREAKDOWN COVERAGE
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

                                                     SCHEDULE

Coverage
Spoilage Limit               $ 50,000

Deductible
Combined, All Coverages      $

Direct Coverages             $                              (*other conditions, if required, will be shown below)

Indirect Coverages            $
                             or                             hours (*other conditions, if required, will be shown below)
                             or                             Times Average Daily Value

                                                  Other Conditions




A. The following is added to paragraph A.3. Covered                2. The following coverages also apply to the
   Causes of Loss in Section I – Property:                            direct result of an “accident” or "electronic cir-
   Additional Coverage – Equipment Breakdown                          cuitry impairment". However, with respect to
                                                                      coverage 2.h. Service Interruption below, and
   The term Covered Cause of Loss includes the Ad-                    any Dependent Properties coverage provided
   ditional Coverage Equipment Breakdown as de-                       by this policy, coverage will apply only to the
   scribed and limited below. Without an "accident" or                direct result of an "accident" and will not apply
   "electronic circuitry impairment", there is no                     to the direct result of an "electronic circuitry im-
   Equipment Breakdown Coverage.                                      pairment". These coverages do not provide
   1. We will pay for direct physical damage to Cov-                  additional amounts of insurance.
       ered Property that is the direct result of an "ac-             a. Business Income and Extra Expense
       cident" or "electronic circuitry impairment". We
       will consider "electronic circuitry impairment" to                (1) Any insurance provided under the policy
       be physical damage to "covered equipment".                             for Business Income or Extra Expense
                                                                              is extended to the coverage provided by
                                                                              this endorsement.
                                                                         (2) The most we will pay for loss or ex-
                                                                              pense under this coverage is the appli-
                                                                              cable limit for Business Income and Ex-
                                                                              tra Expense.



                                      West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
WB 80 SM 01 18               Contains material copyrighted by ISO, with its permission.                     Page 1 of 8
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 109 of 144 PageID #:148


      b. Data Restoration                                           (2) We will also pay for your reasonable
        (1) We will pay for your reasonable and                         and necessary cost to research, replace
            necessary cost to research, replace and                     and restore lost "electronic data" con-
            restore lost "electronic data".                             tained within "covered equipment" as
                                                                        described under (1) above. This amount
        (2) The most we will pay for loss or ex-                        may not exceed the limit applicable to
            pense under this coverage, including ac-                    Data Restoration coverage.
            tual loss of Business Income you sus-
            tain and necessary Extra Expense you                    (3) The most we will pay for loss, damage
            incur, is $25,000.                                          or expense under this coverage, includ-
                                                                        ing actual loss of Business Income you
      c. Expediting Expenses                                            sustain and necessary Extra Expense
        (1) With respect to your damaged Covered                        you incur, and Data Restoration as de-
            Property, we will pay the reasonable ex-                    scribed in (2) above is the limit for Prop-
            tra cost to:                                                erty Off-Premises coverage, shown in
                                                                        your policy.
           (a) Make temporary repairs; and
           (b) Expedite permanent repairs or per-                 f. Public Relations
                manent replacement.                                 (1) This coverage only applies if you have
        (2) The most we will pay for loss or ex-                        sustained an actual loss of Business In-
            pense under this coverage is $25,000.                       come covered under this endorsement.
                                                                    (2) We will pay for your reasonable costs
      d. Hazardous Substances
                                                                        for professional services to create and
        (1) We will pay your additional cost to repair                  disseminate communications, when the
            or replace Covered Property because of                      need for such communications arises di-
            contamination by a “hazardous sub-                          rectly from the interruption of your busi-
            stance”. This includes the additional ex-                   ness. The is communication must be di-
            penses to clean up or dispose of such                       rected to one or more of the following:
            property.
                                                                       (a) The media;
        (2) This does not include contamination of
            "perishable goods" by refrigerant, includ-                 (b) The public; or
            ing but not limited to ammonia, which is                   (c) Your customers, clients or members.
            addressed in 2.i.(1)(b) below. As used                  (3) Such costs must be incurred during the
            in this coverage, additional costs mean                     "period of restoration" or up to 30 days
            those beyond what would have been                           after the "period of restoration" has end-
            payable under this Equipment Break-                         ed.
            down Coverage had no “hazardous
            substance” been involved.                               (4) The most we will pay for loss or ex-
                                                                        pense under this coverage is $5,000.
        (3) The most we will pay for loss, damage
            or expense under this coverage, includ-               g. Resultant Damage to Animals
            ing actual loss of Business Income you                  (1) Any insurance provided under the policy
            sustain and necessary Extra Expense                         for "animals" is extended to the cover-
            you incur, is $25,000.                                      age provided by this endorsement.
      e. Off Premises Equipment Breakdown                           (2) The most we will pay for loss, damage
        (1) We will pay for physical damage to                          or expense under this coverage, includ-
            transportable "covered equipment" that,                     ing actual loss of Business Income you
            at the time of the "accident" or "electron-                 sustain and necessary Extra Expense
            ic circuitry impairment", is not at a cov-                  you incur, is $25,000.
            ered location. As respects this Off Prem-
            ises Equipment Breakdown coverage
            only, the "accident" or "electronic circuit-
            ry impairment" may occur in any country
            except one in which the United States
            has imposed sanctions, embargoes or
            similar restrictions on the provision of
            insurance.




                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 2 of 8                 Contains material copyrighted by ISO, with its permission.          WB 80 SM 01 18
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 110 of 144 PageID #:149


     h. Service Interruption                                      (2) If you are unable to replace the “perish-
        (1) Any insurance provided for Business                        able goods” before its anticipated sale,
            Income, Extra Expense, Data Restora-                       the amount of our payment will be de-
            tion or Spoilage is extended to apply to                   termined on the basis of the sales price
            your loss, damage or expense caused                        of the “perishable goods” at the time of
            by a failure or disruption of service. The                 the “accident” or "electronic circuitry im-
            failure or disruption of service must be                   pairment", less discounts and expenses
            caused by an “accident” to equipment,                      you otherwise would have had. Other-
            including overhead transmission lines,                     wise our payment will be determined in
            that is owned by a utility, landlord, a                    accordance with the Loss Payment con-
            landlord's utility or other supplier who                   dition.
            provides you with any of the following                (3) The most we will pay for loss, damage
            services: electrical power, waste dis-                     or expense under this coverage is
            posal, air conditioning, refrigeration,                    $50,000 unless otherwise shown in the
            heating, natural gas, compressed air,                      above Schedule.
            water, steam, internet access, telecom-      B. The following is added to paragraph B. Exclu-
            munications services, "cloud computing          sions:
            services", wide area networks or data
            transmission. The equipment must meet           All exclusions in the Businessowners Coverage
            the definition of "covered equipment"           Form apply except as modified below and to the
            except that it is not Covered Property.         extent that coverage is specifically provided by this
                                                            endorsement.
        (2) "Cloud computing services" must be
            provided by a professional provider with        1. The following exclusions are modified:
            whom you have a contract.                           a. As respects this endorsement only, the next
        (3) With respect to the Data Restoration                   to the last paragraph in Exclusion B.1.h. is
            portion of this Service Interruption cov-              deleted and replaced with the following:
            erage, coverage will also apply to "data"              However, if excluded loss or damage, as
            stored in the equipment of a provider of               described in paragraph (1) above results in
            "cloud computing services".                            an “accident” or "electronic circuitry impair-
        (4) Service Interruption coverage will not                 ment", we will pay only for the loss, damage
            apply unless the failure or disruption of              or expense caused by such “accident” or
            service exceeds 24 hours immediately                   "electronic circuitry impairment".
            following the "accident". If the interrup-          b. As respects this endorsement only, the last
            tion exceeds 24 hours, coverage will                   paragraph of exclusion B.2.l. is deleted and
            begin at the time of the disruption, and               replaced with the following:
            the applicable deductible will apply.
                                                                   But if an excluded cause of loss that is
        (5) The most we will pay in any "one                       listed in 2.I.(1) through (7) results in an "ac-
            equipment breakdown" for loss, damage                  cident" or "electronic circuitry impairment",
            or expense under this coverage is the                  we will pay for the loss, damage or expense
            applicable limit for Business Income, Ex-              caused by that "accident" or "electronic cir-
            tra Expense, Data Restoration or Spoil-                cuitry impairment".
            age.                                                c. The following is added to exclusions B.2.m.
      i. Spoilage                                                  and B.2.n.:
        (1) We will pay for:                                       We will also pay for direct physical loss or
           (a) Physical damage to “perishable                      damage caused by an "accident" or "elec-
                goods” due to spoilage;                            tronic circuitry impairment".
           (b) Physical damage to “perishable               2. The following exclusions are added:
                goods” due to contamination from                a. We will not pay for loss, damage or ex-
                the release of refrigerant, including              pense caused directly or indirectly by any of
                but not limited to ammonia;                        the following, whether or not caused by or
           (c) Any necessary expenses you incur                    resulting from an "accident" or "electronic
                to reduce the amount of loss under                 circuitry impairment":
                this coverage to the extent that they             (1) Fire, including smoke from a fire;
                do not exceed the amount of loss
                that otherwise would have been
                payable under this coverage.


                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 80 SM 01 18            Contains material copyrighted by ISO, with its permission.                 Page 3 of 8
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 111 of 144 PageID #:150


        (2) Explosion of gas or unconsumed fuel                    c. With respect to Business Income, Extra
            within the furnace of any boiler or fired                 Expense and Service Interruption coverag-
            vessel or within the passages from that                   es, we will also not pay for any increase in
            furnace to the atmosphere;                                loss resulting from an agreement between
        (3) Any other explosion, except as specifi-                   you and your customer or supplier.
            cally covered under this endorsement;                 d. We will not pay for loss, damage or ex-
        (4) Any earth movement, including but not                     pense caused directly or indirectly by the
            limited to earthquake, subsidence, sink-                  following, whether or not caused by or re-
            hole collapse, landslide, earth sinking,                  sulting from an "accident" or "electronic cir-
            tsunami or volcanic action;                               cuitry impairment": Any "fungi", wet rot or
                                                                      dry rot, including and presence, growth,
        (5) Flood, surface water, waves, tides, tidal                 proliferation, spread or any activity of "fun-
            waves, overflow of any body of water, or                  gi", wet rot or dry rot. This includes but is
            their spray, all whether driven by wind or                not limited to, costs arising from clean up,
            not; mudslide or mudflow; or water that                   removal, or abatement of such "fungi", wet
            backs up or overflows from a sewer or                     rot or dry rot. However, this exclusion does
            drain or sump. However, if electrical                     not apply to spoilage of personal property
            "covered equipment" requires drying out                   that is "perishable goods", to the extent that
            because of the above, we will pay for                     such spoilage is covered under Spoilage
            the direct expenses of such drying out                    coverage.
            subject to the applicable Limit of Insur-
            ance and deductible for Building or                    e. Exclusions 2.b.(1), 2.b.(2), 2.b.(3) and
            Business Personal Property, whichever                     2.b.(4) above shall not apply if:
            applies; or                                              (1) The excluded cause of loss occurs away
        (6) Vandalism.                                                    from any covered location and causes
                                                                          an electrical surge or other electrical dis-
      b. Coverage under this endorsement does not                         turbance;
         apply to an "accident" or "electronic circuitry
         impairment" caused by or resulting from:                    (2) Such surge or disturbance is transmitted
                                                                          through utility service transmission lines
        (1) Lightning;                                                    to the covered location and results in an
        (2) Windstorm or hail. However, this exclu-                       "accident" or "electronic circuitry im-
            sion does not apply when:                                     pairment"; and
           (a) "Covered equipment" located within                    (3) The loss, damage or expense caused
                a building or structure sufferers an                      by such surge or disturbance is not cov-
                "accident or "electronic circuitry im-                    ered elsewhere under this policy.
                pairment" that results from wind-          C. Deductible
                blown rain, snow, sand or dust; and
                                                              The deductible in the Declarations applies unless
           (b) The building or structure did not first        a separate Equipment Breakdown deductible is
                sustain wind or hail damage to its            shown in the above Schedule. If a separate
                roof or walls through which the rain,         Equipment Breakdown deductible is shown, the
                snow, sand or dust entered.                   following applies.
        (3) Smoke; aircraft or vehicles; riot or civil        Only as regards Equipment Breakdown Coverage,
            commotion; sprinkler leakage; elevator            provision D. Deductibles is deleted and replaced
            collision;                                        with the following:
        (4) Breakage of glass; falling objects;               1. Deductibles for Each Coverage
            weight of snow, ice or sleet; freezing
            (caused by cold weather); collapse or                  a. Unless the above Schedule indicates that
            molten material;                                          your deductible is combined for all cover-
                                                                      ages, multiple deductibles may apply to any
        (5) A hydrostatic, pneumatic or gas pres-                     "one equipment breakdown".
            sure test of any boiler or pressure ves-
            sel, or an electrical insulation break-               b. We will not pay for loss, damage or ex-
            down test of any type of electrical                       pense under any coverage until the amount
            equipment; or                                             of the covered loss, damage or expense
                                                                      exceeds the deductible amount indicated
        (6) Water or other means used to extin-                       for that coverage in the above Schedule.
            guish a fire.




                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 4 of 8                 Contains material copyrighted by ISO, with its permission.             WB 80 SM 01 18
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 112 of 144 PageID #:151


        We will then pay the amount of loss, dam-                   No reduction shall be made for the Busi-
        age or expense in excess of the applicable                  ness Income not being earned, or in the
        deductible amount, subject to the applicable                number of working days, because of the
        limit.                                                      "accident" or "electronic circuitry impair-
     c. If deductibles vary by type of "covered                     ment" or any other scheduled or unsched-
        equipment" and more than one type of                        uled shutdowns during the period of inter-
        "covered equipment" is involved in any "one                 ruption.
        equipment breakdown", only the highest                      The ADV applies to the Business Income
        deductible for each coverage will apply.                    value of the entire location, whether or not
  2. Direct and Indirect Coverages                                  the loss affects the entire location. If more
                                                                    than one location is included in the valua-
     a. Direct Coverages Deductibles and Indirect                   tion of the loss, the ADV will be the com-
        Coverages Deductibles may be indicated in                   bined value of all affected locations. For
        the above Schedule.                                         purposes of this calculation, the period of
     b. Unless more specifically indicated in the                   interruption may not extend beyond the "pe-
        Schedule:                                                   riod of restoration".
       (1) Indirect Coverages Deductibles apply to                  The number indicated in the Schedule will
            Business Income and Extra Expense                       be multiplied by the ADV as determined
            loss; and                                               above. The result shall be used as the ap-
       (2) Direct Coverages Deductibles apply to                    plicable deductible.
            all remaining loss, damage or expense           4. Percentage of Loss Deductibles
            covered by this endorsement.                       If a deductible is expressed as a percentage of
  3. Application of Deductibles                                loss, we will not be liable for the indicated per-
     a. Dollar Deductibles                                     centage of the gross amount of loss, damage
                                                               or expense (prior to any applicable deductible
        We will not pay for loss, damage or ex-                or coinsurance) insured under the applicable
        pense resulting from any "one equipment                coverage. If the dollar amount of such percent-
        breakdown" until the amount of loss, dam-              age is less than the indicated minimum deduct-
        age or expense exceeds the applicable de-              ible, the minimum deductible will be the appli-
        ductible shown in the Schedule. We will                cable deductible.
        then pay the amount of loss, damage or
        expense in excess of the applicable deduct-      D. Conditions
        ible or deductibles, up to the applicable           1. The following conditions are in addition to the
        Limit of Insurance.                                    Conditions in the Businessowners Coverage
     b. Time Deductible                                        Form.
                                                               a. Suspension
        If a time deductible is shown in the Sched-
        ule we will not be liable for any loss occur-               Whenever “covered equipment” is found to
        ring during the specified number of hours or                be in, or exposed to a dangerous condition,
        days immediately following the "accident" or                any of our representatives may immediately
        "electronic circuitry impairment". If a time                suspend the insurance against loss from an
        deductible is expressed in days, each day                   “accident” or "electronic circuitry impair-
        shall mean twenty-four consecutive hours.                   ment" to that “covered equipment”. This can
     c. Multiple of Average Daily Value (ADV)                       be done by mailing or delivering a written
                                                                    notice of suspension to:
        If a deductible is expressed as a number
        times ADV, that amount will be calculated                  (1) Your last known address; or
        as follows:                                                (2) The address where the "covered equip-
        The ADV (Average Daily Value) will be the                       ment" is located.
        Business Income (as defined in any Busi-                    Once suspended in this way, your insur-
        ness Income coverage that is part of this                   ance can be reinstated only by an en-
        policy) that would have been earned during                  dorsement for that "covered equipment". If
        the period of interruption of business had                  we suspend your insurance, you will get a
        no "accident" or "electronic circuitry impair-              pro rata refund of premium for that "covered
        ment" occurred, divided by the number of                    equipment" for the period of suspension.
        working days in that period.                                But the suspension will be effective even if
                                                                    we have not yet made or offered a refund.




                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
WB 80 SM 01 18            Contains material copyrighted by ISO, with its permission.                Page 5 of 8
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 113 of 144 PageID #:152


      b. Jurisdictional Inspections                                (5) The following property will be valued on
          If any property that is “covered equipment”                    an Actual Cash Value basis:
          under this endorsement requires inspection                    (a) Any property that does not currently
          to comply with state or municipal boiler and                       serve a useful or necessary function
          pressure vessel regulations, we agree to                           for you; and
          perform such inspection on your behalf. We                   (b) Any Covered Property that you do
          do not warrant that conditions are safe or                         not repair or replace within 24
          healthful.                                                         months after the date of the "acci-
   2. As respects this endorsement only. Loss Pay-                           dent" or "electronic circuitry impair-
      ment Condition 5.d. in the Businessowners                              ment".
      Coverage Form is deleted and replaced with                         Actual Cash Value includes deductions
      the following:                                                     for depreciation.
      a. We will determine the value of Covered                    (6) If any one of the following conditions is
          Property as follows:                                           met, property held for sale by you will be
         (1) Except as specified otherwise, our pay-                     valued at the sales price as if no loss or
              ment for damaged Covered Property will                     damage had occurred, less any dis-
              be the smallest of:                                        counts and expenses that otherwise
             (a) The cost to repair the damaged                          would have applied:
                  property;                                             (a) The property was manufactured by
             (b) The cost to replace the damaged                             you;
                  property on the same site; or                        (b) The sales price of the property is
             (c) The amount you actually spend that                          less than the replacement cost of the
                  is necessary to repair or replace the                      property; or
                  damaged property.                                     (c) You are unable to replace the prop-
         (2) The amount of our payment will be                               erty before its anticipated sale.
              based on the most cost-effective means               (7) Except as specifically provided for under
              to replace the function, capacity and                      Date Restoration coverage, "electronic
              remaining useful life of the damaged                       data" and "media" will be valued on the
              property. This may include the use of                      following basis:
              generic, used or reconditioned parts,                     (a) For mass-produced and commercial-
              equipment or property.                                         ly available software, at the replace-
         (3) Except as described in (4) below, you                           ment cost.
              must pay the extra cost of replacing                     (b) For all other "electronic data" and
              damaged property with property of a                            "media", at the cost of blank "media"
              better kind or equality or of a different                      for reproducing the records. We will
              size or capacity.                                              not pay for "data" representing finan-
         (4) Environmental, Safety and Efficiency                            cial records based on the face value
              Improvements                                                   of such records.
              If "covered equipment" requires re-         E. Definitions
              placement due to an "accident" or "elec-       The following definitions are added with respect to
              tronic circuitry impairment", we will pay      this endorsement only:
              your additional cost to replace with
              equipment that is better for the environ-      1. "Accident:
              ment, safer for people or more energy or           a. "Accident" means a fortuitous event that
              water efficient than the equipment being              causes direct physical damage to "covered
              replaced. However, we will not pay to                 equipment". The event must be one of the
              increase the size or capacity of the                  following:
              equipment and we will not pay more
                                                                   (1) Mechanical breakdown, including rup-
              than 150% of what the cost would have                      ture or bursting caused by centrifugal
              been to replace with like kind and quali-                  force;
              ty. This provision does not apply to the
              replacement of component parts or to                 (2) Artificially generated electrical current,
              any property to which Actual Cash Value                    including electric arcing, that disturbs
              applies and does not increase any of the                   electrical devises, appliances or wires;
              applicable limits.



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
Page 6 of 8                Contains material copyrighted by ISO, with its permission.           WB 80 SM 01 18
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 114 of 144 PageID #:153


         (3) Explosion of steam boilers, steam pipes,         5. "Covered equipment"
             steam engines or steam turbines owned               a. "Covered equipment" means Covered
             or leased by you, or operated under                     Property:
             your control;
                                                                    (1) That generates, transmits or utilizes
         (4) Loss or damage to steam boilers, steam                      energy;
             pipes, steam engines or steam turbines
             caused by or resulting from any condi-                 (2) Which, during normal usage, operates
             tion or event inside such equipment; or                     under vacuum or pressure, other than
                                                                         the weight of its contents; or
         (5) Loss or damage to hot water boilers or
             other water heating equipment caused                   (3) If your lease requires you to maintain it,
             by or resulting from any condition or                       air conditioning and heating equipment
             event inside such boilers or equipment.                     that is part of the building or structure
                                                                         you occupy but do not own.
     b. None of the following is an "accident":
                                                                     "Covered equipment" may utilize conven-
         (1) Defect, programming error, program-                     tional design and technology or new or
             ming limitation, computer virus, mali-                  newly commercialized design and technol-
             cious code, loss of "data", loss of ac-                 ogy.
             cess, loss of use, loss of functionality or
             other condition within or involving "data"          b. None of the following is "covered equip-
             or "media" of any kind; or                              ment":
         (2) Misalignment, miscalibration, tripping                 (1) Structure, foundation, cabinet or com-
             off-line, or any condition which can be                     partment;
             corrected by resetting, tightening, ad-                (2) Insulating or refractory material;
             justing or cleaning, or by the perfor-                 (3) Sewer piping, buried vessels or piping,
             mance of maintenance.                                       or piping forming a part of a sprinkler or
          However, if an "accident" results, we will                     fire suppression system;
          pay for the resulting loss, damage or ex-
                                                                    (4) Water piping other than boiler feedwater
          pense caused by that "accident".                               piping, boiler condensate return piping
  2. "Animal" means any creature of the kingdom                          or water piping forming a part of a re-
     Animalia. This includes, but is not limited to                      frigerating or air conditioning system;
     amphibians, birds, fish, insects, mammals, rep-                (5) "Vehicle" or any equipment mounted on
     tiles, and worms.                                                   a "vehicle";
  3. "Boilers and vessels" means:                                   (6) Satellite, spacecraft or any equipment
     a. Any boiler, including attached steam, con-                       mounted on a satellite or spacecraft;
          densate and feedwater piping; and                         (7) Dragline, excavation or construction
     b. Any fired or unfired pressure vessel subject                     equipment; or
          to vacuum or internal pressure other than
                                                                    (8) Equipment manufactured by you for
          the static pressure of its contents.                           sale.
     This term does not appear elsewhere in this              6. "Electronic circuitry" means microelectronic
     endorsement, but may appear in the above                    components, including but not limited to circuit
     Schedule.                                                   boards, integrated circuits, computer chips and
  4. "Cloud computing services" means profession-                disk drives.
     al, on-demand, self-service data storage or da-          7. "Electronic circuitry impairment"
     ta processing services provided through the In-
     ternet or over telecommunications lines. This               a. "Electronic circuitry impairment" means a
     includes services known as IaaS (infrastructure                 fortuitous event involving "electronic circuit-
     as a service), PaaS (platform as a service),                    ry" within "covered equipment" that causes
     SaaS (software as a service), and NaaS (net-                    the "covered equipment" to suddenly lose
     work as a service). This includes business                      its ability to function as it had been function-
     models known a public clouds, community                         ing immediately before such event. This
     clouds and hybrid clouds. "Cloud computing                      definition is subject to the conditions speci-
     services" include private clouds if such ser-                   fied in b., c. and d. below.
     vices are owned and operated by a third party.




                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
WB 80 SM 01 18             Contains material copyrighted by ISO, with its permission.                  Page 7 of 8
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 115 of 144 PageID #:154


      b. We shall determine that the reasonable and             9. "Media" means material on which "data" is
          appropriate remedy to restore such "cov-                 recorded, such as solid state drives, hard
          ered equipment's" ability to function is the             disks, optical disks, flash drives, magnetic
          replacement of one or more "electronic cir-              tapes or floppy disks.
          cuitry" components of the "covered equip-           10. "One equipment breakdown" means: If an
          ment".                                                   initial "accident" or "electronic circuitry impair-
      c. The "covered equipment" must be owned or                  ment" causes other "accidents" or "electronic
          leased by you, or operated under your con-               circuitry impairments", all will be considered
          trol.                                                    "one equipment breakdown". All "accidents" or
      d. None of the following is an "electronic cir-              "electronic circuitry impairments" that are the
          cuitry impairment":                                      result of the same "accident" or "electronic cir-
                                                                   cuitry impairment" will be considered "one
         (1) Any condition that can be reasonably                  equipment breakdown".
              remedied by:
                                                              11. "Perishable goods" means personal property
             (a) Normal maintenance, including but                 maintained under controlled conditions for its
                  not limited to replacing expendable              preservation, and susceptible to loss or dam-
                  parts, recharging batteries or clean-            age if the controlled conditions change.
                  ing;
                                                              12. "Production machinery" means any machine or
             (b) Rebooting, reloading or updating                  apparatus that processes or produces a prod-
                  software or firmware; or                         uct intended for eventual sale. This includes all
             (c) Providing necessary power or sup-                 component parts of such machine or apparatus
                  ply.                                             and any other equipment used exclusively with
         (2) Any condition caused by or related to:                such machine or apparatus. However, "produc-
                                                                   tion machinery" does not mean any boiler, or
             (a) Incompatibility of the "covered                   fired or unfired pressure vessel.
                  equipment" with any software or
                  equipment installed, introduced or               This term does not appear elsewhere in this
                  networked within the prior 30 days;              endorsement, but may appear in the above
                  or                                               Schedule.
             (b) Insufficient size, capability or capaci-     13. "Vehicle" means, as respects this endorsement
                                                                   only, any machine or apparatus that is used for
                  ty of the "covered equipment".
                                                                   transportation or moves under its own power.
         (3) Exposure to adverse environmental                     "Vehicle" includes, but is not limited to, car,
              conditions, including but not limited to             truck, bus, trailer, train, aircraft, watercraft,
              change in temperature or humidity, un-               forklift, bulldozer, tractor or harvester. Howev-
              less such conditions result in an observ-            er, any property that is stationary, permanently
              able loss of functionality. Loss of war-             installed at a covered location and that re-
              ranty shall not be considered an                     ceives electrical power from an external power
              observable loss of functionality.                    source will not be considered a "vehicle".
   8. "Hazardous substance" means any substance             The most we will pay for loss, damage or expense
      that is hazardous to health or has been de-           under this endorsement arising from any "one equip-
      clared to be hazardous to health by a govern-         ment breakdown" is the applicable Limit of Insurance
      mental agency.                                        in the Declarations unless otherwise shown in the
                                                            Schedule. Coverage provided under this endorsement
                                                            does not provide an additional amount of insurance.




                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
Page 8 of 8                 Contains material copyrighted by ISO, with its permission.             WB 80 SM 01 18
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 116 of 144 PageID #:155
POLICY NUMBER: A178265                                                                      WB 2843 08 19

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              CYBER SUITE COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART

                                                 SCHEDULE
 Cyber Suite Annual Aggregate Limit:                                                  $ Not Applicable
 First Party Annual Aggregate Limit:                                                  $ 100,000
 Third Party Annual Aggregate Limit:                                                  $ 100,000
 Cyber Suite Deductible Per Occurrence:                                               $ 1,000

 FIRST PARTY COVERAGES
    DATA COMPROMISE RESPONSE EXPENSES                                                  Included
       Sublimits Per Occurrence
         Forensic IT Review:                                                          $ 50,000
         Legal Review:                                                                $ 50,000
         Public Relations:                                                            $ 5,000
         Regulatory Fines and Penalties (Not applicable in KS):                       $ 50,000
         PCI Fines and Penalties:                                                     $ 50,000
    COMPUTER ATTACK                                                                     Included
       Sublimits Per Occurrence
         Loss of Business:                                                            $ 50,000
         Public Relations:                                                            $ 5,000
    CYBER EXTORTION                                                                     Included
       Sublimit Per Occurrence:                                                       $ 10,000
    MISDIRECTED PAYMENT FRAUD:                                                          Included
       Sublimit Per Occurrence:                                                       $ 10,000
    COMPUTER FRAUD:                                                                     Included
       Sublimit Per Occurrence:                                                       $ 10,000

 THIRD PARTY COVERAGES
    DATA COMPROMISE LIABILITY                                                          Included
    NETWORK SECURITY LIABILITY                                                         Included
    ELECTRONIC MEDIA LIABILITY                                                         Included

 IDENTITY RECOVERY COVERAGE
    Annual Aggregate Limit Per “Identity Recovery Insured”:                           $ 25,000
    Deductible Per Occurrence:                                                          None
      Sublimits Per Occurrence
         Lost Wages and Child and Elder Care Expenses:                                $ 5,000
         Mental Health Counseling:                                                    $ 1,000
         Miscellaneous Unnamed Costs:                                                 $ 1,000




                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                             Page 1 of 19
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 117 of 144 PageID #:156


Throughout this Coverage Endorsement (hereinafter                          This does not include costs to analyze,
referred to as “Cyber Coverage”), the words “you”                          research or determine any of the
and “your” refer to the Named Insured(s) shown in                          following:
the Declarations, and any other person(s) or                              (a) Vulnerabilities       in      systems,
organization(s) qualifying as a Named Insured under                             procedures or physical security;
this Cyber Coverage. The words “we”, “us” and “our”                       (b) Compliance with Payment Card
refer to the company providing this insurance.                                  Industry or other industry security
Other words and phrases that appear in "quotations"                             standards; or
have special meaning. Refer to DEFINITIONS.                               (c) The nature or extent of “loss” or
Coverage under this endorsement is subject to the                               damage to data that is not
following: The terms and conditions of the                                      “personally identifying information”
Cancellation Clause of the Common Policy                                        or       “personally        sensitive
Conditions and any amendment to such terms                                      information”.
incorporated        by    endorsement        are    hereby                 If there is reasonable cause to suspect
incorporated herein and shall apply to coverage as                         that a covered “personal data
is afforded by this Cyber Coverage, unless                                 compromise” may have occurred, we
specifically stated otherwise in an endorsement(s)                         will pay for costs covered under
attached hereto.                                                           Forensic IT Review, even if it is
A. COVERAGE                                                                eventually determined that there was
    This section lists the coverages that apply if                         no        covered     “personal       data
    indicated in the Schedule.                                             compromise”. However, once it is
                                                                           determined that there was no covered
     1. Data Compromise Response Expenses                                  “personal data compromise”, we will
        a. Data Compromise Response Expenses                               not pay for any further costs.
            applies only if all of the following                       (2) Legal Review
            conditions are met:
                                                                           We will pay for a professional legal
           (1) There has been a “personal data                             counsel review of the “personal data
                compromise”; and                                           compromise” and how you should best
           (2) Such “personal data compromise” took                        respond to it.
                place in the “coverage territory”; and                     If there is reasonable cause to suspect
           (3) Such “personal data compromise” is                          that a covered “personal data
                first discovered by you during the                         compromise” may have occurred, we
                “policy period”; and                                       will pay for costs covered under Legal
           (4) Such “personal data compromise” is                          Review, even if it is eventually
                reported to us as soon as practicable,                     determined that there was no covered
                but in no event more than 60 days after                    “personal data compromise”. However,
                the date it is first discovered by you.                    once it is determined that there was no
                                                                           covered “personal data compromise”,
        b. If the conditions listed in a. above have                       we will not pay for any further costs.
            been met, then we will provide coverage
            for the following expenses when they arise                 (3) Notification to Affected Individuals
            directly from such “personal data                              We will pay your necessary and
            compromise” and are necessary and                              reasonable costs to provide notification
            reasonable. Items (4) and (5) below apply                      of the “personal data compromise” to
            only if there has been a notification of the                   “affected individuals”.
            “personal data compromise” to “affected                    (4) Services to Affected Individuals
            individuals” as covered under item (3)
            below.                                                         We will pay your necessary and
                                                                           reasonable costs to provide the
           (1) Forensic IT Review                                          following     services     to    “affected
                We will pay for a professional                             individuals”. Services (c) and (d) below
                information technologies review if                         apply only to “affected individuals” from
                needed to determine, within the                            “personal data compromise” events
                constraints of what is possible and                        involving      “personally     identifying
                reasonable, the nature and extent of                       information”.
                the “personal data compromise” and
                the number and identities of the
                “affected individuals”.

                                       West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                             © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                              Company. All rights reserved.                              Page 2 of 19
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 118 of 144 PageID #:157


          (a) Informational Materials                             (6) Regulatory Fines and Penalties
              A packet of loss prevention and                          We will pay for any fine or penalty
              customer support information.                            imposed by law, to the extent such fine
          (b) Help Line                                                or penalty is legally insurable under the
                                                                       law of the applicable jurisdiction.
              A toll-free telephone line for
              “affected individuals” with questions               (7) PCI Fines and Penalties
              about      the    “personal      data                    We will pay for any Payment Card
              compromise”. Where applicable,                           Industry fine or penalty imposed under
              the line can also be used to request                     a contract to which you are a party.
              additional services as listed in (c)                     PCI (Payment Card Industry) Fines
              and (d) below.                                           and Penalties do not include any
          (c) Credit Report and Monitoring                             increased transaction costs.
                A credit report and an electronic            2. Computer Attack
                service automatically monitoring for            a. Computer Attack applies only if all of the
                activities affecting an individual’s               following conditions are met:
                credit records. This service is                   (1) There has been a “computer attack”;
                subject to the “affected individual”                   and
                enrolling for this service with the
                designated service provider.                      (2) Such “computer attack” occurred in the
                                                                       “coverage territory”; and
          (d) Identity Restoration Case
                Management                                        (3) Such “computer attack” is first
                                                                       discovered by you during the “policy
                As      respects     any      “affected                period”; and
                individual” who is or appears to be
                a victim of “identity theft” that may             (4) Such “computer attack” is reported to
                reasonably have arisen from the                        us as soon as practicable, but in no
                “personal data compromise”, the                        event more than 60 days after the date
                services of an identity restoration                    it is first discovered by you.
                professional who will assist that               b. If all the conditions listed in 2.a. above
                “affected individual” through the                  have been met, then we will provide you
                process of correcting credit and                   the following coverages for “loss” directly
                other records and, within the                      arising from such “computer attack
                constraints of what is possible and
                                                                  (1) Data Restoration
                reasonable, restoring control over
                his or her personal identity.                          We will pay your necessary and
                                                                       reasonable “data restoration costs”.
       (5) Public Relations
                                                                  (2) Data Re-creation
           We will pay for a professional public
           relations firm review of, and response                      We will pay your necessary and
           to, the potential impact of the “personal                   reasonable “data re-creation costs”.
           data compromise” on your business                      (3) System Restoration
           relationships.
                                                                       We will pay your necessary and
           This       includes     necessary       and                 reasonable “system restoration costs”.
           reasonable costs to implement public
           relations recommendations of such                       (4) Loss of Business
           firm. This may include advertising and                      We will pay your actual “business
           special promotions designed to retain                       income and extra expense loss”
           your      relationship    with     “affected                incurred during the “period of
           individuals”. However, we will not pay                      restoration”.
           for:                                                    (5) Extended Income Recovery
          (a) Promotions provided to any of your                       If you suffer a covered “business
                directors or employees; or                             income and extra expense loss”
          (b) Promotion costs exceeding $25 per                        resulting from a “computer attack” on a
                “affected individual”.                                 “computer system” owned or leased by
                                                                       you and operated under your control,
                                                                       we will pay your actual “extended
                                                                       income loss”.

                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                              Page 3 of 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 119 of 144 PageID #:158


         (6) Public Relations                                    b. If all the conditions listed above in 4.a.
             If you suffer a covered “business                      have been met, then we will pay your
             income and extra expense loss”, we                     necessary and reasonable “wrongful
             will pay for the services of a                         transfer costs” arising directly from the
             professional public relations firm to                  “wrongful transfer event”.
             assist you in communicating your                 5. Computer Fraud
             response to the “computer attack” to                a. Computer Fraud applies only if all of the
             the media, the public and your                         following conditions are met:
             customers, clients or members.
                                                                   (1) There has been a “computer fraud
   3. Cyber Extortion                                                   event” against you; and
      a. Cyber Extortion applies only if all of the                (2) Such “computer fraud event” took
         following conditions are met:                                  place in the “coverage territory”; and
        (1) There has been a “cyber extortion                      (3) Such “computer fraud event” is first
             threat”; and                                               discovered by you during the “policy
        (2) Such “cyber extortion threat” is first                      period”; and
             made against you during the “policy                   (4) Such “computer fraud event” is
             period”; and                                               reported to us within 60 days after the
        (3) Such “cyber extortion threat” is                            date it is first discovered by you; and
             reported to us as soon as practicable,                (5) Such “computer fraud event” is
             but in no event more than 60 days after                    reported in writing by you to the police.
             the date it is first made against you.
                                                                 b. If all the conditions listed in 5.a. above
      b. If all the conditions listed in 3.a. above                 have been met, then we will pay your
         have been met, then we will pay for your                   necessary and reasonable “computer
         necessary and reasonable “cyber extortion                  fraud costs” arising directly from the
         expenses” arising directly from such                       “computer fraud event”.
         “cyber extortion threat”. The payment of
         “cyber extortion expenses” must be                   6. Data Compromise Liability
         approved in advance by us. We will not                  a. Data Compromise Liability applies only if
         pay for “cyber extortion expenses” that                    all of the following conditions are met:
         have not been approved in advance by us.                  (1) During the “policy period” or any
         We will not unreasonably withhold our
                                                                         applicable Extended Reporting Period,
         approval                                                        you first receive notice of one of the
      c. You must make every reasonable effort                           following:
         not to divulge the existence of this Cyber                     (a) A “claim”; or
         Extortion coverage.
                                                                       (b) A “regulatory proceeding”.
   4. Misdirected Payment Fraud
                                                                   (2) Such “claim” or “regulatory proceeding”
      a. Misdirected Payment Fraud applies only if
                                                                         must arise from a “personal data
         all of the following conditions are met:                        compromise” that:
        (1) There has been a “wrongful transfer
                                                                       (a) Took place during the “coverage
             event” against you; and                                        term”; and
        (2) Such “wrongful transfer event” took                        (b) Took place in the “coverage
             place in the “coverage territory”; and                         territory”; and
        (3) Such “wrongful transfer event” is first                    (c) Was submitted to us and insured
             discovered by you during the “policy                           under Data Compromise Response
             period”; and                                                   Expenses.
        (4) Such “wrongful transfer event” is                      (3) Such “claim” is reported to us as soon
             reported to us as soon as practicable,                     as practicable, but in no event more
             but in no event more than 60 days after                    than 60 days after the date it is first
             the date it is first discovered by you;                    received by you.
             and
                                                                 b. If all the conditions listed in 6.a. above
        (5) Such “wrongful transfer event” is                       have been met, then we will pay on your
             reported in writing by you to the police.              behalf any covered:



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 4 of 19                            Company. All rights reserved.                           WB 2843 08 19
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 120 of 144 PageID #:159


        (1) “Loss” directly arising from the “claim”;            b. If all the conditions listed in 8.a. above
            or                                                       have been met, then we will pay on your
       (2) “Defense costs” directly arising from a                   behalf any covered “loss” directly arising
             “regulatory proceeding”.                                from the “claim”.
     c. All “claims” and “regulatory proceedings”                c. All “claims” arising from a single
        arising from a single “personal data                         “electronic media incident” or interrelated
        compromise” or interrelated “personal data                   “electronic media incidents” will be
        compromises” will be deemed to have                          deemed to have been made at the time
        been made at the time that notice of the                     that notice of the first of those “claims” is
        first of those “claims” or “regulatory                       received by you.
        proceedings” is received by you.                      9. Identity Recovery
  7. Network Security Liability                                  a. Identity Recovery applies only if all of the
     a. Network Security Liability applies only if all               following conditions are met:
        of the following conditions are met:                        (1) There has been an “identity theft”
       (1) During the “policy period” or any                             involving the personal identity of an
             applicable Extended Reporting Period,                       “identity recovery insured” under this
             you first receive notice of a “claim”                       Cyber Coverage; and
             which arises from a “network security                 (2) Such “identity theft” took place in the
             incident” that:                                             “coverage territory”; and
            (a) Took place during the “coverage                    (3) Such “identity theft” is first discovered
                 term”; and                                              by the “identity recovery insured”
            (b) Took place in the “coverage                              during the “policy period”; and
                 territory”; and                                   (4) Such “identity theft” is reported to us
       (2) Such “claim” is reported to us as soon                        within 60 days after it is first discovered
             as practicable, but in no event more                        by the “identity recovery insured”.
             than 60 days after the date it is first             b. If all the conditions listed in 9.a. above
             received by you.                                        have been met, then we will provide the
     b. If all the conditions listed in 7.a. above                   following to the “identity recovery insured”:
        have been met, then we will pay on your                     (1) Case Management Service
        behalf any covered “loss” directly arising                      We will pay for the services of an
        from the “claim”.                                               “identity recovery case manager” as
     c. All “claims” arising from a single “network                     needed to respond to the “identity
        security incident” or interrelated “network                     theft”; and
        security incidents” will be deemed to have                  (2) Expense Reimbursement
        been made at the time that notice of the
        first of those “claims” is received by you.                     We will pay for reimbursement of
                                                                        necessary and reasonable “identity
  8. Electronic Media Liability                                         recovery expenses” incurred as a
     a. Electronic Media Liability applies only if all                  direct result of the “identity theft”.
        of the following conditions are met:               B. EXCLUSIONS
       (1) During the “policy period” or any                  The following additional exclusions apply to this
            applicable Extended Reporting Period,             coverage:
            you first receive notice of a “claim”
            which arises from an “electronic media            We will not pay for costs or “loss” arising from the
            incident” that:                                   following:
           (a) Took place during the “coverage
                term”; and
           (b) Took place in the “coverage
                territory”; and
       (2) Such “claim” is reported to us as soon
            as practicable, but in no event more
            than 60 days after the date it is first
            received by you.



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                           Company. All rights reserved.                                Page 5 of 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 121 of 144 PageID #:160


   1. Failure or interruption of, or damage to, any          15. Any fraudulent, dishonest or criminal act by
      electrical   power     supply    network     or            an "identity recovery insured" or any person
      telecommunications network not owned and                   aiding or abetting an "identity recovery
      operated by you including, but not limited to,             insured",      or     by      any      “authorized
      the internet, internet service providers,                  representative” of an "identity recovery
      Domain Name System (DNS) service                           insured", whether acting alone or in collusion
      providers, cable and wireless providers,                   with others. However, this exclusion will not
      internet exchange providers, search engine                 apply to the interests of an “identity recovery
      providers, internet protocol networks (and                 insured” who has no knowledge of or
      similar networks that may have different                   involvement in such fraud, dishonesty or
      designations) and other providers of                       criminal act.
      telecommunications or internet infrastructure.         16. An “identity theft” that is not reported in writing
   2. Any attack on, incident involving, or loss to              to the police.
      any computer or system of computers that is          C. LIMITS OF INSURANCE
      not a “computer system”.
                                                              1. Aggregate Limits
   3. Costs to research or correct any deficiency.
                                                                 The First Party Annual Aggregate Limit shown
   4. Any fines or penalties other than those                    in the Schedule is the most we will pay for all
      explicitly covered under Data Compromise                   “loss” under all the Data Compromise
      Response Expenses.                                         Response Expenses, Computer Attack, Cyber
   5. Any criminal investigations or proceedings.                Extortion, Misdirected Payment Fraud, and
   6. Your intentional or willful complicity in a                Computer Fraud coverages in any one “policy
      covered “loss” event.                                      period”. The First Party Annual Aggregate
                                                                 Limit shown in the Schedule applies
   7. Your reckless disregard for the security of                regardless of the number of insured events
      your “computer system” or data, including                  first discovered during the “policy period".
      confidential or sensitive information of others
      in your care, custody or control.                          Except for post-judgment interest the Third
                                                                 Party Annual Aggregate Limit shown in the
   8. Any criminal, fraudulent or dishonest act,                 Schedule is the most we will pay for all “loss”
      error or omission, or any intentional or                   under all the Data Compromise Liability,
      knowing violation of the law by you.                       Network Security Liability and Electronic
   9. Any “personal data compromise”, “computer                  Media Liability coverages in any one “policy
      attack”, “cyber extortion threat”, “wrongful               period” or any applicable Extended Reporting
      transfer event”, “computer fraud event” or                 Period. The Third Party Annual Aggregate
      “wrongful act” occurring before the “coverage              Limit shown in the Schedule applies
      term”.                                                     regardless of the number of insured “claims”
  10. That part of any “claim” seeking any non-                  or “regulatory proceedings” first received
      monetary relief. However, this exclusion does              during the “policy period” or any applicable
      not apply to “defense costs” arising from an               Extended Reporting Period.
      otherwise insured “wrongful act”.                          If a Cyber Suite Annual Aggregate limit is
                                                                 shown in the Schedule, then except for post-
  11. The propagation or forwarding of malware,
                                                                 judgment interest, the Cyber Suite Annual
      including viruses, worms, Trojans, spyware
      and keyloggers in connection with hardware                 Aggregate Limit shown in the Schedule is the
      or software created, produced or modified by               most we will pay for all "loss" under all
                                                                 applicable coverage sections, except Identity
      you for sale, lease or license to third parties.
                                                                 Recovery, in any one "policy period" or any
  12. Any oral or written publication of material, if            applicable Extended Reporting Period. The
      done by you or at your direction with                      Cyber Suite Annual Aggregate Limit shown in
      knowledge of its falsity.                                  the Schedule applies regardless of the
  13. “Property damage” or “bodily injury” other                 number of insured events first discovered or
      than mental anguish or mental injury alleged               "claims" or "regulatory proceedings" first
      in a “claim” covered under Electronic Media                received during the "policy period" or any
      Liability.                                                 applicable Extended Reporting Period.
  14. The theft of a professional or business                    The Identity Recovery Coverage is subject to
      identity.                                                  the Identity Recovery Limit as shown in the
                                                                 Schedule.



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 6 of 19                            Company. All rights reserved.                             WB 2843 08 19
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 122 of 144 PageID #:161


  2. Coverage Sublimits                                          f. Identity Recovery Sublimits
     a. Data Compromise Sublimits                                   The following provisions are applicable
        The most we will pay under Data                             only to the Identity Recovery Coverage.
        Compromise Response Expenses for                           (1) Case Management Service for any one
        Forensic IT Review, Legal Review, Public                       “identity theft” for up to 12 consecutive
        Relations, Regulatory Fines and Penalties                      months from the inception of the
        and PCI Fines and Penalties coverages                          service. Expenses we incur to provide
        for “loss” arising from any one “personal                      Case Management Services do not
        data compromise” is the applicable                             reduce the Annual Aggregate Limit for
        sublimit for each of those coverages                           Identity Recovery.
        shown in the Schedule.                                     (2) "Identity Recovery Expenses" for Legal
        These sublimits are part of, and not in                        Costs are part of, and not in additional
        addition to, the First Party Annual                            to, the Annual Aggregate Limit for
        Aggregate Limit shown in the Schedule.                         Identity Recovery.
        Public Relations coverage is also subject                  (3) "Identity Recovery Expenses" for Child
        to a limit per “affected individual” as                        and Elder Care Expenses are jointly
        described in A.1.b.(5).                                        subject to the Lost Wages and Child
     b. Computer Attack Sublimits                                      and Elder Care sublimit shown in the
        The most we will pay under Computer                            Schedule. This sublimit is part of, and
        Attack for Loss of Business and Extended                       not in addition to, the Annual
        Income Recovery coverages for “loss”                           Aggregate Limit for Identity Recovery.
        arising from any one “computer attack” is                      Coverage is limited to wages lost and
        the applicable Loss of Business sublimit                       expenses incurred within 12 months
        shown in the Schedule. The most we will                        after the first discovery of the “identity
        pay under Computer Attack for Public                           theft” by the “identity recovery insured”.
        Relations coverage for “loss” arising from                 (4) "Identity Recovery Expenses" for
        any one “computer attack” is the                               Mental Health Counseling is subject to
        applicable Public Relations sublimit shown                     the Mental Health Counseling sublimit
        in the Schedule. These sublimits are part                      shown in the Schedule. This sublimit is
        of, and not in addition to, the First Party                    part of, and not in addition to, the
        Annual Aggregate Limit shown in the                            Annual Aggregate Limit for Identity
        Schedule.                                                      Recovery. Coverage is limited to
     c. Cyber Extortion Sublimit                                       counseling that takes place within 12
                                                                       months after the first discovery of the
        The most we will pay under Cyber                               “identity theft” by the “identity recovery
        Extortion coverage for “loss” arising from                     insured”.
        one “cyber extortion threat” is the
        applicable sublimit shown in the Schedule.                 (5) "Identity Recovery Expenses" for
        This sublimit is part of, and not in addition                  Miscellaneous Unnamed Costs is
        to, the First Party Annual Aggregate Limit                     subject to the Miscellaneous Unnamed
        shown in the Schedule.                                         Costs sublimit shown in the Schedule.
                                                                       This sublimit is part of, and not in
     d. Misdirected Payment Fraud Sublimit                             addition to, the Annual Aggregate Limit
        The most we will pay under Misdirected                         for Identity Recovery. Coverage is
        Payment Fraud coverage for “loss” arising                      limited to costs incurred within 12
        from one “wrongful transfer event” is the                      months after the first discovery of the
        applicable sublimit shown in the Schedule.                     “identity theft” by the “identity recovery
        This sublimit is part of, and not in addition                  insured”.
        to, the First Party Annual Aggregate Limit
        shown in the Schedule.
     e. Computer Fraud Sublimit
        The most we will pay under Computer
        Fraud coverage for “loss” arising from one
        “computer fraud event” is the applicable
        sublimit shown in the Schedule. This
        sublimit is part of, and not in addition to,
        the First Party Annual Aggregate Limit
        shown in the Schedule.

                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                              Page 7 of 19
      Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 123 of 144 PageID #:162


   3. Application of Limits                                     2. The deductible will apply to all:
      a. A “computer attack”, “cyber extortion                     a. “Loss” arising from the same insured
          threat”, “personal data compromise”,                         event or interrelated insured events under
          “wrongful transfer event”, “computer fraud                   Data Compromise Response Expenses,
          event” or “identity theft” may be first                      Computer       Attack,   Cyber    Extortion,
          discovered by you in one “policy period”                     Misdirected Payment Fraud, or Computer
          but it may cause insured “loss” in one or                    Fraud.
          more subsequent “policy periods”. If so, all             b. “Loss” resulting from the same “wrongful
          insured “loss” arising from such “computer                   act” or interrelated “wrongful acts” insured
          attack”, “cyber extortion threat”, “personal                 under Data Compromise Liability, Network
          data compromise”, “wrongful transfer                         Security Liability or Electronic Media
          event”, “computer fraud event” or “identity                  Liability.
          theft” will be subject to the limit of
          insurance applicable to the “policy period”           3. In the event that “loss” is insured under more
          when the “computer attack”, “cyber                       than one coverage section, only the single
          extortion      threat”,     “personal     data           highest deductible applies.
          compromise”, “wrongful transfer event”,               4. Insurance coverage under Identity Recovery
          “computer fraud event” or “identity theft”               is not subject to a deductible.
          was first discovered by you.
                                                             E. ADDITIONAL CONDITIONS
      b. You may first receive notice of a “claim” or
                                                                The following conditions apply in addition to the
          “regulatory proceeding” in one “policy                Common Policy Conditions:
          period” but it may cause insured “loss” in
          one or more subsequent “policy periods”.              1. Bankruptcy
          If so, all insured “loss” arising from such              The bankruptcy or insolvency of you or your
          “claim” or “regulatory proceeding” will be               estate, will not relieve you or us of any
          subject to the limit of insurance applicable             obligation under this Cyber Coverage.
          to the “policy period” when notice of the
          “claim” or “regulatory proceeding” was first          2. Defense And Settlement
          received by you.                                         a. We shall have the right and the duty to
      c. The limit of insurance for the Extended                       assume the defense of any applicable
          Reporting Periods (if applicable) will be                    “claim” or “regulatory proceeding” against
          part of, and not in addition to, the limit of                you. You shall give us such information
          insurance for the immediately preceding                      and cooperation as we may reasonably
          “policy period”.                                             require.
      d. Coverage for Services to Affected                         b. You shall not admit liability for or settle
          Individuals under Data Compromise                            any “claim” or “regulatory proceeding” or
          Response Expenses is limited to costs to                     incur any defense costs without our prior
                                                                       written consent.
          provide such services for a period of up to
          one year from the date of the notification               c. At the time a “claim” or “regulatory
          to       the       “affected      individuals”.              proceeding” is first reported to us, you
          Notwithstanding, coverage for Identity                       may request that we appoint a defense
          Restoration Case Management services                         attorney of your choice. We will give full
          initiated within such one year period may                    consideration to any such request.
          continue for a period of up to one year                  d. If you refuse to consent to any settlement
          from the date such Identity Restoration                      recommended by us and acceptable to
          Case Management services are initiated.                      the claimant, we may then withdraw from
D. DEDUCTIBLES                                                         your defense by tendering control of the
                                                                       defense to you. From that point forward,
   1. We will not pay for “loss” until the amount of
                                                                       you shall, at your own expense, negotiate
      the insured “loss” exceeds the deductible
                                                                       or defend such “claim” or “regulatory
      amount shown in the Schedule. We will then
                                                                       proceeding” independently of us. Our
      pay the amount of “loss” in excess of the
                                                                       liability shall not exceed the amount for
      applicable deductible amount, subject to the
                                                                       which the “claim” or suit could have been
      applicable limits shown in the Schedule. You
                                                                       settled if such recommendation was
      will be responsible for the applicable
                                                                       consented to, plus “defense costs”
      deductible amount.
                                                                       incurred by us, and “defense costs”
                                                                       incurred by you with our written consent,
                                                                       prior to the date of such refusal.

                                      West Bend Mutual Insurance Company
                                          West Bend, Wisconsin 53095
                            © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 8 of 19                              Company. All rights reserved.                           WB 2843 08 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 124 of 144 PageID #:163


       e. We will not be obligated to pay any “loss”                   (1) Anytime during the “policy period”; or
          or “defense costs”, or to defend or                          (2) Anytime during the extended reporting
          continue to defend any “claim” or                                 periods (if applicable).
          “regulatory    proceeding”     after   the
          applicable limit of insurance has been                     b. If a “claim” or “regulatory proceeding” is
          exhausted.                                                    brought against you, you must:
       f. We will pay all interest on that amount of                   (1) Immediately record the specifics of the
          any judgment within the applicable limit of                       “claim” or “regulatory proceeding” and
          insurance which accrues:                                          the date received;
         (1) After entry of judgment; and                              (2) Provide us with written notice, as soon
                                                                            as practicable, but in no event more
         (2) Before we pay, offer to pay or deposit                         than 60 days after the date the “claim”
              in court that part of the judgment within                     or “regulatory proceeding” is first
              the applicable limit of insurance or, in                      received by you;
              any case, before we pay or offer to pay
              the entire applicable limit of insurance.                (3) Immediately send us copies of any
                                                                            demands, notices, summonses or legal
          These interest payments shall be in                               papers received in connection with the
          addition to and not part of the applicable                        “claim” or “regulatory proceeding”;
          limit of insurance.
                                                                       (4) Authorize us to obtain records and
  3. Due Diligence                                                          other information;
     You agree to use due diligence to prevent                         (5) Cooperate with us in the investigation,
     and mitigate “loss” insured under this Cyber                           settlement or defense of the “claim” or
     Coverage. This includes, but is not limited to,                        “regulatory proceeding”;
     complying with, and requiring your vendors to
     comply with, reasonable and industry-                             (6) Assist us, upon our request, in the
     accepted protocols for:                                                enforcement of any right against any
                                                                            person or organization which may be
     a. Providing and maintaining appropriate                               liable to you because of “loss” or
        physical security for your premises,                                “defense costs” to which this insurance
        “computer systems” and hard copy files;                             may also apply; and
     b. Providing and maintaining appropriate                          (7) Not take any action, or fail to take any
        computer and Internet security;                                     required action, that prejudices your
     c. Maintaining and updating at appropriate                             rights or our rights with respect to such
        intervals backups of computer data;                                 “claim” or “regulatory proceeding”.
     d. Protecting     transactions,      such    as                 c. In the event of a “personal data
        processing credit card, debit card and                          compromise”, “computer attack”, “cyber
        check payments; and                                             extortion threat”, “wrongful transfer event”,
     e. Appropriate disposal of files containing                        “computer fraud event” or “identity theft”,
        “personally      identifying    information”,                   insured under this Cyber Coverage, you
        “personally sensitive information” or “third                    and any involved “identity recovery
        party corporate data”, including shredding                      insured” must see that the following are
        hard copy files and destroying physical                         done:
        media used to store electronic data.                           (1) Notify the police if a law may have
  4. Duties in the Event of a Claim, Regulatory                             been broken.
     Proceeding or Loss                                                (2) Notify us as soon as practicable, but in
     a. If, during the “policy period”, incidents or                        no event more than 60 days after the
        events occur which you reasonably                                   event, "claim", "regulatory proceeding"
        believe may give rise to a “claim” or                               or "loss". Include a description of any
        “regulatory     proceeding”      for   which                        property involved.
        coverage may be provided hereunder,                            (3) As soon as possible, give us a
        such belief being based upon either                                 description of how, when and where
        written notice from the potential claimant                          the     event,     "claim",   "regulatory
        or the potential claimant’s representative;                         proceeding" or "loss" occurred.
        or notice of a complaint filed with a                          (4) As often as may be reasonably
        federal, state or local agency; or upon an                          required, permit us to:
        oral “claim”, allegation or threat, you shall
        give written notice to us as soon as                               (a) Inspect the property proving the
        practicable and either:                                                 "claim" or "loss".
                                     West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                              Company. All rights reserved.                                Page 9 of 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 125 of 144 PageID #:164


            (b) Examine your books, records,                         (2) Upon payment of the additional
                electronic media and records and                           premium of 100% of the full annual
                hardware;                                                  premium associated with the relevant
            (c) Take samples of damaged and                                coverage, a Supplemental Extended
                undamaged property for inspection,                         Reporting Period of one year
                testing and analysis; and                                  immediately following the effective date
                                                                           of the “termination of coverage” during
            (d) Make copies from your books,                               which you may first receive notice of a
                 records, electronic media and                             “claim” or “regulatory proceeding”
                 records and hardware.                                     arising directly from a “wrongful act”
        (5) Send us signed, sworn proof of “loss”                          occurring before the end of the “policy
             containing the information we request                         period” and which is otherwise insured
             to investigate the "claim" or "loss". You                     by this Cyber Coverage.
             must do this within 60 days after our                         To obtain the Supplemental Extended
             request. We will supply you with the                          Reporting Period, you must request it
             necessary forms.                                              in writing and pay the additional
        (6) Cooperate with us in the investigation                         premium due, within 30 days after the
             or settlement of the "claim" or "loss".                       effective date of “termination of
        (7) If you intend to continue your business,                       coverage”. The additional premium for
             you must resume all or part of your                           the Supplemental Extended Reporting
             operations as quickly as possible.                            Period will be fully earned at the
                                                                           inception      of    the    Supplemental
        (8) Make no statement that will assume                             Extended Reporting Period. If we do
             any obligation or admit any liability, for                    not receive the written request as
             any “loss” for which we may be liable,                        required, you may not exercise this
             without our prior written consent.                            right at a later date.
        (9) Promptly send us any legal papers or                           This insurance, provided during the
             notices received concerning the “loss”.                       Supplemental Extended Reporting
      d. We may examine you under oath at such                             Period, is excess over any other valid
         times as may be reasonably required,                              and collectible insurance that begins or
         about any matter relating to this insurance                       continues      in    effect   after    the
         or the “claim”, “regulatory proceeding” or                        Supplemental Extended Reporting
         “loss”, including your books and records.                         Period becomes effective, whether the
         In the event of an examination, your                              other insurance applies on a primary,
         answers must be signed.                                           excess, contingent, or any other basis.
      e. You may not, except at your own cost,                6. Legal Action Against Us
         voluntarily make a payment, assume any                  No one may bring a legal action against us
         obligation, or incur any expense without                under this insurance unless:
         our prior written consent.
                                                                 a. There has been full compliance with all of
   5. Extended Reporting Periods                                      the terms of this insurance; and
      a. You shall have the right to the Extended                b. The action is brought within two years
         Reporting Periods described in this                          after the date the “loss” or “identity theft” is
         section, in the event of a “termination of                   first discovered by you, or the date on
         coverage”.                                                   which you first receive notice of a “claim”
      b. If a “termination of coverage” has                           or “regulatory proceeding”.
         occurred, you shall have the right to the            7. Legal Advice
         following:
                                                                 We are not your legal advisor. Our
        (1) At no additional premium, an                         determination of what is or is not insured
             Automatic Extended Reporting Period                 under this Cyber Coverage does not
             of 30 days immediately following the                represent advice or counsel from us about
             effective date of the “termination of               what you should or should not do.
             coverage” during which you may first
             receive notice of a “claim” or                   8. Other Insurance
             “regulatory proceeding” arising directly            If there is other insurance that applies to the
             from a “wrongful act” occurring before              same “loss”, this Cyber Coverage shall apply
             the end of the “policy period” and                  only as excess insurance after all other
             which is otherwise insured by this                  applicable insurance has been exhausted.
             Cyber Coverage; and
                                      West Bend Mutual Insurance Company
                                           West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 10 of 19                              Company. All rights reserved.                           WB 2843 08 19
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 126 of 144 PageID #:165


  9. Pre-Notification Consultation                                    (3) Our payment for services provided by
     You agree to consult with us prior to the                             any alternate service provider will not
     issuance      of     notification    to   “affected                   exceed the amount that we would have
     individuals”. We assume no responsibility                             paid using the service provider we had
     under Data Compromise Response Expenses                               suggested.
     for any services promised to “affected                   11. Services
     individuals” without our prior agreement. If                 The following conditions apply as respects
     possible, this pre-notification consultation will            any services provided to you or any “affected
     also include the designated service                          individual” or “identity recovery insured” by us,
     provider(s) as agreed to under the Service                   our designees or any service firm paid for in
     Providers condition below. You must provide                  whole or in part under this Cyber Coverage:
     the     following     at     our    pre-notification
     consultation with you:                                       a. The effectiveness of such services
                                                                       depends on the cooperation and
     a. The exact list of “affected individuals” to                    assistance of you, “affected individuals”
         be notified, including contact information.                   and “identity recovery insureds”.
     b. Information about the “personal data                      b. All services may not be available or
         compromise” that may appropriately be                         applicable to all individuals. For example,
         communicated with “affected individuals”.                     “affected    individuals”    and     “identity
     c. The scope of services that you desire for                      recovery insureds” who are minors or
         the “affected individuals”. For example,                      foreign nationals may not have credit
         coverage may be structured to provide                         records that can be provided or monitored.
         fewer services in order to make those                         Service in Canada will be different from
         services available to more “affected                          service in the United States and Puerto
         individuals”     without      exceeding      the              Rico in accordance with local conditions.
         available Data Compromise Response                       c. We do not warrant or guarantee that the
         Expenses limit of insurance.                                  services will end or eliminate all problems
 10. Service Providers                                                 associated with the covered events.
     a. We will only pay under this Cyber                         d. Except for the services of an “identity
         Coverage for services that are provided by                    recovery case manager” under Identity
         service providers approved by us. You                         Recovery, which we will provide directly,
         must obtain our prior approval for any                        you will have a direct relationship with the
         service provider whose expenses you                           professional service firms paid for in whole
         want covered under this Cyber Coverage.                       or in part under this Cyber Coverage.
         We will not unreasonably withhold such                        Those firms work for you.
         approval.                                            12. Valuation
     b. Prior to the Pre-Notification Consultation                We will determine the value of “money” as
         described       in      the    Pre-Notification          follows:
         Consultation Condition above, you must
         come to agreement with us regarding the                  Our payment for loss of “money” or loss
         service provider(s) to be used for the                   payable in “money” will be, at your option, in
         Notification to Affected Individuals and                 the “money” of the country in which the
         Services to Affected Individuals. We will                “wrongful transfer event” or “computer fraud
         suggest a service provider. If you prefer to             event” took place or in the United States of
         use an alternate service provider, our                   America dollar equivalent thereof determined
         coverage is subject to the following                     at the rate of exchange published by the Wall
         limitations:                                             Street Journal at the time of payment of such
                                                                  loss.
        (1) Such alternate service provider must
             be approved by us;                             F. DEFINITIONS
        (2) Such alternate service provider must               1. “Affected Individual” means any person
             provide services that are reasonably                 whose “personally identifying information” or
             equivalent or superior in both kind and              “personally sensitive information” is lost,
             quality to the services that would have              stolen, accidentally released or accidentally
             been provided by the service provider                published by a “personal data compromise”
             we had suggested; and                                covered under this Cyber Coverage. This
                                                                  definition is subject to the following
                                                                  provisions:


                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                            Company. All rights reserved.                               Page 11 of 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 127 of 144 PageID #:166


      a. “Affected individual” does not include any                arising from a “wrongful act” or a series of
         business or organization. Only an                         interrelated “wrongful acts” including any
         individual person may be an “affected                     resulting appeal.
         individual”.                                           b. “Claim” does not mean or include:
      b. An “affected individual” may reside                      (1) Any demand or action brought by or on
         anywhere in the world.                                        behalf of someone who is:
   2. “Authorized Representative” means a                             (a) Your director;
      person or entity authorized by law or contract
      to act on behalf of an “identity recovery                       (b) Your owner or part-owner; or
      insured”.                                                       (c) A holder of your securities;
   3. “Authorized Third Party User” means a                            in their capacity as such, whether
      party who is not an employee or a director of                    directly, derivatively, or by class action.
      you who is authorized by contract or other                       “Claim” will include proceedings
      agreement to access the “computer system”                        brought by such individuals in their
      for the receipt or delivery of services.                         capacity as “affected individuals”, but
   4. “Bodily Injury” means bodily injury, sickness                    only to the extent that the damages
      or disease sustained by a person, including                      claimed are the same as would apply
      death resulting from any of these at any time.                   to any other “affected individual”; or
   5. “Business Income and Extra Expense                          (2) A “regulatory proceeding”.
      Loss” means loss of Business Income and                   c. Includes a demand or proceeding arising
      Extra Expense.                                               from a “wrongful act” that is a “personal
      a. As used in this definition, Business                      data compromise” only when the “personal
         Income means the sum of:                                  data compromise” giving rise to the
                                                                   proceeding was covered under Data
        (1) Net income (net profit or loss before                  Compromise Response Expenses section
            income taxes) that would have been                     of this Cyber Coverage, and you
            earned or incurred; and                                submitted a “claim” to us and provided
        (2) Continuing normal and necessary                        notifications and services to “affected
            operating expenses incurred, including                 individuals” in consultation with us
            employee and director payroll.                         pursuant to Data Compromise Response
      b. As used in this definition, Extra Expense                 Expenses in connection with such
         means the additional cost you incur to                    “personal data compromise”.
         operate your business over and above the            7. “Computer Attack”
         cost that you normally would have                      a. “Computer attack” means one of the
         incurred to operate your business during                  following involving the “computer system”:
         the same period had no “computer attack”
         occurred.                                                (1) An “unauthorized access incident”;
   6. “Claim”                                                     (2) A “malware attack”; or
      a. “Claim” means:                                           (3) A “denial of service attack” against a
                                                                       “computer system”.
        (1) A written demand for monetary
            damages or non-monetary relief,                     b. A “computer attack” ends at the earlier of:
            including injunctive relief;                          (1) The time that the active attacking
        (2) A civil proceeding commenced by the                        behavior ceases, the time that you
            filing of a complaint;                                     have regained control over the
                                                                       “computer system” or the time that all
        (3) An arbitration proceeding in which                         unauthorized creation, destruction or
            such damages are claimed and to                            movement of data associated with the
            which you must submit or do submit                         “computer     attack”   has    ceased,
            with our consent;                                          whichever happens latest; or
        (4) Any other alternative dispute resolution              (2) 30 days after your discovery of the
            proceeding in which such damages are                       “computer attack”.
            claimed and to which you must submit
            or to which we agree you should
            submit to;



                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 12 of 19                          Company. All rights reserved.                            WB 2843 08 19
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 128 of 144 PageID #:167


  8. “Computer System” means a computer or                           (2) Arising from a dispute or a
     other electronic hardware that:                                      disagreement over the completeness,
     a. Is owned or leased by you and operated                            authenticity or value of a product, a
        under your control; or                                            service or a financial instrument.
     b. Is operated by a third party service                11.   “Coverage Term” means the increment of
        provider used for the purpose of providing                time:
        hosted computer application services to                   a. Commencing on the earlier of the first
        you or for processing, maintaining, hosting                   inception date of this Cyber Coverage or
        or storing your electronic data, pursuant to                  the first inception date of any coverage
        a written contract with you for such                          substantially similar to that described in
        services. However, such computer or                           this Cyber Coverage and held immediately
        other electronic hardware operated by                         prior to this Cyber coverage; and
        such third party shall only be considered                 b. Ending upon the “termination of
        to be a “computer system” with respect to                     coverage”.
        the specific services provided by such
        third party to you under such contract.             12.   “Coverage Territory” means:
  9. “Computer Fraud Costs” means:                                a. With respect to Data Compromise
                                                                      Response Expenses, Computer Attack,
     a. The amount of “money” fraudulently                            Cyber Extortion, Misdirected Payment
        obtained from you. “Computer fraud costs”                     Fraud, Computer Fraud and Identity
        include the direct financial loss only.                       Recovery, “coverage territory” means
     b. “Computer fraud costs” do not include any                     anywhere in the world.
        of the following:                                         b. With respect to Data Compromise Liability,
       (1) Other expenses that arise from the                         Network Security Liability and Electronic
            “computer fraud event”;                                   Media Liability, “coverage territory” means
       (2) Indirect loss, such as “bodily injury”,                    anywhere in the world, however “claims”
            lost time, lost wages, “identity recovery                 must be brought within the United States
            expenses” or damaged reputation;                          (including its territories and possessions)
                                                                      or Puerto Rico.
       (3) Any interest, time value or potential
            investment gain on the amount of                13.   “Cyber Extortion Expenses” means:
            financial loss; or                                    a. The cost of a negotiator or investigator
       (4) Any portion of such amount that has                        retained by you in connection with a
            been or can reasonably be expected to                     “cyber extortion threat”; and
            be reimbursed by a third party, such as               b. Any amount paid by you in response to a
            a financial institution.                                  “cyber extortion threat” to the party that
 10. “Computer Fraud Event” means:                                    made the “cyber extortion threat” for the
                                                                      purposes of eliminating the “cyber
     a. An “unauthorized access incident” that                        extortion threat” when such expenses are
        leads to the intentional, unauthorized and                    necessary and reasonable and arise
        fraudulent entry of or change to data or                      directly from a “cyber extortion threat”. The
        instructions within a “computer system”                       payment of “cyber extortion expenses”
        owned or leased by you and operated                           must be approved in advance by us. We
        under your control. Such fraudulent entry                     will not pay for “cyber extortion expenses”
        or change must be conducted by a person                       that have not been approved in advance
        who is not an “employee”, “executive” or                      by us. We will not unreasonably withhold
        “independent contractor”. Such fraudulent                     our approval.
        entry or change must cause “money” to be
        sent or diverted. The fraudulent entry or           14.   “Cyber Extortion Threat” means:
        change must result in direct financial loss               a. “Cyber extortion threat” means a demand
        to you.                                                       for money from you based on a credible
     b. “Computer fraud event” does not mean or                       threat, or series of related credible threats,
        include any occurrence:                                       to:
       (1) In which you are threatened or coerced                    (1) Launch a “denial of service attack”
            to send money or divert a payment; or                         against the “computer system” for the
                                                                          purpose of denying “authorized third
                                                                          party users” access to your services
                                                                          provided through the “computer
                                                                          system” via the Internet;
                                   West Bend Mutual Insurance Company
                                       West Bend, Wisconsin 53095
                         © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                          Company. All rights reserved.                                Page 13 of 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 129 of 144 PageID #:168


         (2) Gain access to a “computer system”                        (1) Software programs or operating
             and use that access to steal, release or                       systems that are not commercially
             publish       “personally     identifying                      available; or
             information”,    “personally    sensitive                 (2) Data that is obsolete, unnecessary or
             information” or “third party corporate                         useless to you.
             data”;
                                                             17.   “Defense Costs”
         (3) Alter, damage or destroy electronic
             data or software while such electronic                a. “Defense costs” means reasonable and
             data or software is stored within a                        necessary expenses consented to by us
             “computer system”;                                         resulting solely from the investigation,
                                                                        defense and appeal of any “claim” or
         (4) Launch a “computer attack” against a                       “regulatory proceeding” against you. Such
             “computer system” in order to alter,                       expenses may include premiums for any
             damage or destroy electronic data or                       appeal bond, attachment bond or similar
             software while such electronic data or                     bond. However, we have no obligation to
             software is stored within a “computer                      apply for or furnish such bond.
             system”; or
                                                                   b. “Defense costs” does not mean or include
         (5) Cause you to transfer, pay or deliver                      the salaries or wages of your employees,
             any funds or property using a                              or directors, or your loss of earnings.
             “computer system” without your
             authorization.                                  18.   “Denial of Service Attack” means an
                                                                   intentional attack against a target computer or
      b. “Cyber extortion threat” does not mean or                 network of computers designed to overwhelm
         include any threat made in connection                     the capacity of the target computer or network
         with a legitimate commercial dispute.                     in order to deny or impede authorized users
  15. “Data Re-creation Costs”                                     from gaining access to the target computer or
      a. “Data re-creation costs” means the costs                  network through the Internet.
         of an outside professional firm hired by            19.   “Electronic Media Incident” means an
         you to research, re- create and replace                   allegation that the display of information in
         data that has been lost or corrupted and                  electronic form by you on a website resulted
         for which there is no electronic source                   in:
         available or where the electronic source                  a. Infringement of another’s copyright, title,
         does not have the same or similar                              slogan, trademark, trade name, trade
         functionality to the data that has been lost                   dress, service mark or service name;
         or corrupted.
                                                                   b. Defamation against a person or
      b. “Data re-creation costs” does not mean or                      organization that is unintended; or
         include costs to research, re-create or
         replace:                                                  c. A violation of a person’s right of privacy,
                                                                        including false light and public disclosure
        (1) Software programs or operating                              of private facts.
             systems that are not commercially
             available; or                                   20.   “Employee” means any natural person, other
                                                                   than an “executive”, who was, now is or will
        (2) Data that is obsolete, unnecessary or                  be:
             useless to you.
                                                                   a. Employed on a full-time or part-time basis
  16. “Data Restoration Costs”                                          by you;
      a. “Data restoration costs” means the costs                  b. Furnished temporarily to you to substitute
         of an outside professional firm hired by                       for a permanent “employee” on leave or to
         you to replace electronic data that has                        meet seasonal or short-term workload
         been lost or corrupted. In order to be                         conditions;
         considered “data restoration costs”, such
         replacement must be from one or more                      c. Leased to you by a labor leasing firm
         electronic sources with the same or similar                    under an agreement between you and the
         functionality to the data that has been lost                   labor leasing firm to perform duties related
         or corrupted.                                                  to the conduct of your business, but does
                                                                        not mean a temporary employee as
      b. “Data restoration costs” does not mean or                      defined in paragraph b.; or
         include costs to research, re-create or
         replace:                                                  d. Your volunteer worker, which includes
                                                                        unpaid interns.


                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 14 of 19                           Company. All rights reserved.                              WB 2843 08 19
       Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 130 of 144 PageID #:169


 21. “Executive” means any natural person who                     c. Credit Reports
     was, now is or will be:                                         Costs for credit reports from established
       a. The owner of your sole proprietorship; or                  credit bureaus.
       b. A duly elected or appointed:                            d. Legal Costs
           (1) Director;                                             Fees and expenses for an attorney
           (2) Officer;                                              approved by us for the following:
           (3) Managing Partner;                                    (1) The defense of any civil suit brought
                                                                        against an “identity recovery insured”.
           (4) General Partner;
                                                                    (2) The removal of any civil judgment
           (5) Member (if a limited liability company);                 wrongfully entered against an “identity
           (6) Manager (if a limited liability company);                recovery insured”.
                or                                                  (3) Legal assistance for an “identity
           (7) Trustee;                                                 recovery insured” at an audit or
            of your business.                                           hearing by a governmental agency.
 22.   “Extended Income Loss” means your actual                     (4) Legal assistance in challenging the
       “business income and extra expense loss”                         accuracy of the “identity recovery
       incurred during the “extended recovery                           insured’s” consumer credit report.
       period”.                                                     (5) The defense of any criminal charges
 23.   “Extended Recovery Period” means a fixed                         brought against an “identity recovery
       period of 180 days immediately following the                     insured” arising from the actions of a
       end of the "period of restoration".                              third party using the personal identity
                                                                        of the “identity recovery insured”.
 24.   “Identity Recovery Case Manager” means
       one or more individuals assigned by us to                  e. Lost Wages
       assist an “identity recovery insured” with                    Actual lost wages of the “identity recovery
       communications we deem necessary for re-                      insured” for time reasonably and
       establishing the integrity of the personal                    necessarily taken away from work and
       identity of the “identity recovery insured”. This             away from the work premises. Time away
       includes, with the permission and cooperation                 from work includes partial or whole work
       of the “identity recovery insured”, written and               days. Actual lost wages may include
       telephone       communications         with   law             payment for vacation days, discretionary
       enforcement        authorities,     governmental              days, floating holidays and paid personal
       agencies, credit agencies and individual                      days. Actual lost wages does not include
       creditors and businesses.                                     sick days or any loss arising from time
                                                                     taken away from self-employment.
 25.   “Identity Recovery Expenses” means the
       following when they are reasonable and                        Necessary time off does not include time
                                                                     off to do tasks that could reasonably have
       necessary expenses that are incurred as a
                                                                     been done during non-working hours.
       direct result of an “identity theft” suffered by
       an “identity recovery insured”:                            f. Child and Elder Care Expenses
        a. Re-Filing Costs                                           Actual costs for supervision of children or
           Costs for re-filing applications for loans,               elderly or infirm relatives or dependents of
                                                                     the “identity recovery insured” during time
           grants or other credit instruments that are
                                                                     reasonably and necessarily taken away
           rejected solely as a result of an “identity
           theft”.                                                   from such supervision. Such care must be
                                                                     provided by a professional care provider
       b. Notarization, Telephone and Postage                        who is not a relative of the “identity
          Costs                                                      recovery insured”.
          Costs for notarizing affidavits or other                g. Mental Health Counseling
          similar    documents,        long   distance
          telephone calls and postage solely as a                    Actual costs for counseling from a
                                                                     licensed mental health professional. Such
          result of the “identity recovery insured’s”
          efforts to report an “identity theft” or                   care must be provided by a professional
                                                                     care provider who is not a relative of the
          amend or rectify records as to the “identity
                                                                     “identity recovery insured”.
          recovery insured’s” true name or identity
          as a result of an “identity theft”.


                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                            Company. All rights reserved.                           Page 15 of 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 131 of 144 PageID #:170


      h. Miscellaneous Unnamed Costs                              b. “Identity theft” does not mean or include
         Any other reasonable costs necessarily                       the fraudulent use of a business name,
         incurred by an “identity recovery insured”                   d/b/a or any other method of identifying a
         as a direct result of the “identity theft”.                  business activity.
        (1) Such costs include:                               28. “Independent Contractor” means a natural
                                                                  person that provides goods or services to you
            (a) Costs by the “identity recovery                   under terms specified in a written contract,
                insured” to recover control over his              but only while acting on behalf of, at the
                or her personal identity.                         direction of, and under the supervision of you.
              (b) Deductibles or service fees from            29. “Loss”
                   financial institutions.
                                                                  a. With respect to Data Compromise
          (2) Such costs do not include:                              Response Expenses, “loss” means those
              (a) Costs to avoid, prevent or detect                   expenses       enumerated      in      Data
                   “identity theft” or other loss.                    Compromise Response Expenses, under
              (b) Money lost or stolen.                               A.1.b.
              (c) Costs that are restricted or                    b. With respect to Computer Attack, “loss”
                   excluded elsewhere in this Cyber                   means those expenses enumerated in
                   Coverage or policy.                                Computer Attack, under A.2.b.
  26. “Identity Recovery Insured” means the                       c. With respect to Cyber Extortion, “loss”
      following:                                                      means “cyber extortion expenses”.
                                                                  d. With respect to Misdirected Payment
      a. When the entity insured under this Cyber
           Coverage is a sole proprietorship, the                     Fraud, “loss” means “wrongful transfer
                                                                      costs”.
           “identity recovery insured” is the individual
           person who is the sole proprietor of the               e. With respect to Computer Fraud, “loss”
           insured identity.                                          means “computer fraud costs”.
      b. When the entity insured under this Cyber                  f. With respect to Data Compromise Liability,
           Coverage is a partnership, the “identity                   Network Security Liability and Electronic
           recovery insureds” are the current                         Media Liability, “loss” means “defense
           partners.                                                  costs” and “settlement costs”.
      c. When the entity insured under this Cyber                 g. With respect to Identity Recovery, “loss”
           Coverage is a corporation or other form of                 means those expenses enumerated in
           organization, other than those described                   Identity Recovery, under A.9.b.
           in a. or b. above, the “identity recovery          30. “Malware Attack”
           insureds” are all individuals having an
           ownership position of 20% or more of the               a. “Malware attack” means an attack that
           insured entity. However, if, and only if,                  damages a “computer system” or data
           there is no one who has such an                            contained therein arising from malicious
           ownership position, then the “identity                     code, including viruses, worms, Trojans,
           recovery insured” will be:                                 spyware and keyloggers.
         (1) The chief executive of the insured                   b. “Malware attack” does not mean or include
              entity; or                                              damage from shortcomings or mistakes in
                                                                      legitimate electronic code or damage from
         (2) As respects a religious institution, the                 code installed on your “computer system”
              senior ministerial employee.                            during the manufacturing process or
          An “identity recovery insured” must always                  normal maintenance.
          be an individual person. If the entity              31. “Money” means:
          insured under this Cyber Coverage is a
          legal entity, that legal entity is not an               a. “Money” means a medium of exchange in
          “identity recovery insured”.                                current use and authorized or adopted by
                                                                      a domestic or foreign government,
  27. “Identity Theft”                                                including currency, coins, banknotes,
      a. “Identity theft” means the fraudulent use of                 bullion, travelers’ checks, registered
          “personally identifying information”. This                  checks and money orders held for sale to
          includes       fraudulently  using    such                  the public.
          information to establish credit accounts,
          secure loans, enter into contracts or
          commit crimes.
                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 16 of 19                            Company. All rights reserved.                          WB 2843 08 19
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 132 of 144 PageID #:171


     b. “Money” does not mean or include any                       (1) You; or
        cryptocurrency, whether or not authorized                  (2) A professional entity with which you
        or adopted by a domestic or foreign                             have a direct relationship and to which
        government. Cryptocurrency includes, but                        you (or an “affected individual” at your
        is not limited to, Bitcoin, Ethereum and                        direction) have turned over (directly or
        other forms of digital, virtual or electronic                   via a professional transmission or
        currency.                                                       transportation       provider)      such
 32. “Network Security Incident” means a                                information for storage, processing,
     negligent security failure or weakness with                        transmission or transportation of such
     respect to a “computer system” which allowed                       information.
     one or more of the following to happen:                     b. “Personal data compromise” includes
     a. The unintended propagation or forwarding                    disposal or abandonment of “personally
        of malware, including viruses, worms,                       identifying information” or “personally
        Trojans,     spyware     and     keyloggers.                sensitive information” without appropriate
        Malware does not include shortcomings or                    safeguards such as shredding or
        mistakes in legitimate electronic code;                     destruction, provided that the failure to
     b. The unintended abetting of a “denial of                     use      appropriate     safeguards      was
        service attack” against one or more other                   accidental and not reckless or deliberate.
        systems; or                                              c. “Personal data compromise” includes
     c. The unintended loss, release or disclosure                  situations where there is a reasonable
        of “third party corporate data”.                            cause to suspect that such “personally
                                                                    identifying information” or “personally
 33. “Period of Restoration” means the period of                    sensitive information” has been lost,
     time that begins 8 hours after the time that a                 stolen,     accidentally     released      or
     “computer attack” is discovered by you and                     accidentally published, even if there is no
     continues until the earliest of:                               firm proof.
     a. The date that all data restoration, data re-             d. All    incidents     of    “personal     data
         creation and system restoration directly                   compromise” that are discovered at the
         related to the “computer attack” has been                  same time or arise from the same cause
         completed;                                                 will be considered one “personal data
     b. The date on which such data restoration,                    compromise”.
         data re-creation and system restoration             35. “Personally Identifying Information”
         could have been completed with the
         exercise of due diligence and dispatch; or              a. “Personally identifying information” means
                                                                    information, including health information,
     c. If no data restoration, data re-creation or                 that could be used to commit fraud or
         system restoration is required, the end of                 other illegal activity involving the credit,
         the “computer attack”.                                     access to health care or identity of an
 34. “Personal Data Compromise” means the                           “affected individual” or “identity recovery
     loss, theft, accidental release or accidental                  insured”. This includes, but is not limited
     publication     of     “personally    identifying              to, Social Security numbers or account
     information”      or    “personally     sensitive              numbers.
     information” as respects one or more                        b. “Personally identifying information” does
     “affected individuals”. If the loss, theft,                    not mean or include information that is
     accidental release or accidental publication                   otherwise available to the public, such as
     involves “personally identifying information”,                 names and addresses.
     such loss, theft, accidental release or
     accidental publication must result in or have           36. “Personally Sensitive Information”
     the reasonable possibility of resulting in the              a. “Personally sensitive information” means
     fraudulent use of such information. This                       private information specific to an individual
     definition is subject to the following                         the release of which requires notification
     provisions:                                                    of “affected individuals” under any
     a. At the time of the loss, theft, accidental                  applicable law.
         release or accidental publication, the                  b. “Personally sensitive information” does not
         “personally identifying information” or                    mean or include “personally identifying
         “personally sensitive information” need not                information”.
         be at the insured premises but must be in
         the direct care, custody or control of:

                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                           Company. All rights reserved.                            Page 17 of 19
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 133 of 144 PageID #:172


  37. “Policy     Period”     means      the    period           c. With respect to fines and penalties, the
      commencing on the effective date shown in                     law of the jurisdiction most favorable to the
      the Declarations. The “policy period” ends on                 insurability of those fines, or penalties will
      the expiration date shown in the Declarations                 control for the purpose of resolving any
      or the cancellation date of this Cyber                        dispute between us and you regarding
      Coverage, whichever comes first.                              whether the fines, or penalties specified in
  38. “Property Damage” means                                       this definition above are insurable under
                                                                    this Cyber Coverage, provided that such
      a. Physical injury to or destruction of tangible              jurisdiction:
         property including all resulting loss of use;
         or                                                        (1) Is where those fines, or penalties were
                                                                        awarded or imposed;
      b. Loss of use of tangible property that is not
          physically injured.                                      (2) Is where any “wrongful act” took place
                                                                        for which such fines, or penalties were
  39. “Regulatory       Proceeding”     means      an                   awarded or imposed;
      investigation, demand or proceeding alleging
      a violation of law or regulation arising from a              (3) Is where you are incorporated or you
      “personal data compromise” brought by, or on                      have your principal place of business;
      behalf of, the Federal Trade Commission,                          or
      Federal Communications Commission or                         (4) Is where we are incorporated or have
      other administrative or regulatory agency, or                     our principal place of business.
      any federal, state, local or foreign                 41.“System Restoration Costs”
      governmental entity in such entity’s regulatory
      or official capacity.                                      a. “System restoration costs” means the
                                                                    costs of an outside professional firm hired
  40. “Settlement Costs”                                            by you to do any of the following in order
      a. “Settlement costs” means the following,                    to restore your “computer system” to its
          when they arise from a “claim”:                           pre-“computer attack” level of functionality:
         (1) Damages, judgments or settlements;                    (1) Replace or reinstall computer software
              and                                                       programs;
         (2) Attorney’s fees and other litigation                  (2) Remove any malicious code; and
              costs added to that part of any                      (3) Configure or correct the configuration
              judgment paid by us, when such fees                       of your “computer system”.
              and costs are awarded by law or court
              order; and                                         b. “System restoration costs” does not mean
                                                                    or include:
         (3) Pre-judgment interest on that part of
              any judgment paid by us.                             (1) Costs to increase the speed, capacity
                                                                        or utility of a “computer system”
      b. “Settlement costs” does not mean or                            beyond what existed immediately prior
          include:                                                      to the “computer attack”;
         (1) Civil or criminal fines or penalties                  (2) Labor costs of your employees or
             imposed by law, except for civil fines                     directors;
             and penalties expressly covered under
             Data      Compromise         Response                 (3) Any costs in excess of the actual cash
             Expenses;                                                  value of your “computer system”; or
         (2) Punitive and exemplary damages;                       (4) Costs to repair or replace hardware.
         (3) The multiple portion of any multiplied          42. “Termination of Coverage” means:
             damages;                                            a. You or we cancel this coverage;
         (4) Taxes; or                                           b. You or we refuse to renew this coverage;
         (5) Matters which may be deemed                            or
             uninsurable under the applicable law.               c. We renew this coverage on an other than
                                                                    claims-made basis or with a retroactive
                                                                    date later than the date of the first
                                                                    inception of this coverage or any coverage
                                                                    substantially similar to that described in
                                                                    this Cyber Coverage.



                                    West Bend Mutual Insurance Company
                                        West Bend, Wisconsin 53095
                          © 2019, The Hartford Steam Boiler Inspection and Insurance
Page 18 of 19                           Company. All rights reserved.                            WB 2843 08 19
    Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 134 of 144 PageID #:173


 43. “Third Party Corporate Data”                          46. “Wrongful Transfer Costs” means the
     a. “Third party corporate data” means any                 amount of “money” fraudulently obtained from
        trade secret, data, design, interpretation,            you. “Wrongful transfer costs” include the
        forecast, formula, method, practice, credit            direct financial loss only. “Wrongful transfer
        or debit card magnetic strip information,              costs” do not include any of the following:
        process, record, report or other item of                 a. Other expenses that arise from the
        information of a third party not an insured                 “wrongful transfer event”;
        under this Cyber Coverage which is not                  b. Indirect loss, such as “bodily injury”, lost
        available to the general public and is                      time, lost wages, identity recovery
        provided to you subject to a mutually                       expenses or damaged reputation;
        executed written confidentiality agreement
        or which you are legally required to                     c. Any interest, time value or potential
        maintain in confidence.                                     investment gain on the amount of financial
                                                                    loss; or
     b. “Third party corporate data” does not
        mean or include “personally identifying                 d. Any portion of such amount that has been
        information” or “personally sensitive                       or can reasonably be expected to be
        information”.                                               reimbursed by a third party, such as a
                                                                    financial institution.
 44. “Unauthorized Access Incident” means the
     gaining of access to a “computer system” by:           47. “Wrongful Transfer Event”
     a. An unauthorized person or persons; or                    a. “Wrongful transfer event” means an
                                                                    intentional and criminal deception of you
     b. An authorized person or persons for                         or a financial institution with which you
        unauthorized purposes.                                      have an account. The deception must be
 45. “Wrongful Act”                                                 perpetrated by a person who is not an
     a. With respect to Data Compromise Liability,                  “employee”, “executive” or “independent
        “wrongful act” means a “personal data                       contractor” using email, facsimile or
        compromise”.                                                telephone communications to induce you
                                                                    or the financial institution to send or divert
     b. With respect to Network Security Liability,                 “money”. The deception must result in
        “wrongful act” means a “network security                    direct financial loss to you.
        incident”.
                                                                b. “Wrongful transfer event” does not mean
     c. With respect to Electronic Media Liability,                 or include any occurrence:
        “wrongful act” means an “electronic media
        incident”.                                                 (1) In which you are threatened or coerced
                                                                        to send money or divert a payment; or
                                                                   (2) Arising from a dispute or disagreement
                                                                        over the completeness, authenticity or
                                                                        value of a product, a service or a
                                                                        financial instrument.
                                                         All other provisions of this policy apply.




                                  West Bend Mutual Insurance Company
                                      West Bend, Wisconsin 53095
                        © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2843 08 19                         Company. All rights reserved.                               Page 19 of 19
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 135 of 144 PageID #:174
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 136 of 144 PageID #:175
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 137 of 144 PageID #:176
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 138 of 144 PageID #:177
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 139 of 144 PageID #:178
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 140 of 144 PageID #:179
Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 141 of 144 PageID #:180
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 142 of 144 PageID #:181


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 ILLINOIS VOLUNTARY PROPERTY DAMAGE COVERAGE
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE
            COVERAGE                           LIMITS OF LIABILITY                       DEDUCTIBLE
          Property Damage              2,500
                                       $               Each Occurrence        250
                                                                              $              Each Claim
                                       2,500
                                       $               Aggregate

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
Unless specifically modified or deleted, all exclusions listed in Section II - Liability, Paragraph B. Exclusions of
the Businessowners Coverage Form apply to the coverage provided by this endorsement.

For the purpose of the coverage provided by this                    (3) Persons or organizations making claims or
endorsement Section II - Liability is amended as                          bringing “suits”.
follows:                                                         b. The Aggregate Limit is the most we will pay
1. The following is added to Paragraph A.                            for the sum of all damages under this en-
    Coverages                                                        dorsement;
    Insuring Agreement                                           c. Subject to b. above, the Each Occurrence
    We will pay, at the request of the insured, for                  Limit is the most we will pay because of all
    "property damage" to property of others in the in-               “property damage” arising out of any one “oc-
    sured’s care, custody or control. The "property                  currence”.
    damage" must be caused by an “occurrence” and                The limits of this endorsement apply separately
    result from operations which take place away                 to each consecutive annual period and to any
    from any premises the insured rents, owns or oc-             remaining period of less than 12 months, starting
    cupies and which are a part of your business.                with the beginning of the policy period shown in
    That business must be afforded coverage under                the Declarations, unless the policy period is ex-
    the policy to which this endorsement is attached.            tended after issuance for an additional period of
    However, we shall have no duty whatsoever to                 less than 12 months. In that case, the additional
    defend claims and/or "suits" for which the only              period will be deemed part of the last preceding
    coverage provided is under this endorsement.                 period for purposes of determining the Limits of
                                                                 Insurance.
2. Exclusion
                                                              4. Deductible
    Paragraph B.1.m. Damage To Your Work is
    replaced by the following:                                   We will not pay for loss or damage for any claim
                                                                 until the amount of loss or damage exceeds the
    m. Damage To Your Work                                       Deductible shown in the Declarations. We will
    "Property damage" to "your work" arising out of it           then pay the amount of loss or damage in excess
    or any part of it and included in the "products-             of the Deductible up to the applicable Limit of Li-
    completed operations hazard".                                ability.
3. Limits of Insurance                                           The terms of this insurance apply irrespective of
                                                                 the application of the deductible amount.
     a. The Limits of Insurance shown in the Sched-
        ule above and the rules below fix the most we            We may pay any part or all of the deductible
        will pay regardless of the number of:                    amount to effect settlement of any claim or “suit”
       (1) Insureds;                                             and, upon notification of the action taken, you
                                                                 shall promptly reimburse us for such part of the
       (2) Claims made or “suits” brought; or                    deductible amount as has been paid by us.




WB 1166 IL 04 14                     West Bend Mutual Insurance Company                                Page 1 of 2
                                         West Bend, Wisconsin 53095
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 143 of 144 PageID #:182


5. Condition
   Additional Duties In The Event Of An
   Occurrence, Claim or Suit.
   In the event of loss, at our request you shall re-
   place the property or furnish the labor and mate-
   rials necessary for repairs at your actual cost,
   excluding any profit or overhead charges. Any
   property so paid for or replaced shall become our
   property. Payment under this endorsement shall
   not constitute an admission of liability of the in-
   sured or, except for this endorsement, us.




Page 2 of 2                          West Bend Mutual Insurance Company    WB 1166IL 04 14
                                         West Bend, Wisconsin 53095
     Case: 1:20-cv-05472 Document #: 1-1 Filed: 09/15/20 Page 144 of 144 PageID #:183


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              ILLINOIS CHANGES
                          AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:

   CYBER SUITE COVERAGE

1. C. LIMITS OF INSURANCE, 1. Aggregate                         f. We will pay all interest on that amount of any
   Limits is deleted and replaced with the following:              judgment within the applicable limit of
   1. Aggregate Limits                                             insurance which accrues:
       The First Party Annual Aggregate Limit shown               (1) Before entry of judgment; and
       in the Schedule is the most we will pay for all            (2) After entry of judgment but before we pay,
       “loss” under all the Data Compromise                           offer to pay or deposit in court that part of
       Response Expenses, Computer Attack, Cyber                      the judgment within the applicable limit of
       Extortion, Misdirected Payment Fraud, and                      insurance or, in any case, before we pay
       Computer Fraud coverages in any one “policy                    or offer to pay the entire applicable limit of
       period”. The First Party Annual Aggregate                      insurance.
       Limit shown in the Schedule applies                         These interest payments shall be in addition
       regardless of the number of insured events                  to and not part of the applicable limit of
       first discovered during the “policy period”.                insurance.
       Except for pre- and post-judgment interest,          3. The following is added to E. ADDITIONAL
       the Third Party Annual Aggregate Limit shown            CONDITIONS, 6. Legal Action Against Us:
       in the Schedule is the most we will pay for all
       “loss” under all applicable coverage sections           The two year period for legal action against us is
       in any one “policy period” or any applicable            extended by the number of days between the
       Extended Reporting Period. The Third Party              date the statement of “loss” is filed with us and
       Annual Aggregate Limit shown in the                     the date we deny the claim in whole or in part.
       Schedule applies regardless of the number of         4. E. ADDITIONAL CONDITIONS, 8. Other
       insured “claims” or “regulatory proceedings”            Insurance is deleted and replaced with the
       first received during the “policy period” or any        following:
       applicable Extended Reporting Period.                   8. Other Insurance
       If a Cyber Suite Annual Aggregate limit is
                                                                   If there is other similar insurance that applies
       shown in the Schedule, then, except for pre-                to the same “loss” we will proportionately
       and post-judgment interest, the Cyber Suite                 share payment of the amount of “loss” with
       Annual Aggregate Limit shown in the
                                                                   the other insurance company.
       Schedule is the most we will pay for all “loss”
       under all applicable coverage sections,              5. F. DEFINITIONS, 17. “Defense Costs”,
       except Identity Recovery, in any one “policy            Paragraph b. is deleted and replaced with the
       period” or any applicable Extended Reporting            following:
       Period. The Cyber Suite Annual Aggregate                b. “Defense costs” does not mean or include the
       Limit shown in the Schedule applies                         salaries of your or our employees, officers or
       regardless of the number of insured events                  staff attorneys, or your loss of earnings.
       first discovered or “claims” or “regulatory
       proceedings” first received during the “policy       6. F. DEFINITIONS, 40. “Settlement Costs”,
                                                               Paragraph a. is deleted and replaced with the
       period” or any applicable Extended Reporting
       Period.                                                 following:
       The Identity Recovery Coverage is subject to            a. “Settlement costs” means the following, when
                                                                   they arise from a “claim”:
       the Identity Recovery Limit as shown in the
       Schedule.                                                   1) Damages, judgments or settlements; and
2. E. ADDITIONAL CONDITIONS, 2. Defense And                        2) Attorney’s fees and other litigation costs
   Settlement, Paragraph f. is deleted and replaced                     added to that part of any judgment paid by
   with the following:                                                  us, when such fees and costs are
                                                                        awarded by law or court order.
                                     West Bend Mutual Insurance Company
                                         West Bend, Wisconsin 53095
                           © 2019, The Hartford Steam Boiler Inspection and Insurance
WB 2844 08 19                            Company. All rights reserved.                                 Page 1 of 1
